Exhibit 10.13

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

 

OF

 

JBG SMITH PROPERTIES LP

 

Dated as of:  July 17, 2017

 

--------------------------------------------------------------------------------

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN
OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.

 

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE PERSON OR ENTITY CREATING THE SECURITIES AND THE TERMS OF THE
OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED.  THESE SECURITIES HAVE NOT
BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY.  FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT.  ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

DEFINED TERMS

 

 

 

Section 1.1

Definitions

2

 

 

 

“704(c) Value”

2

“2015 Budget Act Partnership Audit Rules”

2

“Act”

2

“Additional Limited Partner”

2

“Adjusted Capital Account”

2

“Adjusted Capital Account Deficit”

2

“Adjusted Property”

2

“Affiliate”

3

“Agreed Value”

3

“Agreement”

3

“Applicable Year”

3

“Assignee”

3

“Bankruptcy”

3

“Book-Up Target”

4

“Book-Tax Disparities”

4

“Business Day”

4

“Capital Account”

4

“Capital Contribution”

4

“Carrying Value”

4

“Cash Amount”

4

“Certificate”

5

“Code”

5

“Common Partnership Unit”

5

“Common Partnership Unit Economic Balance”

5

“Consent”

5

“Consent of the Outside Limited Partners”

5

“Constructive Ownership” and “Constructively Own”

5

“Contributed Property”

5

“Conversion Factor”

5

“Convertible Funding Debt”

7

“Covered Person”

7

“Current Partnership Audit Rules”

7

“Debt”

7

“Declaration of Trust”

7

“Depreciation”

7

“Economic Capital Account Balance”

8

 

--------------------------------------------------------------------------------


 

“EDGAR”

8

“ERISA”

8

“Excluded Units”

8

“Exchange Act”

8

“Extraordinary Transaction”

8

“final adjustment”

8

“Formation Unit”

8

“Funding Debt”

8

“GAAP”

8

“General Partner”

8

“General Partner Entity”

8

“General Partner Payment”

8

“General Partnership Interest”

9

“Immediate Family”

9

“Incapacity” or “Incapacitated”

9

“Indemnitee”

9

“IRS”

9

“Limited Partner”

9

“Limited Partnership Interest”

9

“Liquidating Event”

10

“Liquidating Gains”

10

“Liquidating Losses”

10

“Liquidator”

10

“LTIP Distribution Amount”

10

“LTIP Unit”

10

“LTIP Unit Initial Sharing Percentage”

10

“LTIP Unitholder”

10

“Majority in Interest”

10

“Master Transaction Agreement”

10

“Net Income”

10

“Net Loss”

11

“New Securities”

11

“Nonrecourse Built-in Gain”

11

“Nonrecourse Deductions”

11

“Nonrecourse Liability”

11

“Notice of Redemption”

11

“Partner”

11

“Partner Minimum Gain”

11

“Partner Nonrecourse Debt”

11

“Partner Nonrecourse Deductions”

11

“Partner Registry”

12

“Partnership”

12

“Partnership Approval”

12

“Partnership Interest”

12

“Partnership Minimum Gain”

12

“Partnership Record Date”

12

 

--------------------------------------------------------------------------------


 

“Partnership Unit” or “Unit”

12

“Partnership Year”

12

“Percentage Interest”

12

“Person”

13

“Predecessor Entity”

13

“Pro Rata Portion”

13

“Publicly Traded”

13

“Qualified REIT Subsidiary”

13

“Recapture Income”

13

“Redeeming Partner”

13

“Redemption Amount”

13

“Redemption Right”

13

“Regulations”

13

“REIT”

13

“REIT Expenses”

13

“REIT Requirements”

14

“Required Cash Payment”

14

“Required Denominator Shares”

14

“Safe Harbors”

14

“SEC”

14

“Securities Act”

14

“Share”

14

“Shareholder Approval”

14

“Shareholder Vote”

14

“Shares Amount”

14

“Specified Redemption Date”

15

“Stock Option Plan”

15

“Subsidiary”

15

“Substituted Limited Partner”

15

“Successor Entity”

15

“Tender Offer”

15

“Terminating Capital Transaction”

15

“Trading Days”

15

“Unit Equivalent”

15

“Unvested LTIP Unit”

15

“Valuation Date”

16

“Value”

16

“Vested LTIP Unit”

16

“Vesting Agreement”

16

“Voting Percentage Interest”

16

“Voting Units”

16

 

ARTICLE II
ORGANIZATIONAL MATTERS

 

Section 2.1

Organization

16

Section 2.2

Name

17

 

--------------------------------------------------------------------------------


 

Section 2.3

Registered Office and Agent; Principal Office

17

Section 2.4

Power of Attorney

17

Section 2.5

Term

19

Section 2.6

Admission of Limited Partners

19

 

ARTICLE III
PURPOSE

 

Section 3.1

Purpose and Business

19

Section 3.2

Powers

19

Section 3.3

Representations and Warranties by the Parties

20

Section 3.4

Partnership Only for Purposes Specified

21

 

ARTICLE IV
CAPITAL CONTRIBUTIONS AND ISSUANCES
OF PARTNERSHIP INTERESTS

 

Section 4.1

Capital Contributions of the Partners

21

Section 4.2

Issuances of Partnership Interests

22

Section 4.3

Contribution of Proceeds of Issuance of Securities by the General Partner Entity

25

Section 4.4

No Preemptive Rights

26

Section 4.5

Other Contribution Provisions

26

Section 4.6

No Interest on Capital

26

 

ARTICLE V
DISTRIBUTIONS

 

Section 5.1

Requirement and Characterization of Distributions

26

Section 5.2

Amounts Withheld

27

Section 5.3

Distributions Upon Liquidation

27

Section 5.4

Restricted Distributions

27

Section 5.5

Revisions to Reflect Issuance of Additional Partnership Interests

27

Section 5.6

Non-Pro Rata Distribution

27

 

ARTICLE VI
ALLOCATIONS

 

Section 6.1

Allocations for Capital Account Purposes

28

Section 6.2

Revisions to Allocations to Reflect Issuance of Additional Partnership Interests

31

 

ARTICLE VII
MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1

Management

31

Section 7.2

Certificate of Limited Partnership

37

Section 7.3

Restrictions on General Partner Authority

38

 

--------------------------------------------------------------------------------


 

Section 7.4

Reimbursement of the General Partner

38

Section 7.5

Outside Activities of the General Partner

41

Section 7.6

Transactions with Affiliates

43

Section 7.7

Indemnification

43

Section 7.8

Liability of the Covered Persons

46

Section 7.9

Other Matters Concerning the General Partner

47

Section 7.10

Title to Partnership Assets

48

Section 7.11

Reliance by Third Parties

48

Section 7.12

Loans by Third Parties

49

 

ARTICLE VIII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1

Limitation of Liability

49

Section 8.2

Management of Business

49

Section 8.3

Outside Activities of Limited Partners

49

Section 8.4

Return of Capital

50

Section 8.5

Rights of Limited Partners Relating to the Partnership

50

Section 8.6

Redemption Right

51

 

ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1

Records and Accounting

55

Section 9.2

Fiscal Year

55

Section 9.3

Reports

55

 

ARTICLE X
TAX MATTERS

 

Section 10.1

Preparation of Tax Returns

56

Section 10.2

Tax Elections

56

Section 10.3

Tax Matters Partner

57

Section 10.4

Organizational Expenses

60

Section 10.5

Withholding

60

 

ARTICLE XI
TRANSFERS AND WITHDRAWALS

 

Section 11.1

Transfer

61

Section 11.2

Transfers of Partnership Interests of General Partner and General Partner Entity

61

Section 11.3

Limited Partners’ Rights to Transfer

63

Section 11.4

Substituted Limited Partners

66

Section 11.5

Assignees

67

Section 11.6

General Provisions

67

 

--------------------------------------------------------------------------------


 

ARTICLE XII
ADMISSION OF PARTNERS

 

Section 12.1

Admission of Successor General Partner

69

Section 12.2

Admission of Additional Limited Partners

70

Section 12.3

Amendment of Agreement and Certificate of Limited Partnership

70

 

ARTICLE XIII
DISSOLUTION AND LIQUIDATION

 

Section 13.1

Dissolution

71

Section 13.2

Winding Up

72

Section 13.3

Compliance with Timing Requirements of Regulations

73

Section 13.4

Deemed Distribution and Recontribution

73

Section 13.5

Rights of Limited Partners

74

Section 13.6

Notice of Dissolution

74

Section 13.7

Termination of Partnership and Cancellation of Certificate of Limited
Partnership

74

Section 13.8

Reasonable Time for Winding Up

74

Section 13.9

Waiver of Partition

74

Section 13.10

Liability of Liquidator

74

 

ARTICLE XIV
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

Section 14.1

Amendments

75

Section 14.2

Meetings of the Partners

77

 

ARTICLE XV
GENERAL PROVISIONS

 

Section 15.1

Addresses and Notice

78

Section 15.2

Titles and Captions

78

Section 15.3

Pronouns and Plurals

79

Section 15.4

Further Action

79

Section 15.5

Binding Effect

79

Section 15.6

Creditors; Other Third Parties

79

Section 15.7

Waiver

79

Section 15.8

Counterparts

79

Section 15.9

Applicable Law

79

Section 15.10

Invalidity of Provisions

80

Section 15.11

Entire Agreement

80

Section 15.12

No Rights as Shareholders

80

Section 15.13

Limitation to Preserve REIT Status

80

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF PARTNER REGISTRY

 

EXHIBIT B

CAPITAL ACCOUNT MAINTENANCE

 

EXHIBIT C

SPECIAL ALLOCATION RULES

 

EXHIBIT D

NOTICE OF REDEMPTION

 

EXHIBIT E

DESIGNATION OF THE PREFERENCES, CONVERSION
AND OTHER RIGHTS, VOTING POWERS, RESTRICTIONS,
LIMITATIONS AS TO DISTRIBUTIONS, QUALIFICATIONS AND TERMS
AND CONDITIONS OF REDEMPTION
OF THE
LTIP UNITS

 

EXHIBIT F

DESIGNATION OF THE PREFERENCES, CONVERSION
AND OTHER RIGHTS, VOTING POWERS, RESTRICTIONS,
LIMITATIONS AS TO DISTRIBUTIONS, QUALIFICATIONS AND TERMS
AND CONDITIONS OF REDEMPTION
OF THE
FORMATION UNITS

 

EXHIBIT G

CONSTRUCTIVE OWNERSHIP DEFINITION

 

EXHIBIT H

SCHEDULE OF PARTNERS’ OWNERSHIP
WITH RESPECT TO TENANTS

 

vii

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
JBG SMITH PROPERTIES LP

 

THIS FIRST AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF JBG SMITH
Properties LP (this “Agreement”), dated as of July 17, 2017, is entered into by
and among JBG SMITH Properties, a Maryland real estate investment trust (the
“General Partner”), as the general partner of and a limited partner in the
Partnership, and the General Partner, on behalf of and as attorney in fact for
each of the persons and entities identified in the Partner Registry as a Limited
Partner in the Partnership, together with any other Persons who become Partners
in the Partnership as provided herein.

 

WHEREAS, the Partnership was formed under the name “Vornado DC Spinco GP LLC” on
October 28, 2016;

 

WHEREAS, on November 29, 2016, the general partner of the Partnership changed
the Partnership’s name to “JBG SMITH Properties LP” and, in connection
therewith, caused the Amended and Restated Certificate of Limited Partnership of
the Partnership to be filed in the office of the Delaware Secretary of State on
November 29, 2016;

 

WHEREAS, the Partnership is a party to the Master Transaction Agreement, dated
as of October 31, 2016, by and among Vornado Realty Trust, Vornado Realty L.P.,
JBG Properties Inc., JBG/Operating Partners, L.P., certain affiliates of JBG
Properties Inc. and JBG/Operating Partners, L.P., JBG SMITH Properties and the
Partnership;

 

WHEREAS, in accordance with the transactions contemplated by the Master
Transaction Agreement, the general partner of the Partnership caused the Limited
Partnership Agreement of the Partnership to be amended (the “First Amendment”);

 

WHEREAS, in connection with the transactions contemplated by the Master
Transaction Agreement, including the admission of JBG SMITH Properties as
successor general partner, the General Partner desires to amend and restate the
Limited Partnership Agreement, as amended by the First Amendment (the “Amended
LPA”);

 

WHEREAS, Section 14.1.B of the Amended LPA grants the General Partner power and
authority to amend the Amended LPA without the consent of any of the
Partnership’s limited partners if the amendment does not adversely affect or
eliminate any right granted to a limited partner pursuant to any of the
provisions of the Amended LPA specified in Section 14.1.C or Section 14.1.D of
the Amended LPA as requiring a particular minimum vote; and

 

WHEREAS, the amendments effected hereby do not adversely affect or eliminate any
of the limited partner rights specified in Section 14.1.C or Section 14.1.D of
the Amended LPA.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the General Partner hereby amends and restated the
Amended LPA in its entirety as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINED TERMS

 

Section 1.1                                    Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“704(c) Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution, as determined by
the General Partner using such reasonable method of valuation as it may adopt. 
Subject to Exhibit B hereof, the General Partner shall, in its sole and absolute
discretion, use such method as it deems reasonable and appropriate to allocate
the aggregate of the 704(c) Values of Contributed Properties in a single or
integrated transaction among the separate properties on a basis proportional to
their respective fair market values.

 

“2015 Budget Act Partnership Audit Rules” means the provisions of Subchapter C
of Subtitle F, Chapter 63 of the Code, as amended by P.L. 114-74, the Bipartisan
Budget Act of 2015 (together with any subsequent amendments thereto, Regulations
promulgated thereunder, published administrative interpretations thereof, any
guidance issued thereunder and any successor provisions) or any similar
procedures established by a state, local, or non-U.S. taxing authority.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
§17-101, et seq., as it may be amended from time to time, and any successor to
such statute.

 

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 hereof and who is shown as such on the
books and records of the Partnership.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is treated as obligated to restore to the Partnership pursuant to the provisions
of Section 1.704-1(b)(2)(ii)(c) of the Regulations or is deemed to be obligated
to restore pursuant to the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the items described in
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).  The foregoing definition of Adjusted Capital Account
is intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B hereof.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, (a) respect to any individual Person, any member of the
Immediate Family of such Person or a trust established for the benefit of such
member, or (b) with respect to any Person who is not an individual, (i) any
Person directly or indirectly controlling, controlled by or under common control
with such Person, (ii) any Person owning or controlling ten percent (10%) or
more of the outstanding voting interests of such Person, (iii) any Person of
which such Person owns or controls ten percent (10%) or more of the voting
interests or (iv) any officer, director, general partner or trustee of such
Person or any Person referred to in clauses (i), (ii), and (iii) above.  For
purposes of this definition, “control,” when used with respect to any Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Agreed Value” means (i) in the case of any Contributed Property as of the time
of its contribution to the Partnership, the 704(c) Value of such property,
reduced by any liabilities either assumed by the Partnership upon such
contribution or to which such property is subject when contributed; and (ii) in
the case of any property distributed to a Partner by the Partnership, the
Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution as determined under Section 752 of the Code and the Regulations
thereunder.

 

“Agreement” means this Limited Partnership Agreement, as it may be amended,
supplemented or restated from time to time.

 

“Applicable Year” means the second calendar year that begins after the calendar
year in which the Vornado Distribution (as that term is defined in the Master
Transaction Agreement) occurs.

 

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.

 

“Bankruptcy” with respect to any Person shall be deemed to have occurred when
(a) the Person commences a voluntary proceeding seeking liquidation,
reorganization or other relief under any bankruptcy, insolvency or other similar
law now or hereafter in effect, (b) the Person is adjudged as bankrupt or
insolvent, or a final and nonappealable order for relief under any bankruptcy,
insolvency or similar law now or hereafter in effect has been entered against
the Person, (c) the Person executes and delivers a general assignment for the
benefit of the Person’s creditors, (d) the Person files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against the Person in any proceeding of the nature described in
clause (b) above, (e) the Person seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator for the Person or for all or
any substantial part of the Person’s properties, (f) any proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within one
hundred twenty (120) days after the commencement thereof, (g) the appointment
without the Person’s consent or acquiescence of a trustee, receiver of
liquidator has not been

 

3

--------------------------------------------------------------------------------


 

vacated or stayed within ninety (90) days of such appointment or (h) an
appointment referred to in clause (g) is not vacated within ninety (90) days
after the expiration of any such stay.

 

“Book-Up Target” for each LTIP Unit means the lesser of (i) the Common
Partnership Unit Economic Balance as determined on the date such LTIP Unit was
granted and as reduced (not to less than zero) by allocations of Liquidating
Gains pursuant to Section 6.1.E(i) and reallocations of Economic Capital Account
Balances to such LTIP Unit as a result of a forfeiture of an LTIP Unit, as
determined by the General Partner and (ii) the amount required to be allocated
to such LTIP Unit for the Economic Capital Account Balance, to the extent
attributable to such LTIP Unit, to be equal to the Common Partnership Unit
Economic Balance. Notwithstanding the foregoing, the Book-Up Target shall be
equal to zero for any LTIP Unit for which the Economic Capital Account Balance
attributable to such LTIP Unit has, at any time, reached an amount equal to the
Common Partnership Unit Economic Balance determined as of such time.

 

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date.  A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Exhibit B hereof and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained, with respect to each such Contributed
Property or Adjusted Property, strictly in accordance with federal income tax
accounting principles.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B hereof.

 

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to
Section 4.1, 4.2 or 4.3 hereof.

 

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property reduced (but not below zero) by all
Depreciation with respect to such Contributed Property or Adjusted Property, as
the case may be, charged to the Partners’ Capital Accounts following the
contribution of or adjustment with respect to such property; and (ii) with
respect to any other Partnership property, the adjusted basis of such property
for federal income tax purposes, all as of the time of determination.  The
Carrying Value of any property shall be adjusted from time to time in accordance
with Exhibit B hereof, and to reflect changes, additions or other adjustments to
the Carrying Value for dispositions and acquisitions of Partnership properties,
as deemed appropriate by the General Partner.

 

“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the Shares Amount.

 

4

--------------------------------------------------------------------------------


 

“Certificate” means the Amended and Restated Certificate of Limited Partnership
of the Partnership as filed in the office of the Delaware Secretary of State on
November 29, 2016, as amended and/or restated from time to time in accordance
with the terms hereof and the Act.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder.  Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Common Partnership Unit” means any Partnership Unit other than any series of
units of limited partnership interest issued in the future and designated as
preferred or that is otherwise different from the Common Partnership Units,
including, but not limited to, with respect to the payment of distributions,
including distributions upon liquidation.

 

“Common Partnership Unit Economic Balance” means (i) the Capital Account balance
of the General Partner, plus the amount of the General Partner’s share of any
Partner Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to the General Partner’s ownership of Common Partnership Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under Section 6.1.E, divided by
(ii) the number of the General Partner’s Common Partnership Units.

 

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Section 14.2 hereof.

 

“Consent of the Outside Limited Partners” means the Consent of Limited Partners
(excluding for this purpose, to the extent any of the following holds
Partnership Units, (i) the General Partner or the General Partner Entity,
(ii) any Person of which the General Partner or the General Partner Entity
directly or indirectly owns or controls more than fifty percent (50%) of the
voting interests and (iii) any Person directly or indirectly owning or
controlling more than fifty percent (50%) of the outstanding voting interests of
the General Partner or the General Partner Entity) holding Voting Units
representing more than fifty percent (50%) of the Voting Percentage Interest of
Voting Units of all Limited Partners which are not excluded pursuant to (i),
(ii) and (iii) of the parenthetical above.

 

“Constructive Ownership” and “Constructively Own” mean ownership under the
constructive ownership rules described in Exhibit G.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act (but excluding cash), contributed or deemed contributed
to the Partnership.  Once the Carrying Value of a Contributed Property is
adjusted pursuant to Exhibit B hereof, such property shall no longer constitute
a Contributed Property for purposes of Exhibit B hereof, but shall be deemed an
Adjusted Property for such purposes.

 

“Conversion Factor” means, as of the date of this Agreement, 1.0; provided that
in the event that (x) the General Partner Entity (i) declares (and the
applicable record date has passed or will have passed before a redeeming Partner
would receive cash or common Shares in respect of the Partnership Units being
redeemed) or pays a dividend on its outstanding Shares in

 

5

--------------------------------------------------------------------------------


 

Shares or makes a distribution to all holders of its outstanding Shares in
Shares, (ii) subdivides or reclassifies its outstanding Shares or (iii) combines
its outstanding Shares into a smaller number of Shares, and (y) in connection
with any such event described in clauses (i), (ii) or (iii) above does not cause
the Partnership to make a comparable distribution of additional Units to all
holders of the Partnership’s outstanding Common Partnership Units (and to all
holders of Units of any other class issued by the Partnership after the date
hereof which are, by their terms, redeemable for cash or, at the General
Partner’s election, common Shares as set forth in Section 8.6), or a subdivision
or combination of the Partnership’s outstanding Common Partnership Units (and of
all Units of any other class issued by the Partnership after the date hereof
which are, by their terms, redeemable for cash or, at the General Partner’s
election, common Shares as set forth in Section 8.6) in any such case so that
the number of Common Partnership Units held directly or indirectly by the
General Partner Entity after such distribution, subdivision or combination is
equal to the number of the General Partner Entity’s then-outstanding Shares,
then upon completion of such declaration, subdivision or combination the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by a
fraction, the numerator of which shall be the number of Shares issued and
outstanding on the record date for such dividend, distribution, subdivision or
combination (assuming for such purposes that such dividend, distribution,
subdivision or combination has occurred as of such time) and the denominator of
which shall be the actual number of Shares (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, subdivision or combination; and provided further that in case the
General Partner Entity (w) shall issue rights or warrants to all holders of
Shares entitling them to subscribe for or purchase Shares at a price per share
less than the daily market price per Share on the date fixed for the
determination of shareholders entitled to receive such rights or warrants,
(x) shall not issue similar rights or warrants to all holders of Common
Partnership Units entitling them to subscribe for or purchase Shares or
Partnership Units at a comparable price (determined, in the case of Partnership
Units, by reference to the Conversion Factor), and (y) cannot issue such rights
or warrants to a Redeeming Partner as required by the definition of “Shares” set
forth in this Article I, then the Conversion Factor in effect at the opening of
business on the day following the date fixed for such determination shall be
increased by multiplying such Conversion Factor by a fraction of which the
numerator shall be the number of Shares outstanding at the close of business on
the date fixed for such determination plus the number of Shares so offered for
subscription or purchase, and of which the denominator shall be the number of
Shares outstanding at the close of business on the date fixed for such
determination plus the number of Shares which the aggregate offering price of
the total number of Shares so offered for subscription would purchase at such
daily market price per share, such increase of the Conversion Factor to become
effective immediately after the opening of business on the day following the
date fixed for such determination; and provided further that in the event that
an entity shall cease to be the General Partner Entity (the “Predecessor
Entity”) and another entity shall become the General Partner Entity (the
“Successor Entity”), the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which is the Value of one
Share of the Predecessor Entity, determined as of the time immediately prior to
when the Successor Entity becomes the General Partner Entity, and the
denominator of which is the Value of one Share of the Successor Entity,
determined as of that same date.  (For purposes of the second proviso in the
preceding sentence, in the event that any shareholders of the Predecessor Entity
will receive consideration in connection with the transaction in which the
Successor Entity

 

6

--------------------------------------------------------------------------------


 

becomes the General Partner Entity, the numerator in the fraction described
above for determining the adjustment to the Conversion Factor (that is, the
Value of one Share of the Predecessor Entity) shall be the sum of the greatest
amount of cash and the fair market value of any securities and other
consideration that the holder of one Share in the Predecessor Entity could have
received in such transaction (determined without regard to any provisions
governing fractional shares).)  Except as noted above, any adjustment to the
Conversion Factor shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for the event giving rise
thereto; it being intended that (x) adjustments to the Conversion Factor are to
be made in order to avoid unintended dilution or anti-dilution as a result of
transactions in which Shares are issued, redeemed or exchanged without a
corresponding issuance, redemption or exchange of Partnership Units and (y) if a
Specified Redemption Date shall fall between the record date and the effective
date of any event of the type described above, that the Conversion Factor
applicable to such redemption shall be adjusted to take into account such event.

 

“Convertible Funding Debt” has the meaning set forth in Section 7.5.D hereof.

 

“Covered Person” has the meaning set forth in Section 7.8.A hereof.

 

“Current Partnership Audit Rules” means Subchapter C of Subtitle F, Chapter 63
of the Code as in effect on November 1, 2015, and as subsequently amended prior
to the effective date of the 2015 Budget Act Partnership Audit Rules.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
GAAP, should be capitalized.

 

“Declaration of Trust” means the Declaration of Trust or other similar
organizational document governing the General Partner Entity, as amended,
supplemented or restated from time to time.

 

“Depreciation” means, for each taxable year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be

 

7

--------------------------------------------------------------------------------


 

determined with reference to such beginning Carrying Value using any reasonable
method selected by the General Partner.

 

“Economic Capital Account Balance” means, with respect to LTIP Unitholders and
Holders of Formation Units, their Capital Account balances, plus the amount of
their shares of any Partner Minimum Gain or Partnership Minimum Gain, in either
case to the extent attributable to their ownership of LTIP Units or Formation
Units, respectively.

 

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval System or
any successor system for filing information, documents or reports with the SEC.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time, as interpreted by the applicable regulations
thereunder. Any reference herein to a specific section or Title of ERISA shall
be deemed to include a reference to any corresponding provision of future law.

 

“Excluded Units” shall have the meaning set forth in Section 11.2.C.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Extraordinary Transaction” shall have the meaning set forth in Section 11.2.B.

 

“final adjustment” shall have the meaning set forth in Section 10.3.B.

 

“Formation Unit” means a Partnership Unit which is designated as a Formation
Unit and which has the rights, preferences and other privileges designated in
Exhibit F hereof. The allocation of Formation Units among the Partners shall be
set forth in the Partner Registry.

 

“Funding Debt” means any Debt incurred by or on behalf of the General Partner
for the purpose of providing funds to the Partnership.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“General Partner” means JBG SMITH Properties, a Maryland real estate investment
trust, or any Person who becomes a successor general partner of the Partnership.

 

“General Partner Entity” means the General Partner; provided, however, that if
(i) the common shares of beneficial interest (or other comparable equity
interests) of the General Partner are at any time not Publicly Traded and
(ii) the shares of common stock (or other comparable equity interests) of an
entity that owns, directly or indirectly, all of the common shares of beneficial
interest (or other comparable equity interests) of the General Partner are
Publicly Traded, the term “General Partner Entity” shall refer to such entity
whose shares of common stock (or other comparable equity securities) are
Publicly Traded.  If both requirements set forth in clauses (i) and (ii) above
are not satisfied, then the term “General Partner Entity” shall mean the General
Partner.

 

“General Partner Payment” has the meaning set forth in Section 15.13 hereof.

 

8

--------------------------------------------------------------------------------


 

“General Partnership Interest” means a Partnership Interest held by the General
Partner in its capacity as general partner of the Partnership.  A General
Partnership Interest may be (but is not required to be) expressed as a number of
Partnership Units.

 

“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers and sisters.

 

“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating such Partner incompetent to manage his or her Person or estate,
(ii) as to any corporation which is a Partner, the filing of a certificate of
dissolution, or its equivalent, for the corporation or the revocation of its
charter, (iii) as to any partnership or limited liability company which is a
Partner, the dissolution and commencement of winding up of such partnership or
limited liability company, (iv) as to any estate which is a Partner, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership, (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee) or (vi) as
to any Partner, the Bankruptcy of such Partner.

 

“Indemnitee” means (i) any Person made a party to a proceeding or threatened
with being made a party to a proceeding by reason of (A) his or its status as
the General Partner, or as a trustee, director, officer, shareholder, partner,
member, employee, representative or agent of the General Partner or as an
officer, employee, representative or agent of the Partnership; (B) his or its
status as a Limited Partner; or (C) his or its status as a trustee, director or
officer of any Subsidiary or other entity in which the Partnership owns an
equity interest or any Subsidiary or other entity in which the General Partner
owns an equity interest (so long as the General Partner’s ownership of an
interest in such entity is not prohibited by Section 7.5.A) or for which the
General Partner, acting on behalf of the Partnership, requests the trustee,
director, officer or shareholder to serve as a director, officer, trustee or
agent, including serving as a trustee of an employee benefit plan; and (ii) such
other Persons (including Affiliates of the General Partner, a Limited Partner or
the Partnership) as the General Partner may designate from time to time (whether
before or after the event giving rise to potential liability), in its sole and
absolute discretion.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Limited Partner” means any Person named as a Limited Partner of the Partnership
as set forth in the Partner Registry, or any Substituted Limited Partner or
Additional Limited Partner, in such Person’s capacity as a Limited Partner in
the Partnership.

 

“Limited Partnership Interest” means a Partnership Interest of a Limited Partner
in the Partnership representing a fractional part of the Partnership Interests
of all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled, as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement.  A Limited Partnership Interest may be (but is not
required to be) expressed as a number of Partnership Units.

 

9

--------------------------------------------------------------------------------


 

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

 

“Liquidating Gains” means any net capital gain realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the Carrying Value of Partnership assets under
Section 1.D of Exhibit B of this Agreement.

 

“Liquidating Losses” means any net capital loss realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the Carrying Value of Partnership assets under
Section 1.D of Exhibit B of this Agreement.

 

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

 

“LTIP Distribution Amount” has the meaning set forth in Exhibit E attached
hereto.

 

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in Exhibit E
hereof and elsewhere in this Agreement with respect to holders of LTIP Units.
The allocation of LTIP Units among the Partners shall be set forth in the
Partner Registry.  For the avoidance of doubt, a Vested LTIP Unit that has been
converted from a Formation Unit is an LTIP Unit, and will be treated as an LTIP
effective as of the date of such conversion.

 

“LTIP Unit Initial Sharing Percentage” means such percentage as set forth in the
related Vesting Agreement or other applicable documentation pursuant to which
such LTIP Unit is awarded or, if no such percentage is stated, one hundred
percent (100%).

 

“LTIP Unitholder” means a holder of LTIP Units.

 

“Majority in Interest” means Partners who hold more than fifty percent (50%) of
the outstanding Common Partnership Units; provided, however, with respect to any
matter to be voted on by the Partners, there shall be included in both the
numerator and the denominator of the computation all (x) preferred Partnership
Units of any class or series and (y) any other class or series of Partnership
Units which, in each case, are expressly entitled to vote thereon pursuant to
the terms of such Partnership Unit or this Agreement.

 

“Master Transaction Agreement” means the Master Transaction Agreement, dated as
of October 31, 2016, by and among Vornado Realty Trust, Vornado Realty L.P., JBG
Properties Inc., JBG/Operating Partners, L.P., certain affiliates of JBG
Properties Inc. and JBG/Operating Partners, L.P., the General Partner and the
Partnership.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period.  The items
included in the calculation of Net Income shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Exhibit B hereof.  If an item of income, gain, loss or deduction
that has been included in the initial computation of Net Income is subjected to
the

 

10

--------------------------------------------------------------------------------


 

special allocation rules in Exhibit C hereof, Net Income or the resulting Net
Loss, whichever the case may be, shall be recomputed without taking such item
into account.

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period.  The items
included in the calculation of Net Loss shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Exhibit B hereof.  If an item of income, gain, loss or deduction
that has been included in the initial computation of Net Loss is subjected to
the special allocation rules in Exhibit C hereof, Net Loss or the resulting Net
Income, whichever the case may be, shall be recomputed without taking such item
into account.

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase shares of
beneficial interest (or other comparable equity interest) of the General
Partner, excluding grants under any Stock Option Plan, or (ii) any Debt issued
by the General Partner that provides any of the rights described in clause (i).

 

“Nonrecourse Built-in Gain” has the meaning set forth in Regulations
Section 1.752-3(a)(2).

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit D attached hereto.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners collectively.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

11

--------------------------------------------------------------------------------


 

“Partner Registry” means the Partner Registry maintained by the General Partner
in the books and records of the Partnership, which contains substantially the
same information as would be necessary to complete the form of the Partner
Registry attached hereto as Exhibit A.

 

“Partnership” means the limited partnership heretofore formed and continued
under the Act and pursuant to this Agreement, and any successor thereto.

 

“Partnership Approval” has the meaning set forth in Section 11.2.C.

 

“Partnership Interest” means a Limited Partnership Interest or the General
Partnership Interest, as the context requires, and includes any and all benefits
to which the holder of such a Partnership Interest may be entitled as provided
in this Agreement, together with all obligations of such Person to comply with
the terms and provisions of this Agreement.  A Partnership Interest may be (but
is not required to be) expressed as a number of Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner either (i) for the making of any distribution pursuant to Section 5.1
hereof, which record date shall be the same as the record date established by
the General Partner Entity for a distribution to its shareholders of some or all
of its portion of such distribution received by the General Partner if the
shares of common stock (or comparable equity interests) of the General Partner
Entity are Publicly Traded, or (ii) if applicable, for determining the Partners
entitled to vote on or consent to any proposed action for which the consent or
approval of the Partners is sought pursuant to Section 14.2 hereof.

 

“Partnership Unit” or “Unit” means a fractional, undivided share of the
Partnership Interests of all Partners issued pursuant to Sections 4.1 and 4.2
hereof, and includes Common Partnership Units, LTIP Units, Formation Units and
any other classes or series of Partnership Units established after the date
hereof.  The number of Partnership Units outstanding and the Percentage
Interests in the Partnership represented by such Partnership Units are set forth
in the Partner Registry.  The ownership of Partnership Units shall be evidenced
by such form of certificate for Partnership Units as the General Partner adopts
from time to time unless the General Partner determines that the Partnership
Units shall be uncertificated securities.

 

“Partnership Year” means the fiscal year of the Partnership.

 

“Percentage Interest” means, as to a Partner, its interest in the Partnership as
determined by dividing the total number of Common Partnership Units (and LTIP
Units  other than to the extent provided in the applicable LTIP Unit
designation) owned by such Partner by the total number of Common Partnership
Units (and LTIP Units, other than to the extent provided in the applicable LTIP
Unit designation) then outstanding as specified in the Partner Registry (and,
when used with respect to a specified class of Partnership Interests, its
interest in such class as determined by dividing the total number of units or
interests, as the case may be,

 

12

--------------------------------------------------------------------------------


 

owned by such Partner in such class by the total number of units or interests,
as the case may be, of such class then outstanding as specified in in the
Partner Registry).

 

“Person” means an individual or a real estate investment trust, corporation,
partnership, limited liability company, trust, estate, unincorporated
organization, association or other entity.

 

“Predecessor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

 

“Pro Rata Portion” has the meaning set forth in Section 8.6.A hereof.

 

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange or another national securities exchange or designated for quotation on
the NASDAQ National Market, or any successor to any of the foregoing.

 

“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning Section 856(i) of the Code. 
Except as otherwise specifically provided herein, a Qualified REIT Subsidiary of
the General Partner that holds as its only assets direct and/or indirect
interests in the Partnership will not be treated as an entity separate from the
General Partner.

 

“Recapture Income” means any gain recognized by the Partnership upon the
disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Redeeming Partner” has the meaning set forth in Section 8.6.A hereof.

 

“Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the General Partner in its sole and absolute discretion; provided,
however, that if the Shares are not Publicly Traded at the time a Redeeming
Partner exercises its Redemption Right, the Redemption Amount shall be paid only
in the form of the Cash Amount unless the Redeeming Partner, in its sole and
absolute discretion, consents to payment of the Redemption Amount in the form of
the Shares Amount.  A Redeeming Partner shall have no right, without the General
Partner’s consent, in its sole and absolute discretion, to receive the
Redemption Amount in the form of the Shares Amount.

 

“Redemption Right” has the meaning set forth in Section 8.6.A hereof.

 

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“REIT” means a real estate investment trust under Section 856 of the Code.

 

“REIT Expenses” shall mean (i) costs and expenses relating to the continuity of
existence of the General Partner and any Person in which the General Partner
owns an equity

 

13

--------------------------------------------------------------------------------


 

interest, to the extent not prohibited by Section 7.5.A, other than the
Partnership (which Persons shall, for purposes of this definition, be included
within the definition of “General Partner”), including taxes, fees and
assessments associated therewith (other than federal, state or local income
taxes imposed upon the General Partner as a result of the General Partner’s
failure to distribute to its shareholders an amount equal to its taxable
income), any and all costs, expenses or fees payable to any trustee or director
of the General Partner or such Persons, (ii) costs and expenses relating to any
offer or registration of securities by the General Partner (the proceeds of
which will be contributed or advanced to the Partnership) and all statements,
reports, fees and expenses incidental thereto, (iii) costs and expenses
associated with the preparation and filing of any periodic reports by the
General Partner under federal, state or local laws or regulations, including
filings with the SEC, (iv) costs and expenses associated with compliance by the
General Partner with laws, rules and regulations promulgated by any regulatory
body, including the SEC, and (v) all other operating or administrative costs of
the General Partner incurred in the ordinary course of its business; provided,
however, that any of the foregoing expenses that are determined by the General
Partner to be expenses relating to the ownership and operation of, or for the
benefit of, the Partnership shall be treated as reimbursable expenses under
Section 7.4.B hereof rather than as “REIT Expenses”.

 

“REIT Requirements” has the meaning set forth in Section 5.1.A hereof.

 

“Required Cash Payment” has the meaning set forth in Section 8.6.A hereof.

 

“Required Denominator Shares” has the meaning set forth in Section 11.2.C.

 

“Safe Harbors” has the meaning set forth in Section 11.6.F hereof.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Share” means a share of beneficial interest (or other comparable equity
interest) of the General Partner Entity.  Shares may be issued in one or more
classes or series in accordance with the terms of the Declaration of Trust (or,
if the General Partner is not the General Partner Entity, the organizational
documents of the General Partner Entity).  In the event that there is more than
one class or series of Shares, the term “Shares” shall, as the context requires,
be deemed to refer to the class or series of Shares that correspond to the class
or series of Partnership Interests for which the reference to Shares is made. 
When used with reference to Common Partnership Units, the term “Shares” refers
to common shares of beneficial interest (or other comparable equity interest) of
the General Partner Entity.

 

“Shareholder Approval” has the meaning set forth in Section 11.2.B(1).

 

“Shareholder Vote” has the meaning set forth in Section 11.2.B(1).

 

“Shares Amount” means a number of Shares equal to the product of the number of
Partnership Units offered for redemption by a Redeeming Partner times the
Conversion Factor; provided, that in the event the General Partner Entity issues
to all holders of Shares rights, options, warrants or convertible or
exchangeable securities entitling such holders to

 

14

--------------------------------------------------------------------------------


 

subscribe for or purchase Shares or any other securities or property
(collectively, the “rights”), then the Shares Amount shall also include such
rights that a holder of that number of Shares would be entitled to receive.

 

“Specified Redemption Date” means (i) prior to January 1, 2020, the date that is
sixty-one (61) days after the date of receipt by the General Partner of a Notice
of Redemption, or, if such day is not a Business Day, the first Business Day
thereafter, unless, and to the extent, the General Partner determines, in its
sole and absolute discretion, that a period of sixty (60) days from receipt by
the General Partner of a specific Notice of Redemption is not required in order
for the redemption that is to occur pursuant to such Notice of Redemption to
qualify for one of the Safe Harbors, in which case the Specified Redemption Date
with respect to such Notice of Redemption shall be such number of days (but not
less than ten (10) business days) after receipt by the General Partner of such
Notice of Redemption as determined by the General Partner; and (ii) after the
Applicable Year, the tenth Business Day after receipt by the General Partner of
a Notice of Redemption, unless the General Partner, pursuant to its authority in
Sections 11.3.F and 11.6.F that the Partnership should continue to seek to
qualify for one of the Safe Harbors, in which event the Specified Redemption
Date shall continue to be the date specified in clause (i) (taking into account
the exception set forth therein) and the General Partner shall give notice of
such determination to the holders of Units.

 

“Stock Option Plan” means any share or stock incentive plan or similar
compensation arrangement of the General Partner Entity, the Partnership or any
Affiliate of the Partnership or the General Partner Entity, as the context may
require.

 

“Subsidiary” means, with respect to any Person, any real estate investment
trust, corporation, partnership, limited liability company or other entity of
which a majority of (i) the voting power of the voting equity securities; or
(ii) the outstanding equity interests, is owned, directly or indirectly, by such
Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.

 

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

 

“Tender Offer” has the meaning set forth in Section 11.2.B(2).

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership for cash or a related series
of transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership for cash.

 

“Trading Days” means days on which the primary trading market for Shares, if
any, is open for trading.

 

“Unit Equivalent” has the meaning set forth in Section 8.6.A hereof.

 

“Unvested LTIP Unit” has the meaning set forth in Exhibit E attached hereto.

 

15

--------------------------------------------------------------------------------


 

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Value” means, with respect to any outstanding Shares of the General Partner
Entity that are Publicly Traded, the average of the daily market price for the
ten (10) consecutive trading days immediately preceding the date with respect to
which value must be determined or, if such day is not a Business Day, the
immediately preceding Business Day.  The market price for each such trading day
shall be the closing price, regular way, on such day, or if no such sale takes
place on such day, the average of the closing bid and asked prices on such day. 
In the event that the outstanding Shares of the General Partner Entity are
Publicly Traded and the Shares Amount includes rights that a holder of Shares
would be entitled to receive, then the Value of such rights shall be determined
by the General Partner acting in good faith on the basis of such quotations and
other information as it considers, in its reasonable judgment, appropriate.  In
the event that the Shares of the General Partner Entity are not Publicly Traded,
the Value of the Shares Amount per Partnership Unit offered for redemption
(which will be the Cash Amount per Partnership Unit offered for redemption
payable pursuant to Section 8.6.A hereof) means the amount that a holder of one
Partnership Unit would receive if each of the assets of the Partnership were to
be sold for its fair market value on the Specified Redemption Date, the
Partnership were to pay all of its outstanding liabilities, and the remaining
proceeds were to be distributed to the Partners in accordance with the terms of
this Agreement.  Such Value shall be determined by the General Partner, acting
in good faith and based upon a commercially reasonable estimate of the amount
that would be realized by the Partnership if each asset of the Partnership (and
each asset of each partnership, limited liability company, joint venture or
other entity in which the Partnership owns a direct or indirect interest) were
sold to an unrelated purchaser in an arms’ length transaction where neither the
purchaser nor the seller were under economic compulsion to enter into the
transaction (without regard to any discount in value as a result of the
Partnership’s minority interest in any property or any illiquidity of the
Partnership’s interest in any property).

 

“Vested LTIP Unit” has the meaning set forth in Exhibit E attached hereto.

 

“Vesting Agreement” has the meaning set forth in Exhibit E attached hereto.

 

“Voting Percentage Interest” means, as to a Partner, its voting interest in the
Partnership as determined by dividing the total number of Voting Units owned by
such Partner by the total number of Voting Units then outstanding as specified
in in the Partner Registry.

 

“Voting Units” means Common Partnership Units, LTIP Units and any other
Partnership Units that vote together with the Common Partnership Units as a
single class.

 

ARTICLE II
ORGANIZATIONAL MATTERS

 

Section 2.1                                    Organization.

 

The Partnership is a limited partnership under, and has been formed pursuant to,
the Act and upon the terms and conditions set forth herein.  The Partners hereby
confirm and agree to their status as partners of the Partnership.  Except as
expressly provided herein to the

 

16

--------------------------------------------------------------------------------


 

contrary, the rights and obligations of the Partners and the administration and
termination of the Partnership shall be governed by the Act.  The Partnership
Interest of each Partner shall be personal property for all purposes.

 

Section 2.2                                    Name.

 

The name of the Partnership is JBG SMITH Properties LP.  The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof.  The words “Limited Partnership,” “LP,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires.  The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

 

Section 2.3                                    Registered Office and Agent;
Principal Office.

 

The address of the registered office of the Partnership in the State of Delaware
shall be located at Corporation Trust Center, 1209 Orange Street, Wilmington,
County of New Castle, Delaware, 19801, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office
shall be Corporation Trust Company.  The General Partner may, from time to time,
designate a new registered agent and/or registered office for the Partnership
and, notwithstanding any provision in this Agreement, may amend this Agreement
and the Certificate to reflect such designation without the consent of the
Limited Partners or any other Person.  The principal office of the Partnership
shall be JBG SMITH Properties LP, 4445 Willard Avenue, Suite 400, Chevy Chase,
Maryland 20815, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners.  The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner deems advisable.

 

Section 2.4                                    Power of Attorney.

 

A.                                    General.  Each Limited Partner and each
Assignee hereby constitutes and appoints the General Partner, any Liquidator,
and authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

(1)                                 execute, swear to, acknowledge, deliver,
file and record in the appropriate public offices (a) all certificates,
documents and other instruments (including, without limitation, this Agreement
and the Certificate and all amendments or restatements thereof) that the General
Partner or any Liquidator deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the Limited Partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may or plans to conduct business or own property; (b) all
instruments that the General Partner or any Liquidator deems appropriate or
necessary to

 

17

--------------------------------------------------------------------------------


 

reflect any amendment, change, modification or restatement of this Agreement in
accordance with its terms; (c) all conveyances and other instruments or
documents that the General Partner or any Liquidator deems appropriate or
necessary to reflect the dissolution and liquidation of the Partnership pursuant
to the terms of this Agreement, including, without limitation, a certificate of
cancellation; (d) all instruments relating to the admission, withdrawal, removal
or substitution of any Partner pursuant to, or other events described in,
Article XI, XII or XIII hereof or the Capital Contribution of any Partner; and
(e) all certificates, documents and other instruments relating to the
determination of the rights, preferences and privileges of a Partnership
Interest; and

 

(2)                                 execute, swear to, seal, acknowledge and
file all ballots, consents, approvals, waivers, certificates and other
instruments appropriate or necessary, in the sole and absolute discretion of the
General Partner or any Liquidator, to make, evidence, give, confirm or ratify
any vote, consent, approval, agreement or other action which is made or given by
the Partners hereunder or is consistent with the terms of this Agreement or
appropriate or necessary, in the sole and absolute discretion of the General
Partner or any Liquidator, to effectuate the terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article XIV
hereof or as may be otherwise expressly provided for in this Agreement.

 

B.                                    Irrevocable Nature.  The foregoing power
of attorney is hereby declared to be irrevocable and a power coupled with an
interest, in recognition of the fact that each of the Partners will be relying
upon the power of the General Partner or any Liquidator to act as contemplated
by this Agreement in any filing or other action by it on behalf of the
Partnership, and it shall survive and not be affected by the subsequent
Incapacity of any Limited Partner or Assignee and the transfer of all or any
portion of such Limited Partner’s or Assignee’s Partnership Units and shall
extend to such Limited Partner’s or Assignee’s heirs, successors, assigns and
personal representatives.  Each such Limited Partner or Assignee hereby agrees
to be bound by any representation made by the General Partner or any Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner or Assignee hereby waives any and all defenses which may be available to
contest, negate or disaffirm the action of the General Partner or any
Liquidator, taken in good faith under such power of attorney.  Each Limited
Partner or Assignee shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
Liquidator’s request therefor, such further designation, powers of attorney and
other instruments as the General Partner or the Liquidator, as the case may be,
deems necessary to effectuate this Agreement and the purposes of the
Partnership.

 

18

--------------------------------------------------------------------------------


 

Section 2.5                                    Term.

 

The term of the Partnership commenced on the date that the Certificate was filed
with the Secretary of State of the State of Delaware and shall continue until it
is dissolved pursuant to the provisions of Article XIII hereof or as otherwise
provided by law.

 

Section 2.6                                    Admission of Limited Partners.

 

On the date hereof, and subsequently upon the execution of this Agreement or a
counterpart of this Agreement, each of the Persons identified as a limited
partner of the Partnership in the Partner Registry is hereby admitted to the
Partnership as a limited partner of the Partnership.  Notwithstanding the
foregoing, (i) Vornado Realty L.P. (“VRLP”) shall be admitted as a limited
partner upon the issuance to VRLP of Common Partnership Units in connection with
the Pre-Combination Transactions (as defined in the Master Transaction
Agreement) and (ii) any person who receives Common Partnership Units from VRLP
in the Vornado OP Distribution of OP Units (as defined in the Master Transaction
Agreement) shall be identified as a limited partner of the Partnership in the
Partnership Registry, shall be admitted to the Partnership as a limited partner
of the Partnership upon receipt of such Common Partnership Units and shall be
subject to the terms of this Agreement and shall have all the rights and powers,
and be subject to all the restrictions and liabilities, of a Limited Partner
under this Agreement.

 

ARTICLE III
PURPOSE

 

Section 3.1                                    Purpose and Business.

 

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership formed pursuant to the Act; (ii) to enter into any corporation,
partnership, joint venture, trust, limited liability company or other similar
arrangement to engage in any of the foregoing or to own interests in any entity
engaged, directly or indirectly, in any of the foregoing; (iii) to continue the
active management and operation of the “Vornado Included Interests” and the “JBG
Included Interests” (as those terms are defined in the Master Transaction
Agreement); and (iv) to do anything necessary, convenient or incidental to the
foregoing; provided, however, that any such business shall be limited to and
conducted in such a manner as to permit the General Partner Entity (or the
General Partner, as applicable) at all times to qualify as a REIT, unless the
General Partner Entity (or the General Partner, as applicable) ceases to qualify
as a REIT for reasons other than the conduct of the business of the Partnership
or voluntarily revokes its election to be a REIT.

 

Section 3.2                                    Powers.

 

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, and shall have, without limitation,
any and all of the powers that may be exercised on behalf of the Partnership by
the General Partner pursuant to this Agreement including, without limitation,
full power and authority, directly or through its ownership interest

 

19

--------------------------------------------------------------------------------


 

in other entities, to enter into, perform and carry out contracts of any kind,
borrow money and issue evidences of indebtedness whether or not secured by
mortgage, deed of trust, pledge or other lien, acquire, own, manage, improve and
develop real property, and lease, sell, transfer and dispose of real property;
provided, however, that the Partnership (i) shall not take, or shall refrain
from taking, any action which, in the judgment of the General Partner, in its
sole and absolute discretion, (x) could adversely affect the ability of the
General Partner Entity (or the General Partner, as applicable) to qualify and
continue to qualify as a REIT, (y) could subject the General Partner Entity (or
the General Partner, as applicable) to any additional taxes under Section 857 or
Section 4981 of the Code or any other related or successor provision of the Code
or (z) could violate any law or regulation of any governmental body or agency
having jurisdiction over the General Partner Entity (or the General Partner, if
different) its securities or the Partnership, unless such action (or inaction)
shall have been specifically consented to by the General Partner in writing,
(ii) until December 31, 2020 shall not, without the approval of the board of
trustees of the General Partner, contribute any of the “Vornado Included
Interests” and the “JBG Included Interests” (as those terms are defined in the
Master Transaction Agreement) to any REIT or other entity that is not a
partnership or a disregarded entity for United States federal income tax
purposes, and (iii) none of the employees of the Partnership or any of its
Subsidiaries shall render services for Hotco, L.L.C. or any of its Subsidiaries
or successors.

 

Section 3.3                                    Representations and Warranties by
the Parties.

 

A.                                    Each Partner that is an individual
represents and warrants to each other Partner that (i) such Partner has the
legal capacity to enter into this Agreement and perform such Partner’s
obligations hereunder, (ii) the consummation of the transactions contemplated by
this Agreement to be performed by such Partner will not result in a breach or
violation of, or a default under, any agreement by which such Partner or any of
such Partner’s property is or are bound, or any statute, regulation, order or
other law to which such Partner is subject, (iii) such Partner is a “United
States person” within the meaning of Section 7701(a)(30) of the Code, and
(iv) this Agreement is binding upon, and enforceable against, such Partner in
accordance with its terms.

 

B.                                    Each Partner that is not an individual
represents and warrants to each other Partner that (i) its execution and
delivery of this Agreement and all transactions contemplated by this Agreement
to be performed by it have been duly authorized by all necessary action,
including without limitation, that of its general partner(s), committee(s),
trustee(s), beneficiaries, director(s) and/or shareholder(s), as the case may
be, as required, (ii) the consummation of such transactions shall not result in
a breach or violation of, or a default under, its certificate of limited
partnership, partnership agreement, trust agreement, limited liability company
operating agreement, declaration of trust, charter or bylaws, as the case may
be, any agreement by which such Partner or any of such Partner’s properties or
any of its partners, beneficiaries, trustees or shareholders, as the case may
be, is or are bound, or any statute, regulation, order or other law to which
such Partner or any of its partners, trustees, beneficiaries or shareholders, as
the case may be, is or are subject, (iii) such Partner is a “United States
person” within the meaning of Section 7701(a)(30) of the Code and (iv) this
Agreement is binding upon, and enforceable against, such Partner in accordance
with its terms.

 

20

--------------------------------------------------------------------------------


 

C.                                    Each Partner represents, warrants and
agrees that it has acquired and continues to hold its interest in the
Partnership for its own account for investment only and not for the purpose of,
or with a view toward, the resale or distribution of all or any part thereof,
nor with a view toward selling or otherwise distributing such interest or any
part thereof at any particular time or under any predetermined circumstances. 
Each Partner further represents and warrants that it is a sophisticated
investor, able and accustomed to handling sophisticated financial matters for
itself, particularly real estate investments, and that it has a sufficiently
high net worth that it does not anticipate a need for the funds it has invested
in the Partnership in what it understands to be a highly speculative and
illiquid investment.

 

D.                                    Each Partner further represents, warrants,
covenants and agrees as follows; and

 

(1)                                 Upon request of the General Partner, it will
promptly disclose to the General Partner the amount of Shares or other capital
shares of the General Partner that it actually owns or Constructively Owns.

 

E.                                     The representations and warranties
contained in this Section 3.3 shall survive the execution and delivery of this
Agreement by each Partner and the dissolution and winding up of the Partnership.

 

F.                                      Each Partner hereby acknowledges that no
representations as to potential profit, cash flows, funds from operations or
yield, if any, in respect of the Partnership or the General Partner or, if
different, the General Partner Entity have been made by any Partner or any
employee or representative or Affiliate of any Partner, and that projections and
any other information, including, without limitation, financial and descriptive
information and documentation, which may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied

 

Section 3.4                                    Partnership Only for Purposes
Specified.

 

The Partnership shall be a partnership only for the purposes specified in
Section 3.1 above, and this Agreement shall not be deemed to create a
partnership among the Partners with respect to any activities whatsoever other
than the activities within the purposes of the Partnership as specified in
Section 3.1 above.

 

ARTICLE IV
CAPITAL CONTRIBUTIONS AND ISSUANCES
OF PARTNERSHIP INTERESTS

 

Section 4.1                                    Capital Contributions of the
Partners.

 

A.                                    Capital Contributions.  At the time of
their respective execution of this Agreement, the Partners shall make or shall
have made Capital Contributions as set forth in the Partner Registry. The
Partners shall own Partnership Units of the class or series and in the amounts
set forth in the Partner Registry and shall have a Percentage Interest in the
Partnership which shall be set forth in the Partner Registry, which Percentage
Interest shall be adjusted in the Partner Registry from time to time by the
General Partner to the extent necessary to reflect

 

21

--------------------------------------------------------------------------------


 

accurately exchanges, redemptions, additional Capital Contributions, the
issuance of additional Partnership Units (pursuant to any merger or otherwise),
or similar events having an effect on any Partner’s Percentage Interest in
accordance with the terms of this Agreement. Except as provided in Sections 4.2,
7.5 and 10.5, the Partners shall have no obligation to make any additional
Capital Contributions or loans to the Partnership. Each Limited Partner that
contributes any Contributed Property shall promptly provide the General Partner
with any information regarding such Contributed Property that is requested by
the General Partner, including for Partnership tax return reporting purposes.
Cash Capital Contributions by the General Partner or the General Partner Entity
will be deemed to equal the cash contributed by the General Partner or the
General Partner Entity, as the case may be, plus (a) in the case of cash
contributions funded by an offering of any equity interests in or other
securities of the General Partner or, if different, the General Partner Entity,
the offering costs attributable to the cash contributed to the Partnership, and
(b) in the case of Partnership Units issued pursuant to Section 7.5.C hereof, an
amount equal to the difference between the Value of the Shares sold pursuant to
any Stock Option Plan and the net proceeds of such sale.

 

B.                                    General Partnership Interest.  A number of
Partnership Units held by the General Partner equal to one percent (1%) of all
outstanding Partnership Units shall be deemed to be the General Partner
Partnership Units and shall be the General Partnership Interest.  All other
Partnership Units held by the General Partner shall be Limited Partnership
Interests and shall be held by the General Partner in its capacity as a Limited
Partner in the Partnership.

 

C.                                    Capital Contributions By Merger.  To the
extent the Partnership acquires any property by the merger of any other Person
into the Partnership, Persons who receive Partnership Interests in exchange for
their interests in the Person merging into the Partnership shall become Limited
Partners and shall be deemed to have made Capital Contributions as provided in
the applicable merger agreement and as set forth in the Partner Registry, as
amended to reflect such deemed Capital Contributions.

 

Section 4.2                                    Issuances of Partnership
Interests.

 

A.                                    General.  The General Partner is hereby
authorized, without the need for any vote or approval of any Partner or any
other Person who may hold Partnership Units or Partnership Interests, to cause
the Partnership from time to time to issue to any existing Partner (including
the General Partner and the General Partner Entity) or to any other Person, and
to admit such Person as a limited partner in the Partnership, Partnership Units
(including, without limitation, Common Partnership Units and preferred
Partnership Units), in each case in exchange for the contribution by such Person
of property or other assets, in one or more classes, or in one or more series of
any of such classes, or otherwise with such designations, preferences,
redemption and conversion rights and relative, participating, optional or other
special rights, powers and duties, including rights, powers and duties senior to
one or more other classes of Limited Partnership Interests, all as shall be
determined by the General Partner in its sole and absolute discretion subject to
Delaware law, including, without limitation, (i) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests, (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions, (iii) the rights of
each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership, (iv) the rights, if any, of each such class to
vote on

 

22

--------------------------------------------------------------------------------


 

matters that require the vote or Consent of the Limited Partners, and (v) the
consideration, if any, to be received by the Partnership; provided that, no such
Partnership Units shall be issued to the General Partner Entity or, if
different, the General Partner unless either (a)(1) the additional Partnership
Interests are issued in connection with the grant, award or issuance of Shares
or other securities by the General Partner Entity, which securities have
designations, preferences and other rights such that the economic interests
attributable to such securities are substantially similar to the designations,
preferences and other rights (except voting rights) of the additional
Partnership Interests issued to the General Partner Entity in accordance with
this Section 4.2.A, and (2) the General Partner Entity shall make a Capital
Contribution to the Partnership in an amount equal to the proceeds, if any,
raised in connection with such issuance, (b) the additional Partnership
Interests are issued to all Partners holding Partnership Interests in the same
class in proportion to their respective Percentage Interests in such class, or
(c) the additional Partnership Interests are issued in connection with a
contribution of property to the Partnership by the General Partner Entity. In
addition, the General Partner Entity may acquire Units from other Partners
pursuant to this Agreement. In the event that the Partnership issues Partnership
Interests pursuant to this Section 4.2.A, the General Partner shall make such
revisions to this Agreement (including but not limited to the revisions
described in Section 5.6, Section 6.2 and Section 8.6 hereof) as it deems
necessary to reflect the issuance of such additional Partnership Interests.

 

B.                                    Issuances and Repurchases of Shares.

 

(i)                                     In accordance with, and subject to the
terms of Section 4.3 hereof, the General Partner Entity shall not issue any
Shares (other than Shares issued pursuant to Section 8.6 or pursuant to a
dividend or distribution (including any share split) of Shares to all of its
shareholders that results in an adjustment to the Conversion Factor pursuant to
subclause (i), (ii) or (iii) of clause (x) of the definition thereof), unless
(i) the General Partner shall cause, pursuant to Section 4.2.A hereof, the
Partnership to issue to the General Partner Entity or the General Partner
Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially similar to
those of such additional Shares, other equity securities, New Securities or
Convertible Funding Debt, as the case may be; and (ii) in exchange therefor, the
General Partner Entity contributes or lends, as the case may be, or otherwise
causes to be contributed or lent, as the case may be, to the Partnership the
proceeds, if any, from the grant, award or issuance of such Shares, other equity
securities, New Securities or Convertible Funding Debt, as the case may be, and,
if applicable, from the exercise of rights contained in such Shares, other
equity securities, New Securities or Convertible Funding Debt, as the case may
be (or, in the case of an acquisition described in Section 7.4.F in which all or
a portion of the cash required to consummate such acquisition is to be obtained
by the General Partner Entity through an issuance of Shares described in
Section 4.2, the General Partner Entity complies with such Section 7.4.F). 
Without limiting the foregoing, the General Partner Entity is expressly
authorized to issue Shares, other equity securities, New Securities or
Convertible Funding Debt, as the case may be, for less than fair market value,
and the General Partner is expressly authorized to cause the Partnership to
issue to the General Partner Entity corresponding Partnership Interests, so long
as (x) the General Partner concludes in good faith that such issuance is in the
interests of the General Partner and the Partnership (for example, and not by
way of limitation, the issuance of Shares and corresponding Partnership Units
pursuant to an employee share purchase plan providing for employee purchases of
Shares at a discount from

 

23

--------------------------------------------------------------------------------


 

fair market value or employee share options that have an exercise price that is
less than the fair market value of the Shares, either at the time of issuance or
at the time of exercise, or in order to comply with the REIT share ownership
requirements set forth in Section 856(a)(5) of the Code); and (y) the General
Partner Entity contributes all proceeds from such issuance and exercise to the
Partnership.

 

(ii)                                  If the General Partner Entity exercises
its rights under its organizational documents to purchase Shares or otherwise
elects to purchase from the holders thereof Shares, other equity securities of
the General Partner Entity, New Securities or Convertible Funding Debt, then the
General Partner Entity shall cause the Partnership to purchase from the General
Partner Entity (a) in the case of a purchase of Shares, that number of
Partnership Units of the appropriate class (rounded to the nearest whole
Partnership Unit) held by the General Partner Entity equal to the product
obtained by multiplying the number of Shares purchased by the General Partner
Entity times a fraction, the numerator of which is one and the denominator of
which is the Conversion Factor, or (b) in the case of the purchase of any other
securities, Partnership Units or other corresponding interest in the Partnership
on the same terms and for the same aggregate price that the General Partner
Entity purchased such securities.

 

C.                                    Classes of Partnership Units.  Subject to
Section 4.2.A above, the Partnership shall have one class of Common Partnership
Units entitled “Common Partnership Units” which shall be issued to the General
Partner in respect of its General Partnership Interest and the General Partner
Entity and, if different, the General Partner in respect of their respective
Limited Partnership Interests. The General Partner may, in its sole and absolute
discretion, issue to newly admitted Partners Common Partnership Units or
Partnership Units of any other class established by the Partnership in
accordance with Section 4.2.A in exchange for the contribution by such Partners
of cash, real estate partnership interests, stock, notes or any other assets or
consideration; provided that any Partnership Unit that is not specifically
designated by the General Partner as being of a particular class shall be deemed
to be a Common Partnership Unit unless the context clearly requires otherwise.

 

D.                                    Issuance of LTIP Units.  The Partnership
shall be authorized to issue Partnership Units of a series designated as “LTIP
Units.” From time to time the General Partner may issue LTIP Units to Persons
providing services to or for the benefit of the Partnership. LTIP Units are
intended to qualify as profits interests in the Partnership and, for the
avoidance of doubt, the provisions of Section 4.5 shall not apply to the
issuance of LTIP Units.  LTIP Units shall have the terms set forth in Exhibit E
attached hereto and made part hereof.  Distributions made with respect to LTIP
Units shall be adjusted as necessary to ensure that the amount apportioned to
each LTIP Unit does not exceed the amount attributable to the LTIP Unit’s share
of Partnership net income or gain realized after the date such LTIP Unit was
issued by the Partnership (including in connection with an adjustment to the
Carrying Value of Partnership assets under Section 1.D of Exhibit B of this
Agreement).  If distributions are reduced in accordance with the preceding
sentence for a taxable year due to insufficient net income or gain for such
year, distributions shall be made up in subsequent taxable years when there is
sufficient net income or gain.  The intent of this Section 4.2.D is to ensure
that any LTIP Units qualify as “profits interests” under Revenue Procedure
93-27, 1993-2 C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B.
191 (August 3, 2001), and this Section 4.2.D shall be interpreted and applied
consistently therewith.  The General Partner at its discretion may amend

 

24

--------------------------------------------------------------------------------


 

this Section 4.2.D and Exhibit E to ensure that any LTIP Units will qualify as
“profits interests” under Revenue Procedure 93-27, 1993-2 C.B. 343 (June 9,
1993) and Revenue Procedure 2001-43, 2001-2 C.B. 191 (August 3, 2001) (and any
other similar rulings or regulations that may be in effect at such time).

 

E.                                     Issuance of Formation Units.  The
Partnership shall be authorized to issue Partnership Units of a series
designated as “Formation Units” in connection with the transactions described in
the Master Transaction Agreement. Formation Units are intended to qualify as
profits interests in the Partnership and, for the avoidance of doubt, the
provisions of Section 4.5 shall not apply to the issuance of Formation Units.
Formation Units shall have the terms set forth in Exhibit F attached hereto and
made part hereof.  Distributions made with respect to Formation Units shall be
adjusted as necessary to ensure that the amount apportioned to each Formation
Unit does not exceed the amount attributable to the Formation Unit’s share of
Partnership net income or gain realized after the date such Formation Unit was
issued by the Partnership (including in connection with an adjustment to the
Carrying Value of Partnership assets under Section 1.D of Exhibit B of this
Agreement).  If distributions are reduced in accordance with the preceding
sentence for a taxable year due to insufficient net income or gain for such
year, distributions shall be made up in subsequent taxable years when there is
sufficient net income or gain.  The intent of this Section 4.2.E is to ensure
that any Formation Units qualify as “profits interests” under Revenue Procedure
93-27, 1993-2 C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B.
191 (August 3, 2001), and this Section 4.2.E shall be interpreted and applied
consistently therewith.  The General Partner at its discretion may amend
this Section 4.2.E and Exhibit F to ensure that any Formation Units will qualify
as “profits interests” under Revenue Procedure 93-27, 1993-2 C.B. 343 (June 9,
1993) and Revenue Procedure 2001-43, 2001-2 C.B. 191 (August 3, 2001) (and any
other similar rulings or regulations that may be in effect at such time).

 

Section 4.3                                    Contribution of Proceeds of
Issuance of Securities by the General Partner Entity.

 

In connection with any primary offering by the General Partner Entity of its
Shares and any other issuance of Shares, other equity securities of the General
Partner Entity, New Securities or Convertible Funding Debt pursuant to
Section 4.2, the General Partner Entity shall contribute to the Partnership any
proceeds (or a portion thereof) raised in connection with such issuance in
exchange for Partnership Interests or rights, options, warrants or convertible
or exchangeable securities of the Partnership having designations, preferences
and other rights, all such that the economic interests are substantially similar
to those of the Shares, other equity securities of the General Partner Entity,
New Securities or Convertible Funding Debt contributed to the Partnership;
provided, that, in each case, if the proceeds actually received by the General
Partner Entity are less than the gross proceeds of such issuance as a result of
any underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the General Partner Entity shall be deemed to have made a
Capital Contribution to the Partnership in the amount equal to the sum of the
net proceeds of such issuance plus the amount of such underwriter’s discount and
other expenses paid by the General Partner Entity (which discount and expense
shall be treated as an expense for the benefit of the Partnership in accordance
with Section 7.4). In the case of employee purchases of New Securities at a
discount from fair market value, the amount of such discount representing
compensation to the employee, as determined by the General Partner, shall be
treated as an expense of the issuance of such New Securities.

 

25

--------------------------------------------------------------------------------


 

Section 4.4                                    No Preemptive Rights.

 

Except to the extent expressly granted by the General Partner (on behalf of the
Partnership) pursuant to another agreement, no Person shall have any preemptive,
preferential or other similar right with respect to (i) additional Capital
Contributions or loans to the Partnership or (ii) issuance or sale of any
Partnership Units or other Partnership Interests.

 

Section 4.5                                    Other Contribution Provisions.

 

In the event that any Partner is admitted to the Partnership and is given a
Capital Account in exchange for services rendered to the Partnership, such
transaction shall be treated by the Partnership and the affected Partner as if
the Partnership had compensated such Partner in cash for the fair market value
of such services, and the Partner had contributed such cash to the capital of
the Partnership.

 

Section 4.6                                    No Interest on Capital.

 

No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account.

 

ARTICLE V
DISTRIBUTIONS

 

Section 5.1                                    Requirement and Characterization
of Distributions.

 

A.                                    General.  The General Partner shall have
the exclusive right and authority to declare and cause the Partnership to make
distributions as and when the General Partner deems appropriate or desirable in
its sole discretion.  Notwithstanding anything to the contrary contained herein,
in no event may a Partner receive a distribution with respect to a Partnership
Unit for a quarter or shorter period if such Partner is entitled to receive a
distribution for such quarter or shorter period with respect to a Share for
which such Partnership Unit has been redeemed or exchanged.  Unless otherwise
expressly provided for herein or in an agreement at the time a new class of
Partnership Interests is created in accordance with Article IV hereof, no
Partnership Interest shall be entitled to a distribution in preference to any
other Partnership Interest.  For so long as the General Partner Entity or the
General Partner elects to qualify as a REIT, the General Partner shall make such
reasonable efforts, as determined by it in its sole and absolute discretion and
consistent with the qualification of the General Partner Entity or the General
Partner (as applicable) as a REIT, to make distributions to the Partners in
amounts such that the General Partner Entity or General Partner will receive
amounts sufficient to enable the General Partner Entity or the General Partner
(as applicable) to pay shareholder dividends that will (1) satisfy the
requirements for qualification as a REIT under the Code and the Regulations (the
“REIT Requirements”) and (2) avoid any federal income or excise tax liability
for the General Partner Entity or the General Partner (as applicable).

 

B.                                    Method.  When, as and if declared by the
General Partner, the Partnership will make distributions to the General Partner
Entity in any amount necessary to enable the General Partner Entity to pay REIT
Expenses, and thereafter as follows:

 

26

--------------------------------------------------------------------------------


 

(i)                                     First, to the holders of Partnership
Interests of each class, if any, that is entitled to any preference in
distribution in accordance with the rights of such class of Partnership
Interests (and, within such class, pro rata in proportion to the respective
Percentage Interests in such class on such Partnership Record Date); and

 

(ii)                                  second, to the holders of Partnership
Interests of each class that are not entitled to any preference in distribution
pro rata to each such class in accordance with the terms of such class (and,
within each such class, pro rata in proportion to the respective Percentage
Interests in such class on such Partnership Record Date).

 

In making distributions pursuant to this Section 5.1.B, the General Partner
shall take into account the provisions of Paragraph 2 of Exhibit E to this
Agreement.

 

Section 5.2                                    Amounts Withheld.

 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 hereof with respect to any allocation, payment or
distribution to the Partners or Assignees shall be treated as amounts
distributed to the Partners or Assignees pursuant to Section 5.1 for all
purposes under this Agreement.

 

Section 5.3                                    Distributions Upon Liquidation.

 

Proceeds from a Terminating Capital Transaction and any other cash received or
reductions in reserves made after commencement of the liquidation of the
Partnership shall be distributed to the Partners in accordance with
Section 13.2.

 

Section 5.4                                    Restricted Distributions.

 

Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of its interest in the Partnership
if such distribution would violate Section 17-607 of the Act or other applicable
law.

 

Section 5.5                                    Revisions to Reflect Issuance of
Additional Partnership Interests.

 

If the Partnership issues additional Partnership Interests to the General
Partner Entity or any Additional Limited Partner pursuant to Article IV hereof,
the General Partner shall make such revisions to this Article V as it deems
necessary to reflect the issuance of such additional Partnership Interests.

 

Section 5.6                                    Non-Pro Rata Distribution.

 

Notwithstanding anything in this Agreement to the contrary, the General Partner
is expressly authorized, in its sole discretion, to declare and cause the
Partnership to make a non-pro rata distribution, with no other Limited Partners
receiving any portion of such distribution, to Vornado Realty Trust or JBG SMITH
Properties of 100% of the Partnership’s ownership interests in JBG SMITH
Properties GP LLC; provided that Vornado Realty Trust or JBG SMITH Properties,
as applicable, is a Partner of the Partnership at the time of such distribution.

 

27

--------------------------------------------------------------------------------


 

ARTICLE VI
ALLOCATIONS

 

Section 6.1                                    Allocations for Capital Account
Purposes.

 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B hereof) shall be allocated
among the Partners in each taxable year (or portion thereof) as provided herein
below.

 

A.                                    Net Income.  After giving effect to the
special allocations set forth in Section 1 of Exhibit C attached hereto, Net
Income shall be allocated (i) first, to the General Partner to the extent that
Net Losses previously allocated to the General Partner pursuant to
Section 6.1.B(iii) below exceed Net Income previously allocated to the General
Partner pursuant to this clause (i) of Section 6.1.A; (ii) second, to the
General Partner and the Limited Partners, in proportion to the amount of Net
Losses allocated to each such Partner pursuant to Section 6.1.B(ii), to the
extent Net Losses previously allocated to each such Partner pursuant to such
Section 6.1.B(ii) exceed Net Income previously allocated to each such Partner
pursuant to this Section 6.1.A(ii); (iii) third, to the General Partner and the
Limited Partners, in proportion to the amount of Net Losses allocated to each
such Partner pursuant to Section 6.1.B(i), to the extent Net Losses previously
allocated to such Partner pursuant to Section 6.1.B(i) exceed Net Income
previously allocated to each such Partner pursuant to this Section 6.1.A(iii);
(iv) fourth, to the holders of any Partnership Interests that are entitled to
any preference in distributions, in accordance with the rights of such class of
Partnership Interests, until each has been allocated, on a cumulative basis
pursuant to this Section 6.1.A(iv), Net Income equal to the amount of
distributions received which are attributable to the preference of such class or
Partnership Interest (and, within such class, pro rata in proportion to the
respective Percentage Interest in such class as of the last day of the period
for which such allocation is being made); and (v) fifth, with respect to
Partnership Interests that are not entitled to any preference in distributions,
pro rata to each such class in accordance with the terms of such class as set
forth in this Agreement (and, within such class, pro rata in proportion to the
respective Percentage Interest in such class as of the last day of the period
for such allocation is being made).

 

B.                                    Net Losses.  After giving effect to the
special allocations set forth in Section 1 of Exhibit C attached hereto, Net
Losses shall be allocated:

 

(i)                                     first, to each Partner who holds
Partnership Interests not entitled to any preference in distributions, pro rata
to each such class in accordance with the terms of such class as set forth in
this Agreement (and, within such class, pro rata to each Partner in proportion
to the respective Percentage Interests held by such Partner in such class as of
the last day of the period for which the allocation is being made), until the
Adjusted Capital Account (ignoring for this purpose any amounts a Partner is
obligated to contribute to the capital of the Partnership under state law as
described in Regulation Section 1.704-1(b)(2)(ii)(c)(2) and reduced by the
Partner’s share of capital attributable to its interest in a class entitled to
any preference in distribution) of each such Partner is zero;

 

28

--------------------------------------------------------------------------------


 

(ii)                                  second, to each Partner who holds
Partnership Interests entitled to any preference in distributions, pro rata to
each such class in accordance with the terms of such class as set forth in this
Agreement (and, within such class, pro rata to each Partner in proportion to the
respective Percentage Interests held by such Partner in such class as of the
last day of the period for which the allocation is being made), until the
Adjusted Capital Account (ignoring for this purpose any amounts a Partner is
obligated to contribute to the capital of the Partnership under state law as
described in Regulation Section 1.704-1(b)(2)(ii)(c)(2)) of each such Partner is
zero; and

 

(iii)                               third, to the General Partner.

 

C.                                    Allocation of Nonrecourse Debt.  For
purposes of Regulations Section 1.752-3(a), the Partners agree that Nonrecourse
Liabilities of the Partnership in excess of the sum of (i) the amount of
Partnership Minimum Gain and (ii) the total amount of Nonrecourse Built-in Gain
shall be allocated among the Partners in accordance with any permissible method
determined by the General Partner, except that such excess Nonrecourse
Liabilities shall be allocated first (under the fifth sentence of Treasury
Regulations Section 1.752-3(a)(3)) to each Partner up to the amount of built-in
gain that is allocable to the Partner on “section 704(c) property” (as defined
under Regulations Section 1.704-3(a)(3)(ii)) or property for which “reverse
section 704(c) allocations” are applicable as described in Regulations
Section 1.704-3(a)(6)(i), where such property is subject to the excess
Nonrecourse Liabilities to the extent that such built-in gain exceeds
Nonrecourse Built-in Gain with respect to such property.

 

D.                                    Recapture Income.  Any gain allocated to
the Partners upon the sale or other taxable disposition of any Partnership asset
shall, to the extent possible after taking into account other required
allocations of gain pursuant to Exhibit C hereof, be characterized as Recapture
Income, as required by Regulations Section 1.1245-1(e).

 

E.                                     Special Allocations with Respect to LTIP
Units.

 

(i)                                     After giving effect to the special
allocations set forth in Section 1 of Exhibit C hereto, and notwithstanding the
provisions of Sections 6.1.A and 6.1.B above, but subject to the prior
allocation of income and gain under Subsections 6.1.A(i) through (iv) above, any
remaining Liquidating Gains shall first be allocated to the holders of LTIP
Units until the Economic Capital Account Balances of such holders, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Common
Partnership Unit Economic Balance, multiplied by (ii) the number of their LTIP
Units; provided that no such Liquidating Gains will be allocated with respect to
any particular LTIP Unit unless and to the extent that such Liquidating Gains,
when aggregated with other Liquidating Gains realized since the issuance of such
LTIP Unit, exceed Liquidating Losses realized since the issuance of such LTIP
Unit.

 

(ii)                                  Liquidating Gain allocated to an LTIP
Unitholder under this Section 6.1.E will be attributed to specific LTIP Units of
such LTIP Unitholder for purposes of determining (i) allocations under this
Section 6.1.E, (ii) the effect of the forfeiture or conversion of specific LTIP
Units on such LTIP Unitholder’s Economic Capital Account Balance and (iii) the
ability of such LTIP Unitholder to convert specific LTIP Units into Common
Partnership Units. Such Liquidating Gain will be attributed to LTIP Units in the
following order: (i) first, to

 

29

--------------------------------------------------------------------------------


 

Vested LTIP Units that have been converted from Formation Units, (ii) second, to
Vested LTIP Units held for more than two years, (iii) third, to Vested LTIP
Units held for two years or less, (iv) fourth, to Unvested LTIP Units that have
remaining vesting conditions that only require continued employment or service
to the Partnership, the General Partner, the General Partner Entity or an
Affiliate of either for a certain period of time (with such Liquidating Gains
being attributed in order of vesting from soonest vesting to latest vesting),
and (v) fifth, to other Unvested LTIP Units (with such Liquidating Gains being
attributed in order of issuance from earliest issued to latest issued). Within
each such category, Liquidating Gain will be allocated serially (i.e., entirely
to the first unit in the category, then entirely to the next unit in the
category, and so on, until a full allocation is made to the last unit in the
category) in the order of smallest Book-Up Target to largest Book-Up Target
until the Economic Capital Account Balance of such LTIP Unitholder attributable
to such LTIP Unitholder’s ownership of each LTIP Unit in the category is equal
to the Common Partnership Unit Economic Balance; provided, however, that if
there is not sufficient Liquidating Gain for the Economic Capital Account
Balance of such LTIP Unitholder attributable to such LTIP Unitholder’s ownership
of each LTIP Unit to be equal to the Common Partnership Unit Economic Balance
and the Book-Up Target for any LTIP Unit is less than the amount required to be
allocated to the LTIP Unit for the Economic Capital Account attributable to the
LTIP Unit to equal the Common Partnership Unit Economic Balance, then
Liquidating Gains shall be allocated pursuant to the waterfall set forth in
6.1.E(ii)(i)—(v) above until the Book-Up Target of each such LTIP Unit in each
category has been reduced to zero and, thereafter, any remaining Liquidating
Gain shall be further allocated pursuant to such waterfall until the Economic
Capital Account Balance of an LTIP Unitholder attributable to such LTIP
Unitholder’s ownership of each LTIP Unit in the category is equal to the Common
Partnership Unit Economic Balance.

 

(iii)                               After giving effect to the special
allocations set forth in Section 1 of Exhibit C hereto, and notwithstanding the
provisions of Sections 6.1.A and 6.1.B above, in the event that, due to
distributions with respect to Common Partnership Units in which the LTIP Units
do not participate or otherwise, the Economic Capital Account Balance of any
present or former holder of LTIP Units, to the extent attributable to the
holder’s ownership of LTIP Units, exceeds the target balance specified above,
the amount of such excess shall be re-allocated to such LTIP Unitholder’s
remaining LTIP Units to the same extent and in the same manner as would apply
pursuant to Section 6.1.E(iv) below in the event of a forfeiture of LTIP Units.
To the extent such excess may not be re-allocated, any remaining Liquidating
Losses shall be allocated to such LTIP Unitholder to the extent necessary to
reduce or eliminate the disparity; provided, however, that if Liquidating Losses
are insufficient to completely eliminate all such disparities, such losses shall
be allocated among the LTIP Unitholders as reasonably determined by the General
Partner.

 

(iv)                              If an LTIP Unitholder forfeits any LTIP Units
to which Liquidating Gain has previously been allocated under this
Section 6.1.E, the Capital Account associated with such forfeited LTIP Units
will be re-allocated to that LTIP Unitholder’s remaining LTIP Units using a
methodology similar to that described in Section 6.1.E(ii) above to the extent
necessary to cause such LTIP Unitholder’s Economic Capital Account Balance
attributable to each LTIP Unit to equal the Common Partnership Unit Economic
Balance.

 

30

--------------------------------------------------------------------------------


 

(v)                                 In the event that Liquidating Gains or
Liquidating Losses are allocated under this Section 6.1.E, Net Income allocable
under Section 6.1.A(v) and any Net Losses shall be recomputed by excluding the
Liquidating Gains or Liquidating Losses so allocated.

 

(vi)                              The parties agree that the intent of this
Section 6.1.E is to make the Capital Account balance associated with each LTIP
Unit economically equivalent to the Capital Account balance associated with the
General Partner Entity’s Common Partnership Units (on a per-unit basis), but
only if the Partnership has recognized cumulative net gains with respect to its
assets since the issuance of the relevant LTIP Unit.

 

F.                                      Special Allocations with Respect to
Formation Units.  The principles of Section 6.1.E shall apply in respect of
allocation of Liquidating Gains and Liquidating Losses to unvested Formation
Units as if they were unvested LTIP Units, until the Economic Capital Account
Balance per Formation Unit is, as nearly as possible, equal to the product of
(x) the number of Common Partnership Units into which such Formation Unit is
convertible (as if such Formation Unit were vested), and (y) the Common
Partnership Unit Economic Balance, applying correlative changes to the Book-Up
Target for this purpose. The parties agree that the intent of this Section 6.1.F
is to make the Capital Account balance associated with each Formation Unit
economically equivalent to the Capital Account balance associated with the
General Partner Entity’s Common Partnership Units (on an “as converted” basis),
but only if the Partnership has recognized cumulative net gains with respect to
its assets since the issuance of the relevant Formation Unit, and to achieve the
economic result consistent with Exhibit F.

 

G.                                    Allocations to Ensure Intended Results. 
Recognizing the complexity of the allocations pursuant to this Article VI, the
General Partner is authorized to modify these allocations (including by making
allocations of gross items of income, gain, loss or deduction rather than
allocations of net items) to ensure that they achieve the intended results, to
the extent permitted by Section 704(b) of the Code and the Regulations
thereunder.

 

Section 6.2                                    Revisions to Allocations to
Reflect Issuance of Additional Partnership Interests.

 

If the Partnership issues additional Partnership Interests to the General
Partner Entity or any Additional Limited Partner pursuant to Article IV hereof,
the General Partner shall make such revisions to this Article VI and to the
Partner Registry hereof as it deems necessary to reflect the terms of the
issuance of such additional Partnership Interests, including making preferential
allocations to classes of Partnership Interests that are entitled thereto. Such
revisions shall not require the consent or approval of any other Partner.

 

ARTICLE VII
MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1                                    Management.

 

A.                                    Powers of General Partner.  Except as
otherwise expressly provided in this Agreement, all management powers over the
business and affairs of the Partnership are and shall be exclusively vested in
the General Partner, and no Limited Partner shall have any right to participate
in or exercise control or management power over the business and affairs of the

 

31

--------------------------------------------------------------------------------


 

Partnership.  The General Partner may not be removed by the Limited Partners
with or without cause.  In addition to the powers now or hereafter granted a
general partner of a limited partnership under applicable law or which are
granted to the General Partner under any other provision of this Agreement, the
General Partner, subject to Sections 7.3 and 7.6.A hereof, shall have full power
and authority to do all things deemed necessary, desirable or convenient by it
to conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 hereof and to effectuate the purposes set forth in Section 3.1
hereof, including, without limitation:

 

(1)                                 the making of any expenditures, the lending
or borrowing of money (including, without limitation, making prepayments on
loans and borrowing money to permit the Partnership to make distributions to its
Partners in such amounts as will permit the General Partner Entity or the
General Partner (as applicable) (as long as the General Partner Entity or the
General Partner chooses to attempt to qualify as a REIT) to avoid the payment of
any U.S. federal income tax (including, for this purpose, any excise tax
pursuant to Section 4981 of the Code) and to make distributions to its
shareholders sufficient to permit the General Partner Entity or the General
Partner (as applicable) to satisfy the REIT Requirements), the assumption or
guarantee of, or other contracting for, indebtedness and other liabilities,
including without limitation, the assumption or guarantee of the debt of the
General Partner, its Subsidiaries or the Partnership’s Subsidiaries, the
issuance of evidences of indebtedness (including the securing of same by
mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the incurring of any obligations the General Partner deems necessary
or desirable for the conduct of the activities of the Partnership;

 

(2)                                 the making of tax, regulatory and other
filings or elections, or rendering of periodic or other reports to governmental
or other agencies having jurisdiction over the business or assets of the
Partnership;

 

(3)                                 the acquisition, disposition, mortgage,
pledge, encumbrance, hypothecation or exchange of any or all of the assets of
the Partnership (including the acquisition of any new assets, the exercise or
grant of any conversion, option, privilege, or subscription right or other right
available in connection with any assets at any time held by the Partnership) or
the merger, consolidation, reorganization or other combination of the
Partnership or any Subsidiary of the Partnership with or into another entity
(all of the foregoing subject to any prior approval only to the extent required
by Section 7.3 hereof);

 

(4)                                 the mortgage, pledge, encumbrance or
hypothecation of any assets of the Partnership, the use of the assets of the
Partnership (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms that it sees fit,
including, without limitation, the financing of the conduct of the operations of
the Partnership, the General Partner, the General Partner Entity or any of the
Partnership’s or

 

32

--------------------------------------------------------------------------------


 

the General Partner Entity’s Subsidiaries, the lending of funds to other Persons
(including, without limitation, the Subsidiaries of the Partnership and/or the
General Partner Entity) and the repayment of obligations of the Partnership and
its Subsidiaries and any other Person in which it has an equity investment, and
the making of capital contributions to, and equity investments in, its
Subsidiaries;

 

(5)                                 the management, operation, leasing,
landscaping, repair, alteration, demolition, disposition or improvement of any
real property or improvements owned by the Partnership or any Subsidiary of the
Partnership or any Person in which the Partnership has made a direct or indirect
equity investment;

 

(6)                                 the negotiation, execution, delivery and
performance of any contracts, conveyances or other instruments that the General
Partner considers useful or necessary or convenient to the conduct of the
Partnership’s operations or the implementation of the General Partner’s powers
under this Agreement, including, without limitation, contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;

 

(7)                                 the distribution of Partnership cash or
other Partnership assets in accordance with this Agreement;

 

(8)                                 holding, managing, investing and reinvesting
cash and other assets of the Partnership;

 

(9)                                 the collection and receipt of revenues and
income of the Partnership;

 

(10)                          the establishment of one or more divisions of the
Partnership, the selection and designation of powers, authority and duties and
the dismissal of employees of the Partnership (including, without limitation,
employees who may be designated as officers with titles such as “president,”
“vice president,” “secretary” and “treasurer” of the Partnership), and agents,
outside attorneys, accountants, consultants and contractors of the Partnership,
and the determination of their compensation and other terms of employment or
hiring, including waivers of conflicts of interest and the payment of their
expenses and compensation out of the Partnership’s assets;

 

(11)                          the maintenance of such insurance (including,
without limitation, directors, trustees and officers insurance) for the benefit
of the Partnership and the Partners (including, without limitation, the General
Partner Entity) and the directors, trustees and offers thereof as the General
Partner deems necessary or appropriate;

 

33

--------------------------------------------------------------------------------


 

(12)                          the formation of, or acquisition of an interest
(including non-voting interests in entities controlled by Affiliates of the
Partnership or the General Partner Entity or third parties) in, and the
contribution of property to, any further limited or general partnerships, joint
ventures, limited liability companies, real estate investment trusts,
corporations, entities that are treated as REITs, “taxable REIT subsidiaries” or
as foreign corporations for federal income tax purposes, joint ventures or other
relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of funds or property or the
making of loans to its, or the General Partner Entity’s Subsidiaries and any
other Person in which it has an equity investment from time to time or the
incurrence of indebtedness on behalf of such Persons or the guarantee of
obligations of such Persons and the making of any tax, regulatory or other
filing or election with respect to any of the foregoing Persons); provided,
however, that as long as the General Partner Entity has determined to attempt to
continue to qualify as a REIT, the Partnership may not engage in any such
formation, acquisition or contribution that would cause the General Partner
Entity to fail to qualify as a REIT;

 

(13)                          the control of any matters affecting the rights
and obligations of the Partnership or any Subsidiary of the Partnership,
including the settlement, compromise, submission to arbitration or any other
form of dispute resolution, or abandonment of, any claim, cause of action,
liability, debt or damages, due or owing to or from the Partnership or any
Subsidiary of the Partnership, the commencement or defense of suits, legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the representation of the Partnership or any Subsidiary of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurrence of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

(14)                          the undertaking of any action in connection with
the Partnership’s direct or indirect investment in any Subsidiary or any other
Person (including, without limitation, the contribution or loan of funds by the
Partnership to such Persons);

 

(15)                          the determination of the fair market value of any
Partnership property distributed in kind using such reasonable method of
valuation as the General Partner may adopt;

 

(16)                          the enforcement of any rights against any Partner
pursuant to representations, warranties, covenants and indemnities relating to
such Partner’s contribution of property or assets to the Partnership;

 

(17)                          the exercise, directly or indirectly, through any
attorney-in-fact acting under a general or limited power of attorney, of any
right, including the

 

34

--------------------------------------------------------------------------------


 

right to vote, appurtenant to any asset or investment held by the Partnership or
any Subsidiary of the Partnership;

 

(18)                          the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of or in connection with any
Subsidiary of the Partnership or any other Person in which the Partnership has a
direct or indirect interest, individually or jointly with any such Subsidiary or
other Person;

 

(19)                          the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of any Person in which the
Partnership does not have an interest pursuant to contractual or other
arrangements with such Person;

 

(20)                          the making, execution, delivery and performance of
any and all deeds, leases, notes, deeds to secure debt, mortgages, deeds of
trust, security agreements, conveyances, contracts, guarantees, warranties,
indemnities, waivers, releases or other legal instruments or agreements in
writing necessary, appropriate or convenient, in the judgment of the General
Partner, for the accomplishment of any of the powers of the General Partner
enumerated in this Agreement;

 

(21)                          the issuance of additional Partnership Units and
other partnership interests, as appropriate and in the General Partner’s sole
discretion, in connection with Capital Contributions by Additional Limited
Partners and additional Capital Contributions by Partners pursuant to Article IV
hereof;

 

(22)                          the distribution of cash to acquire Partnership
Units held by a Limited Partner in connection with a Limited Partner’s exercise
of its Redemption Right under Section 8.6 hereof;

 

(23)                          the amendment and restatement of the Partner
Registry to reflect at all times the Capital Contributions and Percentage
Interests of the Partners as the same are adjusted from time to time to the
extent necessary to reflect redemptions, Capital Contributions, the issuance and
transfer of Partnership Units, the admission of any Additional Limited Partner
or any Substituted Limited Partner or otherwise, which amendment and
restatement, notwithstanding anything in this Agreement to the contrary, shall
not be deemed an amendment of this Agreement, as long as the matter or event
being reflected in the Partner Registry hereof otherwise is authorized by this
Agreement;

 

(24)                          the registration of any class of securities under
the Securities Act or the Exchange Act, and the listing of any debt securities
of the Partnership on any exchange;

 

(25)                          the taking of any and all acts and things
necessary or prudent, as determined by the General Partner, to ensure that the
Partnership will not be classified as an association taxable as a corporation
for U.S. federal

 

35

--------------------------------------------------------------------------------


 

income tax purposes or a “publicly traded partnership” for purposes of
Section 7704 of the Code, including but not limited to imposing restrictions on
transfers, restrictions on the number of Partners and restrictions on
redemptions if reasonably necessary to avoid the Partnership being classified as
an association taxable as a corporation for U.S. federal income tax purposes;
provided, however, that the General Partner shall impose restrictions on
transfers and restrictions on redemptions through the end of  the Applicable
Year to ensure that the Partnership will not be classified as a “publicly traded
partnership” for purposes of Section 7704 of the Code;

 

(26)                          the filing of applications, communicating and
otherwise dealing with any and all governmental agencies having jurisdiction
over, or in any way affecting, the Partnership’s assets or any other aspect of
the Partnership business;

 

(27)                          taking of any action necessary or appropriate to
comply with all regulatory requirements applicable to the Partnership in respect
of its business, including preparing or causing to be prepared all financial
statements required under applicable regulations and contractual undertakings
and all reports, filings and documents, if any, required under the Exchange Act,
the Securities Act, or by any national securities exchange requirements;

 

(28)                          the enforcement of any rights against any Partner
pursuant to representations, warranties, covenants and indemnities relating to
such Partner’s contribution of property or assets to the Partnership;

 

(29)                          the approval and/or implementation of any merger
(including a triangular merger), consolidation or other combination between the
Partnership and another person that is not prohibited under this Agreement,
whether with or without Consent; the terms of Section 17-211(g) of the Act shall
be applicable such that the General Partner shall have the right to effect any
amendment to this Agreement or effect the adoption of a new partnership
agreement for a limited partnership if it is the surviving or resulting limited
partnership on the merger or consolidation (except as may be expressly
prohibited by this Agreement, including Article XIV with respect to amendments
requiring Consent of Limited Partners);

 

(30)                          the taking of any action necessary or appropriate
to enable the General Partner Entity to qualify as a REIT;

 

(31)                          to take such other action, execute, acknowledge,
swear to or deliver such other documents and instruments, and perform any and
all other acts that the General Partner deems necessary or appropriate for the
formation, continuation and conduct of the business and affairs of the
Partnership (including, without limitation, all actions consistent with allowing
the General Partner Entity at all times to qualify as a REIT) and to possess and

 

36

--------------------------------------------------------------------------------


 

enjoy all the rights and powers of a general partner as provided by the Act; and

 

(32)                          the taking of any and all actions necessary or
desirable in furtherance of, in connection with or incidental to the foregoing.

 

B.                                    No Approval by Limited Partners.  Each of
the Limited Partners agrees that the General Partner is authorized to execute,
deliver and perform the above-mentioned agreements and transactions on behalf of
the Partnership without any further act, approval or vote of the Partners,
notwithstanding any other provision of this Agreement (except as provided in
Section 7.3), the Act or any applicable law, rule or regulation, to the fullest
extent permitted under the Act or other applicable law, rule or regulation.  The
execution, delivery or performance by the General Partner or the Partnership of
any agreement authorized or permitted under this Agreement shall not constitute
a breach by the General Partner of any duty that the General Partner may owe the
Partnership or the Limited Partners or any other Persons under this Agreement or
of any duty stated or implied by law or equity.

 

C.                                    Insurance.  At all times from and after
the date hereof, the General Partner may cause the Partnership to obtain and
maintain (i) casualty, liability and other insurance on the properties of the
Partnership and its Subsidiaries and, (ii) liability insurance for the
Indemnitees hereunder and (iii) such other insurance as the General Partner, in
its sole and absolute discretion, determines to be necessary.

 

D.                                    Working Capital and Other Reserves.  At
all times from and after the date hereof, the General Partner may cause the
Partnership to establish and maintain working capital reserves and other cash or
similar balances in such amounts as the General Partner, in its sole and
absolute discretion, deems appropriate and reasonable from time to time,
including upon liquidation of the Partnership pursuant to Section 13.2 hereof.

 

E.                                     Tax Consequences of General Partner
Entity and Limited Partners.  The Limited Partners expressly acknowledge that
the General Partner, in considering whether to dispose of any of the Partnership
assets, shall take into account the tax consequences to the General Partner
Entity of any such disposition and shall have no liability whatsoever to the
Partnership or any Limited Partner for decisions that are based upon or
influenced by such tax consequences.  In addition, in exercising its authority
under this Agreement with respect to other matters, the General Partner may, but
shall be under no obligation to, take into account the tax consequences to any
Partner (including the General Partner Entity) of any action taken (or not
taken) by the General Partner taken pursuant to its authority under this
Agreement and in accordance with the terms of Section 7.3.

 

Section 7.2                                    Certificate of Limited
Partnership.

 

The General Partner has filed the Certificate with the Secretary of State of the
State of Delaware as required by the Act.  The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware and

 

37

--------------------------------------------------------------------------------


 

any other state, or the District of Columbia, in which the Partnership may elect
to do business or own property. To the extent that such action is determined by
the General Partner to be reasonable and necessary or appropriate or convenient,
the General Partner shall file amendments to and restatements of the Certificate
and do all of the things to maintain the Partnership as a limited partnership
(or a partnership in which the limited partners have limited liability) under
the laws of the State of Delaware and each other state, or the District of
Columbia, in which the Partnership may elect to do business or own property.
Subject to the terms of Section 8.5.A(4) hereof, the General Partner shall not
be required, before or after filing, to deliver or mail a copy of the
Certificate or any amendment thereto or restatement thereof to any Limited
Partner.

 

Section 7.3                                    Restrictions on General Partner
Authority.

 

The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of
(i) all Partners adversely affected or (ii) such lower percentage of the Limited
Partnership Interests as may be specifically provided for under a provision of
this Agreement or the Act.

 

Section 7.4                                    Reimbursement of the General
Partner.

 

A.                                    No Compensation.  Except as provided in
this Section 7.4 and elsewhere in this Agreement (including the provisions of
Articles V and VI hereof regarding distributions, payments and allocations to
which it may be entitled), the General Partner shall not be compensated for its
services as general partner of the Partnership.

 

B.                                    Responsibility for Partnership Expenses. 
The Partnership shall be responsible for and shall pay all expenses relating to
the Partnership’s organization, the ownership of its assets and its operations. 
The General Partner and, if different, the General Partner Entity shall be
reimbursed on a monthly basis, without duplication, or on such other basis as
the General Partner may determine in its sole and absolute discretion, for all
expenses it directly or indirectly incurs relating to the ownership and
operation of the Partnership, or for the benefit of the Partnership, including,
without limitation, (i) expenses relating to the ownership of interests in and
operation of the Partnership, (ii) compensation of the officers and employees
including, without limitation, payments under any stock option or incentive plan
that provides for stock units, or other phantom stock, pursuant to which
employees will receive payments based upon dividends on or the value of Shares,
(iii) auditing expenses, (iv) director fees and expenses of the General Partner
Entity, (v) all costs and expenses of the General Partner Entity being a public
company, including costs of filings with the Securities and Exchange Commission,
reports and other distributions to its shareholders, (vi) all costs and expenses
associated with litigation involving the General Partner and the General Partner
Entity, the Partnership or any Subsidiary, (vii) all expenses associated with
compliance by the General Partner with laws, rules and regulations promulgated
by any regulatory body, (viii) expenses related to the operations of the General
Partner and the General Partner Entity and to the management and administration
of any Subsidiaries of the General Partner Entity or the Partnership or
Affiliates of the Partnership, such as auditing expenses and filing fees and
(ix) any and all salaries, compensation and expenses of officers and employees
of the General Partner and General Partner Entity; provided that (x), the amount
of any such reimbursement shall be

 

38

--------------------------------------------------------------------------------


 

reduced by (i) any interest earned by the General Partner or General Partner
Entity with respect to bank accounts or other instruments or accounts held by it
as permitted in Section 7.5.A below (which interest is considered to belong to
the Partnership and shall be paid over to the Partnership to the extent not
applied to reimburse the General Partner for expenses hereunder), (ii) any
amount derived by the General Partner or General Partner Entity from any
investments permitted in Section 7.5.A below; (iii) if the General Partner or
General Partner Entity qualifies as a REIT, the Partnership shall not be
responsible for any taxes that the General Partner Entity would not have been
required to pay if that entity qualified as a REIT for federal income tax
purposes or any taxes imposed on the General Partner or General Partner Entity
by reason of that entity’s failure to distribute to its shareholders an amount
equal to its taxable income (provided that the funds to make such distributions
were in fact available to the General Partner or the General Partner Entity
therefor); (iv) the Partnership shall not be responsible for expenses or
liabilities incurred by the General Partner or General Partner Entity in
connection with any business or assets of the General Partner or General Partner
Entity other than its ownership of Partnership Interests or operation of the
business of the Partnership or ownership of assets to the extent permitted in
Section 7.5.A; and (v) the Partnership shall not be responsible for any expenses
or liabilities of the General Partner or General Partner Entity that are
excluded from the scope of the indemnification provisions of Section 7.7.A by
reason of the provisions of clause (i), (ii) or (iii) thereof; and (y) REIT
Expenses shall not be treated as Partnership expenses for purposes of this
Section 7.4.B.  The General Partner shall determine in good faith the amount of
expenses incurred by it related to the ownership and operation of, or for the
benefit of, the Partnership.  If certain expenses are incurred for the benefit
of the Partnership and other entities (including the General Partner or General
Partner Entity), such expenses will be allocated to the Partnership and such
other entities in such a manner as the General Partner in its sole and absolute
discretion deems fair and reasonable.  Such reimbursements shall be in addition
to any reimbursement to the General Partner pursuant to Section 10.3.C hereof
and as a result of indemnification pursuant to Section 7.7 below.  All payments
and reimbursements hereunder shall be characterized for federal income tax
purposes as expenses of the Partnership incurred on its behalf, and not as
expenses of the General Partner or General Partner Entity.

 

C.                                    Partnership Interest Issuance Expenses. 
The General Partner and, if different, the General Partner Entity shall also be
reimbursed, without duplication, for all expenses it directly or indirectly
incurs relating to any issuance of additional Partnership Interests, Shares,
Debt of the Partnership, Funding Debt of the General Partner or the General
Partner Entity or rights, options, warrants or convertible or exchangeable
securities pursuant to Article IV hereof (including, without limitation, all
costs, expenses, damages and other payments resulting from or arising in
connection with litigation related to any of the foregoing), all of which
expenses are considered by the Partners to constitute expenses of, and for the
benefit of, the Partnership.

 

D.                                    Purchases of Shares by the General Partner
Entity.  In the event that the General Partner Entity shall elect to purchase
from its shareholders Shares in connection with a share repurchase or similar
program or for the purpose of delivering such Shares to satisfy an obligation
under any distribution reinvestment or share purchase program adopted by the
General Partner Entity, any employee share purchase plan adopted by the General
Partner Entity or any similar obligation or arrangement undertaken by the
General Partner Entity in the future, the purchase price paid by the General
Partner Entity for such Shares and any other expenses

 

39

--------------------------------------------------------------------------------


 

incurred by the General Partner Entity in connection with such purchase shall be
considered REIT Expenses and shall be reimbursed to the General Partner Entity,
subject to the conditions that:  (i) if such Shares subsequently are to be sold
by the General Partner Entity, the General Partner Entity pays to the
Partnership any proceeds received by the General Partner Entity for such Shares
(which sales proceeds shall include the amount of distributions reinvested under
any distribution reinvestment or similar program; provided that a transfer of
Shares for Partnership Units pursuant to Section 8.6 hereof would not be
considered a sale for United States federal, state and local income tax
purposes); and (ii) if such Shares are not retransferred by the General Partner
Entity within thirty (30) days after the purchase thereof, the General Partner
Entity shall cause the Partnership to cancel a number of Partnership Units of
the appropriate class (rounded to the nearest whole Partnership Unit) held by
the General Partner Entity or the General Partner equal to the product attained
by multiplying the number of such Shares by a fraction, the numerator of which
is one and the denominator of which is the Conversion Factor in effect on the
date of such cancellation (in which case such reimbursement shall be treated as
a distribution in redemption of Partnership Units held by the General Partner
Entity or the General Partner, as the case may be).

 

E.                                     Reimbursement not a Distribution.  Except
as set forth in the succeeding sentence, if and to the extent any reimbursement
made pursuant to this Section 7.4 is determined for U.S. federal income tax
purposes not to constitute a payment of expenses of the Partnership, the amount
so determined shall constitute a guaranteed payment with respect to capital
within the meaning of Section 707(c) of the Code, shall be treated consistently
therewith by the Partnership and all Partners and shall not be treated as a
distribution for purposes of computing the Partners’ Capital Accounts.  Amounts
deemed paid by the Partnership to the General Partner Entity in connection with
redemption of Partnership Units pursuant to Section 7.4.D shall be treated as a
distribution for purposes of computing the Partner’s Capital Accounts.

 

F.                                      Funding for Certain Capital
Transactions. In the event that the General Partner Entity shall undertake to
acquire (whether by merger, consolidation, purchase, or otherwise) the assets or
equity interests of another Person and such acquisition shall require the
payment of cash by the General Partner Entity (whether to such Person or to any
other selling party or parties in such transaction or to one or more creditors,
if any, of such Person or such selling party or parties), (a) the Partnership
shall advance to the General Partner Entity the cash required to consummate such
acquisition if, and to the extent that, such cash is not to be obtained by the
General Partner Entity through an issuance of Shares described in Section 4.2,
(b) the General Partner Entity shall, upon consummation of such acquisition,
transfer to the Partnership (or cause to be transferred to the Partnership), in
full and complete satisfaction of such advance, the assets or equity interests
of such Person acquired by the General Partner Entity in such acquisition (or
equity interests in Persons owning all of such assets or equity interests), and
(c) pursuant to and in accordance with Section 4.2, the Partnership shall issue
to the General Partner Entity, Partnership Interests and/or rights, options,
warrants or convertible or exchangeable securities of the Partnership having
designations, preferences and other rights that are substantially similar to
those of any additional Shares, other equity securities, New Securities and/or
Convertible Funding Debt, as the case may be, issued by the General Partner
Entity in connection with such acquisition (whether issued directly to
participants in the acquisition transaction or to third parties in order to
obtain cash to complete the acquisition).  In addition to, and without limiting,
the foregoing, in the event that the General Partner Entity engages in a

 

40

--------------------------------------------------------------------------------


 

transaction in which (x) the General Partner Entity (or a wholly owned direct or
indirect Subsidiary of the General Partner Entity) merges with another entity
(referred to as the “Parent Entity”) that is organized in the UPREIT form (i.e.,
where the Parent Entity holds substantially all of its assets and conducts
substantially all of its operations through a partnership, limited liability
company or other entity (referred to as an “Operating Entity”)) (“UPREIT”) and
the General Partner Entity survives such merger, (y) such Operating Entity
merges with or is otherwise acquired by the Partnership in exchange in whole or
in part for Partnership Interests, and (z) the General Partner Entity is
required or elects to pay part of the consideration in connection with such
merger involving the Parent Entity in the form of cash and part of the
consideration in the form of Shares, the Partnership shall distribute to the
General Partner Entity with respect to its existing Partnership Interest an
amount of cash sufficient to complete such transaction and the General Partner
Entity shall cause the Partnership to cancel a number of Partnership Units
(rounded to the nearest whole number) held by the General Partner Entity equal
to the product attained by multiplying the number of additional Shares that the
General Partner Entity would have issued to the Parent Entity or the owners of
the Parent Entity in such transaction if the entire consideration therefor were
to have been paid in Shares by a fraction, the numerator of which is one and the
denominator of which is the Conversion Factor. It is understood and agreed among
the Partners that this Section 7.4.F shall be construed and implemented in a
manner that is consistent with the General Partner Entity’s REIT status.

 

Section 7.5                                    Outside Activities of the General
Partner.

 

A.                                    General.  The General Partner Entity shall
not directly or indirectly enter into or conduct any material business other
than in connection with the ownership, acquisition and disposition of
Partnership Interests and the management of the business of the Partnership, and
such activities as are incidental thereto. The General Partner Entity and any
Affiliates of the General Partner Entity may acquire Limited Partnership
Interests and shall be entitled to exercise all rights of a Limited Partner
relating to such Limited Partnership Interests.  Without the Consent of the
Outside Limited Partners, the assets of the General Partner Entity and, if
different, the General Partner shall be limited to Partnership Interests and
permitted debt obligations of the Partnership (as contemplated by Section 7.5.D
below) and permitted assets of the Partnership (as contemplated in
Section 7.10), so that Shares and Partnership Units are completely fungible
except as otherwise specifically provided herein; provided, that the General
Partner Entity and, if different, the General Partner shall be permitted to
hold, directly or indirectly, (i) interests in entities, including Qualified
REIT Subsidiaries, that hold no material assets; (ii) interests in Qualified
REIT Subsidiaries (or other entities that are not taxed as corporations for
federal income tax purposes) that own only interests in the Partnership and/or
interests in other Qualified REIT Subsidiaries (or other entities that are not
taxed as corporations for federal income tax purposes) that either hold no
assets or hold only interests in the Partnership; (iii) assets and/or interests
in entities, including Qualified REIT Subsidiaries, that hold assets, having an
aggregate value not greater than five percent (5%) of the total market value of
the General Partner Entity (determined by reference to the value of all
outstanding equity securities of the General Partner Entity), provided that
(X) the General Partner Entity or General Partner, as the case may be, will
apply the net income from such assets (other than net income derived as a result
of a Qualified REIT Subsidiary’s ownership of an interest in the Partnership) to
offset REIT Expenses before utilizing the distribution provisions of
Section 5.1.B, (Y) the General Partner Entity or General Partner, as the case
may be, will contribute or cause to be contributed all net income generated

 

41

--------------------------------------------------------------------------------


 

by such assets and/or interests (other than net income derived as a result of a
Qualified REIT Subsidiary’s ownership of an interest in the Partnership) to the
Operating Partnership (after taking into account REIT Expenses as described in
clause (X) above), and (Z) the General Partner Entity or General Partner, as the
case may be, will use commercially reasonable efforts to transfer or cause to be
transferred such assets and interests (other than interests in Qualified REIT
Subsidiaries and the Partnership) to the Operating Partnership or an entity
controlled by the Operating Partnership as soon as such a transfer can be made
without causing the General Partner Entity, the General Partner or the Operating
Partnership to incur any material expenses in connection therewith; (iv) such
bank accounts or similar instruments or account in its own name as it deems
necessary to carry out its responsibilities and purposes as contemplated under
this Agreement and its organizational documents; (v) cash held for payment of
administrative expenses or pending distribution to security holders of the
General Partner Entity or any wholly owned Subsidiary thereof or pending
contribution to the Partnership; and (vi) other tangible and intangible assets
that, taken as a whole, are de minimis in relation to the net assets of the
Partnership and its Subsidiaries; and, provided, further, that the General
Partner Entity and, if different, the General Partner shall be permitted to
acquire, directly or through a Qualified REIT Subsidiary (or other entities that
are not taxed as corporations for federal income tax purposes), up to a one
percent (1%) interest in any partnership or limited liability company at least
ninety-nine percent (99%) of the equity of which is owned directly or indirectly
by the Partnership.  The General Partner Entity and any of its Affiliates may
acquire Limited Partnership Interests and shall be entitled to exercise all
rights of a Limited Partner relating to such Limited Partnership Interests.

 

B.                                    Forfeiture of Shares.  In the event the
Partnership or the General Partner Entity acquires Shares as a result of the
forfeiture of such Shares under a restricted or similar share plan, then the
General Partner Entity shall cause the Partnership to cancel that number of
Partnership Units of the appropriate class equal to the number of Shares so
acquired divided by the Conversion Factor, and, if the Partnership acquired such
Shares, it shall transfer such Shares to the General Partner Entity for
cancellation.

 

C.                                    Stock Option Plan.  If at any time or from
time to time, the General Partner Entity sells Shares pursuant to any Stock
Option Plan, the General Partner Entity shall transfer the net proceeds of the
sale of such Shares to the Partnership as an additional Capital Contribution in
exchange for an amount of additional Partnership Units equal to the number of
Shares so sold divided by the Conversion Factor.

 

D.                                    Funding Debt.  The General Partner Entity,
the General Partner or a wholly owned subsidiary of either of them may incur a
Funding Debt, including, with respect to the General Partner Entity, a Funding
Debt that is convertible into Shares or otherwise constitutes a class of New
Securities (“Convertible Funding Debt”), subject to the condition that the
borrowing entity lends to the Partnership the net proceeds of such Funding Debt;
provided, that Convertible Funding Debt shall be issued pursuant to
Section 4.2.B above; and, provided, further, that the General Partner Entity
shall not be obligated to lend the net proceeds of any Funding Debt to the
Partnership in a manner that would be inconsistent with the General Partner
Entity’s ability to remain qualified as a REIT.  If the General Partner Entity,
the General Partner or a wholly owned subsidiary of either of them enters into
any Funding Debt, the loan to the Partnership shall be on comparable terms and
conditions, including interest rate, repayment

 

42

--------------------------------------------------------------------------------


 

schedule and costs and expenses, as are applicable with respect to or incurred
in connection with such Funding Debt.

 

Section 7.6                                    Transactions with Affiliates.

 

A.                                    The Partnership may lend or contribute
funds or other assets to its or the General Partner Entity’s Subsidiaries or
other Persons in which it or the General Partner Entity has an equity investment
and such Persons may borrow funds from the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner Entity.
The foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person

 

B.                                    Except as provided in Section 7.5.A, the
Partnership may transfer assets to joint ventures, other partnerships, limited
liability companies, real estate investment trusts, corporations or other
business entities in which it is or thereby becomes a participant upon such
terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion,
believes are advisable.

 

C.                                    Except as expressly permitted by this
Agreement (i) neither the General Partner Entity nor any of its Affiliates shall
sell, transfer or convey any property to, or purchase any property from, the
Partnership, directly or indirectly, and (ii) the Partnership shall not,
directly or indirectly, sell, transfer or convey any property to, or purchase
any property from, or borrow funds form, or lend funds to, any Partner or any
Affiliate of the Partnership that is not also a Subsidiary of the Partnership,
except in the case of each of clauses (i) and (ii) pursuant to transactions that
are determined by the General Partner in good faith to be on terms that are fair
and reasonable.

 

D.                                    The General Partner, in its sole and
absolute discretion and without the approval of the Limited Partners, may
propose and adopt, on behalf of the Partnership, employee benefit plans, stock
option plans, and similar plans funded by the Partnership for the benefit of
employees of the General Partner Entity, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership, the General Partner
or any Subsidiaries of the Partnership.

 

E.                                     The General Partner is expressly
authorized to enter into, in the name and on behalf of the Partnership, and
without the approval of the Limited Partners, a right of first opportunity
arrangement, a non-competition arrangement and other conflict avoidance
agreements with various Affiliates of the Partnership and the General Partner,
on such terms as the General Partner, in its sole and absolute discretion,
believes are advisable.

 

Section 7.7                                    Indemnification.

 

A.                                    General.  To the fullest extent permitted
by law, the Partnership shall indemnify each Indemnitee from and against any and
all losses, claims, damages, liabilities, joint or several, expenses (including,
without limitation, attorneys’ fees and other legal fees and expenses),
judgments, fines, settlements, and other amounts arising from or in connection
with any and all claims, demands, subpoenas, requests for information, formal or
informal investigations, actions, suits or proceedings, whether civil, criminal,
administrative or

 

43

--------------------------------------------------------------------------------


 

investigative, incurred by the Indemnitee and relating to the Partnership, the
General Partner or the General Partner Entity or the direct or indirect
operations of, or the direct or indirect ownership of property by, the
Partnership or the General Partner or the General Partner Entity as set forth in
this Agreement, in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise, unless it is established by a final
determination of a court of competent jurisdiction that (i) the act or omission
of the Indemnitee was material to the matter giving rise to the proceeding and
either was committed in bad faith or was the result of active and deliberate
dishonesty, (ii) the Indemnitee actually received an improper personal benefit
in money, property or services, or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful.  Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guaranty or otherwise for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.7
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 7.7.A.  The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee acted in a manner contrary to that specified in
this Section 7.7.A with respect to the subject matter of such proceeding.  Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership and any insurance proceeds from the liability policy
covering the General Partner and any Indemnitee, and neither the General Partner
nor any Limited Partner shall have any obligation to contribute to the capital
of the Partnership, or otherwise provide funds, to enable the Partnership to
fund its obligations under this Section 7.7.

 

B.                                    Advancement of Expenses.  To the fullest
extent permitted by law, reasonable expenses expected to be incurred by an
Indemnitee shall be paid or reimbursed by the Partnership in advance of the
final disposition of any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, made or threatened to be made
against an Indemnitee, upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in Section 7.7.A has been met and (ii) a written undertaking by or on
behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

C.                                    No Limitation of Rights.  The
indemnification provided by this Section 7.7 shall be in addition to any other
rights to which an Indemnitee or any other Person may be entitled under any
agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitee is indemnified.

 

D.                                    Insurance.  The Partnership may, but shall
not be obligated to, purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General

 

44

--------------------------------------------------------------------------------


 

Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Indemnitee or Person against such liability under the
provisions of this Agreement.

 

E.                                     Benefit Plan Fiduciary.  For purposes of
this Section 7.7, (i) the Partnership shall be deemed to have requested an
Indemnitee to serve as fiduciary of an employee benefit plan whenever the
performance by it of its duties to the Partnership also imposes duties on, or
otherwise involves services by, it to the plan or participants or beneficiaries
of the plan, (ii) excise taxes assessed on an Indemnitee with respect to an
employee benefit plan pursuant to applicable law shall constitute fines within
the meaning of this Section 7.7 and (iii) actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

 

F.                                      No Personal Liability for Limited
Partners.  In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

G.                                    Interested Transactions.  An Indemnitee
shall not be denied indemnification in whole or in part under this Section 7.7
because the Indemnitee had an interest in the transaction with respect to which
the indemnification applies if the transaction was otherwise permitted by the
terms of this Agreement.

 

H.                                   Benefit.  The provisions of this
Section 7.7 are also for the benefit of the Indemnitees, their employees,
officers, directors, trustees, heirs, successors, assigns and administrators and
shall not be deemed to create any rights for the benefit of any other Persons. 
Any amendment, modification or repeal of this Section 7.7 or any provision
hereof shall be prospective only and shall not in any way affect the limitation
on the Partnership’s liability to any Indemnitee under this Section 7.7, as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or related to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

 

I.                                        Indemnification Payments Not
Distributions.  If and to the extent any payments to the General Partner or the
General Partner Entity pursuant to this Section 7.7 constitute gross income to
the General Partner or the General Partner Entity (as opposed to the repayment
of advances made on behalf of the Partnership), such amounts shall constitute
guaranteed payments within the meaning of Section 707(c) of the Code, shall be
treated consistently therewith by the Partnership and all Partners, and shall
not be treated as distributions for purposes of computing the Partners’ Capital
Accounts.

 

J.                                        Exception to Indemnification of the
General Partner.  Notwithstanding anything to the contrary in this Agreement,
the General Partner shall not be entitled to indemnification hereunder for any
loss, claim, damage, liability or expense for which the General

 

45

--------------------------------------------------------------------------------


 

Partner is obligated to indemnify the Partnership under any other agreement
between the General Partner and the Partnership.

 

Section 7.8                                    Liability of the Covered Persons.

 

A.                                    General.  Notwithstanding anything to the
contrary set forth in this Agreement, to the fullest extent permitted by law,
none of the General Partner, its Affiliates, or any of their respective
officers, trustees, directors, shareholders, partners, members, employees,
representatives or agents or any officer, employee, representative or agent of
the Partnership and its Affiliates (individually, a “Covered Person” and
collectively, the “Covered Persons”) shall be liable or accountable for monetary
damages or otherwise to the Partnership, any Partners or any Assignees for
losses sustained or liabilities incurred or benefits not derived as a result of
errors in judgment or mistakes of fact or law or of any act or omission if the
Covered Person’s conduct did not constitute bad faith, gross negligence or
willful misconduct.

 

B.                                    No Obligation to Consider Separate
Interests of Limited Partners or Shareholders.  The Limited Partners expressly
acknowledge that the General Partner is acting on behalf of the Partnership, the
Limited Partners and the shareholders of the General Partner collectively, that
the General Partner is under no obligation to consider or give priority to the
separate interests of the Limited Partners (including, without limitation, the
tax consequences to Limited Partners or Assignees or to such shareholders) in
deciding whether to cause the Partnership to take (or decline to take) any
actions.  Any decisions or actions taken or not taken in accordance with the
terms of this Agreement shall not constitute a breach of any duty owed to the
Partnership or the Limited Partners by law or equity, fiduciary or otherwise. 
The General Partner shall not be liable for monetary damages or otherwise for
losses sustained, liabilities incurred or benefits not derived by Limited
Partners in connection with such decisions, provided that the General Partner
has acted in good faith.

 

C.                                    Actions of Agents.  Subject to its
obligations and duties as General Partner set forth in Section 7.1.A hereof, the
General Partner may exercise any of the powers granted to it by this Agreement
and perform any of the duties imposed upon it hereunder either directly or by or
through its employees and agents.  The General Partner shall not be liable to
the Partnership or any Partner for any misconduct or negligence on the part of
any such employee or agent appointed by the General Partner in good faith.

 

D.                                    Effect of Amendment.  Any amendment,
modification or repeal of this Section 7.8 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the Covered
Person’s liability to the Partnership and the Limited Partners under this
Section 7.8 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

 

E.                                     Limitations of Fiduciary Duty.  Sections
7.1.B, 7.1.E and this Section 7.8 and any other Section of this Agreement
limiting the liability of the General Partner and/or its trustees, directors and
officers shall constitute an express limitation of any duties, fiduciary or
otherwise, that they would owe the Partnership or the Limited Partners if such
duty would be imposed by any law, in equity or otherwise.

 

46

--------------------------------------------------------------------------------


 

F.                                      Good Faith Reliance on Agreement.  To
the extent that, at law or in equity, a Covered Person has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to the
Partners, any Covered Person acting under this Agreement or otherwise shall not
be liable to the Partnership or to any Partner for its good faith reliance on
the provisions of this Agreement. The provisions of this Agreement, to the
extent that they restrict or eliminate the duties and liabilities of a Covered
Person under the Act or otherwise existing at law or in equity, are agreed by
the Partners to replace such other duties and liabilities of such Covered Person
to the maximum extent permitted by law.

 

G.                                    General Partner’s Discretion.  Whenever in
this Agreement the General Partner or the General Partner Entity is permitted or
required to make a decision (i) in its “sole discretion” or “discretion,” or
under a similar grant of authority or latitude, the General Partner or General
Partner Entity, as the case may be, shall be entitled to consider such interests
and factors as it desires and may consider its own interests, and shall have no
duty or obligation to give any consideration to any interest of or factors
affecting the Partnership or the Limited Partners, or (ii) in its “good faith”
or under another express standard, the General Partner or General Partner
Entity, as the case may be, shall act under such express standard and shall not
be subject to any other or different standards imposed by this Agreement or by
law or any other agreement contemplated herein.

 

Section 7.9                                    Other Matters Concerning the
General Partner.

 

A.                                    Reliance on Documents.  The General
Partner may rely and shall be protected in acting or refraining from acting,
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture or other paper or document
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties.

 

B.                                    Reliance on Advisors.  The General Partner
may consult with legal counsel, accountants, appraisers, management consultants,
investment bankers, architects, engineers, environmental consultants and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the opinion of such Persons as to matters which the
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

 

C.                                    Action Through Agents.  The General
Partner shall have the right, in respect of any of its powers or obligations
hereunder, to act through any of its duly authorized officers and a duly
appointed attorney or attorneys-in-fact.  Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform all and every act and duty which is permitted or
required to be done by the General Partner hereunder.

 

D.                                    Actions to Maintain REIT Status or Avoid
Taxation of the General Partner Entity or the General Partner (as applicable). 
Notwithstanding any other provisions of this Agreement (other than the
limitations on the General Partner’s and General Partner Entity’s authority set
forth in Sections 7.3, 7.5 and 7.6.A) or the Act, any action of the General
Partner or

 

47

--------------------------------------------------------------------------------


 

General Partner Entity on behalf of the Partnership or any decision of the
General Partner or General Partner Entity to refrain from acting on behalf of
the Partnership, undertaken in the good faith belief that such action or
omission is necessary or advisable in order (i) to protect the ability of the
General Partner Entity or the General Partner (as applicable) to continue to
satisfy the REIT Requirements or (ii) to avoid the General Partner Entity or the
General Partner (as applicable) incurring any taxes under Section 337(d), 857,
1374 or 4981 of the Code, is expressly authorized under this Agreement and is
deemed approved by all of the Limited Partners.

 

Section 7.10                             Title to Partnership Assets.

 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof.  Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine in
its sole and absolute discretion, including Affiliates of the General Partner.
 The General Partner hereby declares and warrants that any Partnership assets
for which legal title is held in the name of the General Partner or any nominee
or Affiliate of the General Partner shall be held by the General Partner (or
such other entity) for the use and benefit of the Partnership in accordance with
the provisions of this Agreement; provided, however, that the General Partner
shall use its commercially reasonable efforts to cause beneficial and record
title to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

 

Section 7.11                             Reliance by Third Parties.

 

Notwithstanding anything to the contrary in this Agreement (other than the
limitations on the General Partner’s and General Partner Entity’s authority set
forth in Sections 7.3, 7.5 and 7.6.A), any Person dealing with the Partnership
shall be entitled to assume that the General Partner has full power and
authority, without consent or approval of any other Partner or Person, to
encumber, sell or otherwise use in any manner any and all assets of the
Partnership, to enter into any contracts on behalf of the Partnership and to
take any and all actions on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially.  Each
Limited Partner hereby waives any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner in connection with any such dealing, in each case except to the
extent that such action imposes, or purports to impose, liability on the Limited
Partner.  In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives.  Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to

 

48

--------------------------------------------------------------------------------


 

do so for and on behalf of the Partnership, and (iii) such certificate, document
or instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.

 

Section 7.12                             Loans by Third Parties.

 

The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including, without
limitation, in connection with any acquisition of property and any borrowings
from, or guarantees of Debt of the General Partner Entity or any of its
Affiliates) with any Person upon such terms as the General Partner determines
appropriate; provided, that the Partnership shall not incur any Debt that is
recourse to the General Partner unless, and then only to the extent that, the
General Partner has expressly agreed.

 

ARTICLE VIII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1                                    Limitation of Liability.

 

The Limited Partners, including the General Partner Entity, in its capacity as a
Limited Partner, shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5 hereof, or under
the Act.

 

Section 8.2                                    Management of Business.

 

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, trustee, director, member, employee, partner or agent
of the General Partner, the Partnership or any of their Affiliates, in their
capacity as such) shall take part in the operation, management or control
(within the meaning of the Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership.  The transaction of any such business by the
General Partner, any of its Affiliates or any officer, trustee, director,
member, employee, partner or agent of the General Partner, the Partnership or
any of their Affiliates, in their capacity as such, shall not affect, impair or
eliminate the limitations on the liability of the Limited Partners or Assignees
under this Agreement.

 

Section 8.3                                    Outside Activities of Limited
Partners.

 

Subject to any agreements entered into pursuant to Section 7.6.E hereof and any
other agreements entered into by a Limited Partner or its Affiliates with
General Partner, the Partnership or any of their respective Subsidiaries, any
Limited Partner (other than the General Partner) and any officer, trustee,
director, member, employee, agent, Affiliate or shareholder of any Limited
Partner shall be entitled to and may have business interests and engage in
business activities in addition to those relating to the Partnership, including
business interests and activities that are in direct or indirect competition
with the Partnership or that are enhanced by the activities of the Partnership. 
Neither the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner, officer, director,
manager, employee, agent, trustee, Affiliates, member, shareholder or Assignee
of any Limited

 

49

--------------------------------------------------------------------------------


 

Partner.  None of the Limited Partners (other than the General Partner) nor any
other Person shall have any rights by virtue of this Agreement or the
partnership relationship established hereby in any business ventures of any
other Person (other than the General Partner to the extent expressly provided
herein), and no such Person (other than the General Partner) shall have any
obligation pursuant to this Agreement to offer any interest in any such business
ventures to the Partnership, any Limited Partner or any such other Person, even
if such opportunity is of a character which, if presented to the Partnership,
any Limited Partner or such other Person, could be taken by such Person.

 

Section 8.4                                    Return of Capital.

 

Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. Except to
the extent provided by Exhibit C hereof or as otherwise expressly provided in
this Agreement, no Limited Partner or Assignee shall have priority over any
other Limited Partner or Assignee, either as to the return of Capital
Contributions or as to profits, losses, distributions or credits.

 

Section 8.5                                    Rights of Limited Partners
Relating to the Partnership.

 

A.                                    General.  In addition to other rights
provided by this Agreement or by the Act, and except as limited by Section 8.5.D
below, each Limited Partner shall have the right, for a purpose reasonably
related to such Limited Partner’s interest as a limited partner in the
Partnership, upon written demand with a statement of the purpose of such demand
and at such Limited Partner’s own expense (including such copying and
administrative charges as the General Partner may establish from time to time):

 

(1)                                 to obtain a copy of the most recent annual
and quarterly reports prepared by the General Partner Entity and distributed to
shareholders, including annual and quarterly reports filed with the SEC by the
General Partner Entity pursuant to the Exchange Act;

 

(2)                                 to obtain a copy of the Partnership’s U.S.
federal, state and local income tax returns for each Partnership Year;

 

(3)                                 to obtain a current list of the name and
last known business, residence or mailing address of each Partner as reflected
in the Partnership’s records;

 

(4)                                 to obtain a copy of this Agreement and the
Certificate and all amendments thereto, together with copies of all powers of
attorney pursuant to which this Agreement, the Certificate and all amendments
thereto have been executed; and

 

(5)                                 to obtain true and full information
regarding the amount of cash and a description and statement of the Agreed Value
of any other property or services contributed by each Partner and which each
Partner has agreed to contribute in the future, and the date on which each
became a Partner.

 

50

--------------------------------------------------------------------------------


 

B.                                    Notice of Conversion Factor.  The
Partnership shall notify each Limited Partner, upon request, of the then current
Conversion Factor.

 

C.                                    Notice of Extraordinary Transaction of the
General Partner Entity.  The General Partner Entity shall not make any
extraordinary distributions of cash or property to its shareholders or effect an
Extraordinary Transaction without notifying the Limited Partners of its
intention to make such distribution or effect such merger, sale or other
extraordinary transaction not later than the time, if any, at which the General
Partner Entity is required to provide notice of such transaction to its
shareholders (or, if earlier, at least (20) days prior to the record date to
determine shareholders eligible to receive such distribution or to vote upon the
Extraordinary Transaction (or, if no such record date is applicable, at least
twenty (20) days before consummation of such Extraordinary Transaction)).  This
provision for such notice shall not be deemed (i) to permit any transaction that
otherwise is prohibited by this Agreement or requires a Consent of the Partners
or (ii) to require a Consent of the Limited Partners to a transaction that does
not otherwise require Consent under this Agreement.  Each Limited Partner
agrees, as a condition to the receipt of the notice pursuant hereto, to keep
confidential the information set forth therein until such time as the General
Partner Entity has made public disclosure thereof and to use such information
during such period of confidentiality solely for purposes of determining whether
or not to exercise the Redemption Right (if applicable) and to execute a
confidentiality agreement provided by the General Partner Entity; provided,
however, that a Limited Partner may disclose such information to its attorney,
accountant and/or financial advisor for purposes of obtaining advice with
respect to such exercise so long as such attorney, accountant and/or financial
advisor agrees to receive and hold such information subject to this
confidentiality requirement.

 

D.                                    Confidentiality.  Notwithstanding any
other provision of this Section 8.5, the General Partner may keep confidential
from the Limited Partners, for such period of time as the General Partner
determines in its sole and absolute discretion to be reasonable, any information
that (i) the General Partner reasonably believes to be in the nature of trade
secrets or other information, the disclosure of which the General Partner in
good faith believes is not in the best interests of the Partnership or could
damage the Partnership or its business; or (ii) the Partnership is required by
law or by agreements with an unaffiliated third party to keep confidential,
provided, however, that this Section 8.5.D shall not affect the notice
requirements set forth in Section 8.5.C.

 

Section 8.6                                    Redemption Right.

 

A.                                    General.  (i) Subject to Sections 8.6.B
and 8.6.C hereof, on or after the date that is one (1) year after the later of
(x) the beginning of the first full calendar month following July 18, 2017, and
(y) the date of the issuance of a Common Partnership Unit to a Limited Partner
pursuant to Article IV hereof, which one-year period shall commence upon the
issuance of such Partnership Unit regardless of whether such Partnership Unit is
designated upon issuance as a Common Partnership Unit or otherwise, or on or
after such date prior to the expiration of such one-year period as the General
Partner, in its sole and absolute discretion, designates with respect to any or
all Partnership Units then outstanding, the holder of a Partnership Unit (if
other than the General Partner or the General Partner Entity or any Subsidiary
of either the General Partner or the General Partner Entity) shall have the
right (the

 

51

--------------------------------------------------------------------------------


 

“Redemption Right”) to require the Partnership to redeem on a Specified
Redemption Date such Partnership Unit (provided that such Partnership Unit is a
Common Partnership Unit) at a redemption price equal to and in the form of the
Cash Amount to be paid by the Partnership. The Redemption Right shall be
exercised pursuant to a Notice of Redemption delivered to the Partnership (with
a copy to the General Partner and the General Partner Entity) by the Limited
Partner who is exercising the redemption right (the “Redeeming Partner”);
provided, however, a Limited Partner may not exercise the Redemption Right for
less than one thousand (1,000) Partnership Units at any one time or, if such
Limited Partner holds less than one thousand (1,000) Partnership Units, all of
the Partnership Units held by such Partner; provided further that, with respect
to a Limited Partner which is an entity, such Limited Partner may exercise the
Redemption Right for fewer than one thousand (1,000) Partnership Units without
regard to whether or not such Limited Partner is exercising the Redemption Right
for all of the Partnership Units held by such Limited Partner as long as such
Limited Partner is exercising the Redemption Right on behalf of one or more of
its equity owners in respect of one hundred percent (100%) of such equity
owners’ interests in such Limited Partner. The Redeeming Partner shall have no
right, with respect to any Partnership Units so redeemed, to receive any
distributions paid on or after the Specified Redemption Date unless the record
date for such distribution was a date prior to the Specified Redemption Date.
The Assignee of any Limited Partner may exercise the rights of such Limited
Partner pursuant to this Section 8.6, and such Limited Partner shall be deemed
to have assigned such rights to such Assignee and shall be bound by the exercise
of such rights by such Assignee. In connection with any exercise of such rights
by an Assignee on behalf of a Limited Partner, the Cash Amount shall be paid by
the Partnership directly to such Assignee and not to such Limited Partner. Any
Partnership Units redeemed by the Partnership pursuant to this Section 8.6.A
shall be cancelled upon such redemption.

 

(ii)                                  [RESERVED].

 

(iii)                               Notwithstanding the foregoing, if the
General Partner Entity provides notice to the Limited Partners pursuant to
Section 8.5.C hereof, the Redemption Right shall be exercisable, without regard
to whether the Partnership Units have been outstanding for any specified period,
during the period commencing on the date on which the General Partner Entity
provides such notice and ending on the record date to determine shareholders
eligible to receive such distribution or participate in such Extraordinary
Transaction (or if none, ending on the date of consummation of such distribution
or Extraordinary Transaction).  If this subparagraph (iii) applies, the
Specified Redemption Date is the date on which the Partnership and the General
Partner receive notice of exercise of the Redemption Right, rather than ten
(10) Business Days after receipt of the Notice of Redemption.

 

B.                                    General Partner Entity Assumption of
Right.  (i) Notwithstanding the provisions of Section 8.6.A, a Limited Partner
that exercises the Redemption Right shall be deemed to have offered to sell the
Partnership Units described in the Notice of Redemption to the General Partner
Entity, and the General Partner Entity may, in its sole and absolute discretion
(subject to any limitations on ownership and transfer of Shares set forth in the
Declaration of Trust), elect to assume directly and satisfy a Redemption Right
by paying to the Redeeming Partner either the Cash Amount or the Shares Amount,
as the General Partner Entity determines in its sole and absolute discretion, on
the Specified Redemption Date, whereupon the General Partner Entity shall
acquire the Partnership Units offered for redemption by the Redeeming

 

52

--------------------------------------------------------------------------------


 

Partner and shall be treated for all purposes of this Agreement as the owner of
such Partnership Units. Payment of the Redemption Amount in the form of Shares
shall be in Shares (i) duly authorized, validly issued, fully paid and
nonassessable, free and clear of any pledge, lien, encumbrance or restriction,
other than those provided in the organizational documents of the General Partner
Entity, the Securities Act, relevant state securities or blue sky laws and any
applicable registration rights agreement with respect to such Shares entered
into by the Redeeming Partner, and shall bear a legend in form and substance
determined by the General Partner Entity, and (ii) registered under Section 12
of the Exchange Act and listed for trading on the exchange or national market on
which the Shares are Publicly Traded; provided, that in the event that the
Shares are not Publicly Traded at the time a Redeeming Partner exercises its
Redemption Right, the Redemption Amount shall be paid only in the form of the
Cash Amount unless the Redeeming Partner, in its sole and absolute discretion,
consents to payment of the Redemption Amount in the form of the Shares Amount. 
Unless the General Partner Entity (in its sole and absolute discretion) shall
exercise its right to assume and directly satisfy the Redemption Right, the
General Partner Entity shall not have any obligation to the Redeeming Partner or
the Partnership with respect to the Redeeming Partner’s exercise of the
Redemption Right. In the event the General Partner Entity shall exercise its
right to assume and directly satisfy the Redemption Right, the Partnership shall
have no obligation to pay any amount to the Redeeming Partner with respect to
such Redeeming Partner’s exercise of such Redemption Right, and each of the
Redeeming Partner, the Partnership and the General Partner Entity shall treat
the transaction between the General Partner Entity and the Redeeming Partner,
for federal income tax purposes, as a sale of the Redeeming Partner’s
Partnership Units to the General Partner Entity.

 

(ii)                                  In the event that the General Partner
Entity determines to pay the Redeeming Partner the Redemption Amount in the form
of Shares, the total number of Shares to be paid to the Redeeming Partner in
exchange for the Redeeming Partner’s Partnership Units shall be the applicable
Shares Amount.  In the event this amount is not a whole number of Shares, the
Redeeming Partner shall be paid (i) that number of Shares which equals the
nearest whole number less than such amount plus (ii) an amount of cash which the
General Partner Entity determines, in its reasonable discretion, to represent
the fair value of the remaining fractional Share which would otherwise be
payable to the Redeeming Partner.

 

(iii)                               Each Redeeming Partner agrees to execute
such documents or provide such information or materials as the General Partner
Entity may reasonably require in connection with the issuance of Shares upon
exercise of the Redemption Right.

 

C.                                    Exceptions to Exercise of Redemption
Right.  Notwithstanding the provisions of Section 8.6.A and Section 8.6.B, a
Partner shall not be entitled to exercise the Redemption Right pursuant to
Section 8.6.A to the extent that the delivery of Shares to such Partner on the
Specified Redemption Date by the General Partner pursuant to Section 8.6.B
(regardless of whether or not the General Partner Entity would in fact exercise
its rights under Section 8.6.B) would (i) be prohibited, as determined in the
sole discretion of the General Partner Entity, under the Declaration of Trust,
(ii) cause the acquisition of Shares by such Partner to be “integrated” with any
other distribution of Shares for purposes of complying with the Securities Act,
(iii) otherwise be prohibited under applicable federal or state securities laws
or regulations, or (iv) violate restrictions imposed by the General Partner
pursuant to Section 11.6.E and/or

 

53

--------------------------------------------------------------------------------


 

Section 11.6.F.  Notwithstanding the foregoing, the General Partner Entity may,
in its sole and absolute discretion, waive such prohibition set forth in this
Section 8.6C.

 

D.                                    No Liens on Partnership Units Delivered
for Redemption.  Each Limited Partner covenants and agrees with the General
Partner that all Partnership Units delivered for redemption shall be delivered
to the Partnership or the General Partner Entity, as the case may be, free and
clear of all liens, and, notwithstanding anything contained herein to the
contrary, neither the General Partner Entity nor the Partnership shall be under
any obligation to acquire Partnership Units which are or may be subject to any
liens.  Each Limited Partner further agrees that, in the event any state or
local property transfer tax is payable as a result of the transfer of its
Partnership Units to the Partnership or the General Partner Entity, such Limited
Partner shall assume and pay such transfer tax.

 

E.                                     Additional Partnership Interests;
Modification of Holding Period.  In the event that the Partnership issues
Partnership Interests to any Additional Limited Partner pursuant to Article IV
hereof, the General Partner shall make such amendments to this Section 8.6 as it
determines are necessary to reflect the issuance of such Partnership Interests
(including setting forth any restrictions on the exercise of the Redemption
Right with respect to such Partnership Interests); provided, however, that no
such revisions shall materially adversely affect the rights of any other Limited
Partner to exercise its Redemption Right without that Limited Partner’s prior
written consent.  In addition, the General Partner may, with respect to any
holder or holders of Partnership Units, at any time and from time to time, as it
shall determine in its sole and absolute discretion, (i) reduce or waive the
length of the period prior to which such holder or holders may not exercise the
Redemption Right or (ii) reduce or waive the length of the period between the
exercise of the Redemption Right and the Specified Redemption Date.

 

F.                                      LTIP Unit Exception and Redemption of
Common Partnership Units Issued Upon Conversion of LTIP Units.  Subject to
Section 8.6.G hereof, holders of LTIP Units shall not be entitled to the
Redemption Right provided for in Section 8.6.A of this Agreement, unless and
until such LTIP Units have been converted into Common Partnership Units (or any
other class or series of Partnership Units entitled to such Redemption Right) in
accordance with their terms.  Notwithstanding the foregoing, and except as
otherwise permitted by Section 8.6.G or the award, plan or other agreement
pursuant to which an LTIP Unit was issued, the Redemption Right shall not be
exercisable with respect to any Common Partnership Unit issued upon conversion
of an LTIP Unit until on or after the date that is two years after the date on
which the LTIP Unit was issued, provided however, that the foregoing restriction
shall not apply if the Redemption Right is exercised by an LTIP Unitholder in
connection with a transaction that falls within the definition of a “change of
control” under the agreement or agreements pursuant to which the LTIP Units were
issued to him or her and provided further that the one (1) year requirement set
forth in the first sentence of Subsection 8.6.A(i) shall not apply with respect
to Common Partnership Units issued upon conversion of LTIP Units.

 

G.                                    Formation Unit Exception and Redemption of
Common Partnership Units Issued Upon Conversion of LTIP Units Into Which
Formation Units Were Converted.  Holders of Formation Units shall not be
entitled to the Redemption Right provided for in Section 8.6.A of this
Agreement, unless and until such Formation Units (i) have been converted into
LTIP Units and (ii) such LTIP Units have subsequently been converted into Common
Partnership Units (or

 

54

--------------------------------------------------------------------------------


 

any other class or series of Partnership Units entitled to such Redemption
Right), in each case in accordance with their terms. Notwithstanding the
foregoing, and except as otherwise permitted by the award, plan or other
agreement pursuant to which a Formation Unit was issued, the Redemption Right
shall not be exercisable with respect to any Common Partnership Unit issued upon
conversion of an LTIP Unit into which a Formation Unit was previously converted
until on or after the date that is two years after the date on which the
Formation Unit was issued, provided however, that the first sentence of
Subsection 8.6.A(i) shall not apply with respect to Common Partnership Units
issued upon conversion of LTIP Units into which Formation Units were previously
converted.  For the avoidance of doubt, the foregoing prohibition shall no
longer apply upon (i) the termination of employment of the applicable holder of
Formation Units with the General Partner or its affiliates (a) by the General
Partner (or its successor) without Cause (as defined in the applicable Formation
Unit agreement) or (b) the applicable holder of Formation Units for Good Reason
(as defined in the applicable Formation Unit agreement) or (ii) the occurrence
of a Change in Control (as defined in the applicable Formation Unit agreement).

 

ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1                                    Records and Accounting.

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership those records and documents required to be maintained by the Act
and other books and records deemed by the General Partner to be appropriate with
respect to the Partnership’s business, including, without limitation, all books
and records necessary to provide to the Limited Partners any information, lists
and copies of documents required to be provided pursuant to Section 9.3 hereof.
Any records maintained by or on behalf of the Partnership in the regular course
of its business may be kept on, or be in the form of, punch cards, magnetic
tape, photographs, micrographics or any other information storage device;
provided, that the records so maintained are convertible into clearly legible
written form within a reasonable period of time. The books of the Partnership
shall be maintained, for financial and tax reporting purposes, on an accrual
basis in accordance with GAAP, or such other basis as the General Partner
determines to be necessary or appropriate.

 

Section 9.2                                    Fiscal Year.

 

The fiscal year of the Partnership shall be the calendar year.

 

Section 9.3                                    Reports.

 

A.                                    Annual Reports.  As soon as practicable,
but in no event later than the date on which the General Partner Entity mails
its annual report to its shareholders, the General Partner shall cause to be
mailed to each Limited Partner as of the close of the Partnership Year, an
annual report containing financial statements of the Partnership, or of the
General Partner if such statements are prepared solely on a consolidated basis
with the General Partner, for such Partnership Year, presented in accordance
with GAAP, such statements to be audited by a nationally recognized firm of
independent public accountants selected by the General Partner.

 

55

--------------------------------------------------------------------------------


 

B.                                    Quarterly Reports.  If and to the extent
that the General Partner Entity mails quarterly reports to its shareholders, as
soon as practicable, but in no event later than the date on which such reports
are mailed, the General Partner shall cause to be mailed to each Limited Partner
as of the last day of the calendar quarter, a report containing unaudited
financial statements of the Partnership, or of the General Partner Entity, if
such statements are prepared solely on a consolidated basis with the General
Partner Entity, and such other information as may be required by applicable law
or regulation, or as the General Partner determines to be appropriate.

 

C.                                    Other Reports.  The Partnership shall also
cause to be prepared such reports and/or information as are necessary for the
General Partner or the General Partner Entity to determine its qualification as
a REIT and its compliance with the REIT Requirements, but only for so long as
such entity elects to remain qualified as a REIT.

 

D.                                    Delivery Method.  Notwithstanding the
foregoing, the General Partner may deliver to the Limited Partners each of the
reports described above, as well as any other communications that it may provide
hereunder, by e-mail or by any other electronic means, provided that if a report
is filed with the SEC via EDGAR it shall be deemed to have been delivered to
each Limited Partner.

 

ARTICLE X
TAX MATTERS

 

Section 10.1                             Preparation of Tax Returns.

 

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for U.S. federal and state income tax purposes and
shall furnish by July 31 of the year immediately following each taxable year, or
as soon as reasonably practicable thereafter, the tax information reasonably
required by Limited Partners for federal and state income tax reporting
purposes.  If required under the Code or applicable state or local income tax
law, the General Partner shall also arrange for the preparation and timely
filing of all returns of income, gains, deductions, losses and other items
required of the Subsidiaries of the Partnership for U.S. federal income tax
purposes and shall use all reasonable efforts to furnish, by July 31 of the year
immediately following each taxable year, or as soon as reasonably practicable
thereafter, the tax information required by the Limited Partners for U.S.
federal and state income tax reporting purposes.

 

Section 10.2                             Tax Elections.

 

A.                                    Except as otherwise provided herein, the
General Partner shall, in its sole and absolute discretion, determine whether to
make any available election pursuant to the Code; provided, that the General
Partner shall make the election under Section 754 of the Code in accordance with
applicable regulations thereunder.  The General Partner shall have the right to
seek to revoke any such election (including, without limitation, the election
under Section 754 of the Code) upon the General Partner’s determination in its
sole and absolute discretion that such revocation is in the best interests of
the Partners.

 

56

--------------------------------------------------------------------------------


 

B.                                    To the extent provided for in Regulations,
revenue rulings, revenue procedures and/or other IRS guidance issued after the
date hereof, the Partnership is hereby authorized to, and at the direction of
the General Partner shall, elect a safe harbor under which the fair market value
of any Partnership Interests issued after the effective date of such Regulations
(or other guidance) will be treated as equal to the liquidation value of such
Partnership Interests (i.e., a value equal to the total amount that would be
distributed with respect to such interests if the Partnership sold all of its
assets for their fair market value immediately after the issuance of such
Partnership Interests, satisfied its liabilities (excluding any non-recourse
liabilities to the extent the balance of such liabilities exceeds the fair
market value of the assets that secure them) and distributed the net proceeds to
the Partners under the terms of this Agreement). In the event that the
Partnership makes a safe harbor election as described in the preceding sentence,
each Partner hereby agrees to comply with all safe harbor requirements with
respect to transfers of such Partnership Interests while the safe harbor
election remains effective.

 

Section 10.3                             Tax Matters Partner.

 

A.                                    General.  The General Partner shall be the
“tax matters partner” of the Partnership for federal income tax purposes
pursuant to Section 6231(a)(7) of the Code under the Current Partnership Audit
Rules and the “partnership representative” pursuant to Section 6223(a) of the
Code under the 2015 Budget Act Partnership Audit Rules.  So long as
Section 6230(e) of the Current Partnership Audit Rules is in effect, upon
receipt of notice from the IRS of the beginning of an administrative proceeding
with respect to the Partnership, the General Partner shall furnish the IRS with
the name, address, taxpayer identification number and profit interest of each of
the Limited Partners and any Assignees; provided, however, that such information
is provided to the Partnership by the Limited Partners and the Assignees.

 

B.                                    Powers.  The General Partner is
authorized, but not required (and the Partners hereby consent to the tax matters
partner and the partnership representative, as relevant, taking the following
actions):

 

(1)                                 to elect out of the 2015 Budget Act
Partnership Audit Rules, if available;

 

(2)                                 to enter into any settlement with the IRS
with respect to any administrative or judicial proceedings for the adjustment of
Partnership items required to be taken into account by a Partner for income tax
purposes (such administrative proceedings being referred to as a “tax audit” and
such judicial proceedings being referred to as “judicial review”), and in the
settlement agreement the General Partner may expressly state that such agreement
shall bind the Partnership and all Partners, except that, so long as the Current
Partnership Audit Rules are in effect, such settlement agreement shall not bind
any Partner (i) who (within the time prescribed pursuant to the Code and
Regulations under the Current Partnership Audit Rules) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner or (ii) who is a
“notice partner” (as defined in Section 6231(a)(8) of the Current Partnership
Audit Rules) or a member of

 

57

--------------------------------------------------------------------------------


 

a “notice group” (as defined in Section 6223(b)(2) of the Current Partnership
Audit Rules);

 

(3)                                 in the event that a notice of a final
administrative adjustment assessed by the IRS or any other tax authority, at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the General Partner, to seek
judicial review of such final adjustment, including the filing of a petition for
readjustment with the United States Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

 

(4)                                 to intervene in any action brought by any
other Partner for judicial review of a final adjustment;

 

(5)                                 to file a request for an administrative
adjustment with the IRS or other tax authority at any time and, if any part of
such request is not allowed by the IRS or other tax authority, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(6)                                 to enter into an agreement with the IRS or
other tax authority to extend the period for assessing any tax which is
attributable to any item required to be taken into account by a Partner for tax
purposes, or an item affected by such item; and

 

(7)                                 to take any other action on behalf of the
Partners or the Partnership in connection with any tax audit or judicial review
proceeding to the extent permitted by applicable law or regulations, including,
without limitation, the following actions to the extent that the 2015 Budget Act
Partnership Audit Rules apply to the Partnership and its current or former
Partners:

 

a.                                      electing to have the alternative method
for the underpayment of taxes set forth in Section 6226 of the Code, as included
in the 2015 Budget Act Partnership Audit Rules, apply to the Partnership and its
current or former Partners; and

 

b.                                      for Partnership level assessments under
Section 6225 of the Code, as included in the 2015 Budget Act Partnership Audit
Rules, determining apportionment of responsibility for payment among the current
or former Partners, setting aside reserves from available funds of the
Partnership, withholding of distributions to the Partners, and requiring current
or former Partners to make cash payments to the Partnership for their share of
the Partnership level assessments; and

 

58

--------------------------------------------------------------------------------


 

(8)                                 to take any other action required or
permitted by the Code and Regulations in connection with its role as the tax
matters partner and the partnership representative, as relevant.

 

The taking of any action and the incurring of any expense by the General Partner
in connection with any such audit or proceeding, except to the extent required
by law, is a matter in the sole and absolute discretion of the General Partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 of this Agreement shall be fully applicable to the tax matters
partner and the partnership representative, as relevant, in its capacity as
such.  In addition, the General Partner shall be entitled to indemnification set
forth in Section 7.7 for any liability for tax imposed on the Partnership under
the 2015 Budget Act Partnership Audit Rules that is collected from the General
Partner.

 

The current and former Partners agree to provide the following information and
documentation to the Partnership and the tax partner to the extent that the 2015
Budget Act Partnership Audit Rules apply to the Partnership and its current or
former Partners:

 

(1)                                 information and documentation to determine
and prove eligibility of the Partnership to elect out of the 2015 Budget Act
Partnership Audit Rules;

 

(2)                                 information and documentation to reduce the
Partnership level assessment consistent with Section 6225(c) of the Code, as
included in the 2015 Budget Act Partnership Audit Rules; and

 

(3)                                 information and documentation to prove
payment of the attributable liability under Section 6226 of the Code, as
included in the 2015 Budget Act Partnership Audit Rules.

 

In addition to the foregoing, and notwithstanding any other provision of this
Agreement, including, without limitation, Section 14.1 of this Agreement, the
General Partner is authorized (without any requirement of the consent or
approval of any other Partners) to make all such amendments to this Section 10.3
as it shall determine, in its sole judgment, to be necessary, desirable or
appropriate to implement the 2015 Budget Act Partnership Audit Rules and any
regulations, procedures, rulings, notices, or other administrative
interpretations thereof promulgated by the U.S. Treasury Department.

 

C.                                    Reimbursement.  The tax matters partner
and the partnership representative shall receive no compensation for their
services.  All third-party costs and expenses incurred by the tax matters
partner and the partnership representative in performing their respective duties
as such (including legal and accounting fees and expenses) shall be borne by the
Partnership.  Nothing herein shall be construed to restrict the Partnership from
engaging an accounting and/or law firm to assist the tax matters partner and the
partnership representative in discharging their respective duties hereunder, so
long as the compensation paid by the Partnership for such services is
reasonable.

 

D.                                    Survival.  The obligations of each Partner
under this Section 10.3 shall survive such Partner’s withdrawal from the
Partnership, and each Partner agrees to execute such documentation requested by
the Partnership at the time of such Partner’s withdrawal from the

 

59

--------------------------------------------------------------------------------


 

Partnership to acknowledge and confirm such Partner’s continuing obligations
under this Section 10.3.

 

Section 10.4                             Organizational Expenses.

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a one hundred eighty (180) month period
as provided in Section 709 of the Code.

 

Section 10.5                             Withholding.

 

Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of U.S. federal,
state, local, or foreign taxes (including any interest, penalties, additions to
tax or additional amounts) that the General Partner determines that the
Partnership is required to withhold or pay with respect to any cash or property
distributable, allocable or otherwise transferred to such Limited Partner
pursuant to this Agreement, including, without limitation, any taxes required to
be withheld or paid by the Partnership pursuant to Section 1441, 1442, 1445, or
1446 of the Code.  Any amount withheld with respect to a Limited Partner
pursuant to this Section 10.5 shall be treated as paid or distributed, as
applicable, to such Limited Partner for all purposes under this Agreement to the
extent that the Partnership is contemporaneously making distributions against
which such amount can be offset. Any amount paid on behalf of or with respect to
a Limited Partner, in excess of any such amount of contemporaneous distributions
against which such amount paid can be offset, shall constitute a loan by the
Partnership to such Limited Partner, which loan shall be repaid by such Limited
Partner within fifteen (15) days after notice from the General Partner that such
payment must be made unless (i) the Partnership withholds such payment from a
distribution which would otherwise be made to the Limited Partner or (ii) the
General Partner determines, in its sole and absolute discretion, that such
payment may be satisfied out of the available funds of the Partnership which
would, but for such payment, be distributed to the Limited Partner.  Any amounts
withheld pursuant to the foregoing clause (i) or (ii) shall be treated as having
been distributed or otherwise paid to such Limited Partner.  Each Limited
Partner hereby unconditionally and irrevocably grants to the Partnership a
security interest in such Limited Partner’s Partnership Interest to secure such
Limited Partner’s obligation to pay to the Partnership any amounts required to
be paid pursuant to this Section 10.5.  In the event that a Limited Partner
fails to pay any amounts owed to the Partnership pursuant to this Section 10.5
when due, the General Partner may, in its sole and absolute discretion, elect to
make the payment to the Partnership on behalf of such defaulting Limited
Partner, and in such event shall be deemed to have loaned such amount to such
defaulting Limited Partner and shall succeed to all rights and remedies of the
Partnership as against such defaulting Limited Partner.  Without limitation, in
such event the General Partner shall have the right to receive distributions
that would otherwise be distributable to such defaulting Limited Partner until
such time as such loan, together with all interest thereon, has been paid in
full, and any such distributions so received by the General Partner shall be
treated as having been distributed to the defaulting Limited Partner and
immediately paid by the defaulting Limited Partner to the General Partner in
repayment of such loan.  Any amounts payable by a Limited Partner hereunder
shall bear interest at the lesser of (A) the base rate on corporate loans at
large United States money center commercial banks, as published from time to
time in The Wall Street Journal, plus four (4) percentage points or (B) the

 

60

--------------------------------------------------------------------------------


 

maximum lawful rate of interest on such obligation, such interest to accrue from
the date such amount is due (i.e., fifteen (15) days after demand) until such
amount is paid in full.  Each Limited Partner shall take such actions as the
Partnership or the General Partner shall request in order to perfect or enforce
the security interest created hereunder. Upon a Limited Partner’s complete
withdrawal from the Partnership (including pursuant to Section 13.2 hereof),
such Limited Partner shall be required to restore funds to the Partnership to
the extent that the cumulative amount of taxes withheld from or paid on behalf
of, or with respect to, such Limited Partner exceeds the sum of such amounts
(i) repaid to the Partnership by such Limited Partner, (ii) withheld from
distributions to such Limited Partner and (iii) paid by the General Partner on
behalf of such Limited Partner.

 

ARTICLE XI
TRANSFERS AND WITHDRAWALS

 

Section 11.1                             Transfer. Definition.  The term
“transfer,” when used in this Article XI with respect to a Partnership Interest
or a Partnership Unit, shall be deemed to refer to a transaction by which the
General Partner purports to assign all or any part of its General Partnership
Interest to another Person or by which a Limited Partner purports to assign all
or any part of its Limited Partnership Interest to another Person, and includes
a transfer, sale, merger, consolidation, combination, assignment, bequest,
conveyance, devise, gift, pledge, encumbrance, hypothecation, mortgage, exchange
or any other disposition, whether voluntary or involuntary, by operation of law
or otherwise.  The term “transfer” when used in this Article XI does not include
(i) any redemption or repurchase of Partnership Units by the Partnership from a
Partner (including the General Partner), (ii) any acquisition of Partnership
Units from a Limited Partner by the General Partner Entity pursuant to
Section 8.6 hereof or otherwise or (iii) any distribution of Partnership Units
by a Limited Partner to its beneficial owners.  When used in this Article XI,
the verb “transfer” shall have correlative meaning.  No part of the interest of
a Limited Partner shall be subject to the claims of any creditor, any spouse
(for alimony, support or otherwise), or to legal process, and no part of the
interest of a Limited Partner may be voluntarily or involuntarily alienated or
encumbered except as may be specifically provided for in this Agreement or
consented to in writing by the General Partner, in its sole and absolute
discretion.

 

B.                                    General.  No Partnership Interest shall be
transferred, in whole or in part, except in accordance with the terms and
conditions set forth in this Article XI.  Any transfer or purported transfer of
a Partnership Interest not made in accordance with this Article XI shall be null
and void ab initio.

 

Section 11.2                             Transfers of Partnership Interests of
General Partner and General Partner Entity.

 

A.                                    Neither the General Partner nor the
General Partner Entity shall transfer any of its Partnership Interests
(including both its Limited Partnership Interests and its General Partnership
Interests), and, if the General Partner Entity is not the General Partner, the
General Partner Entity may not transfer any of its direct or indirect interests
in the General Partner, or withdraw from the Partnership, except (i) in
connection with a transaction permitted under Section 11.2.B, (ii) in connection
with any merger (including a triangular merger), consolidation or other
combination with or into another Person following the consummation of which the
equity holders of the surviving entity are substantially identical to the
shareholders of the

 

61

--------------------------------------------------------------------------------


 

General Partner Entity, (iii) with the Consent of the Outside Limited Partners;
or (iv) to any Person that is, at the time of such transfer, an Affiliate of the
General Partner Entity that is controlled by the General Partner Entity,
including any Qualified REIT Subsidiary.

 

B.                                    Extraordinary Transactions. 
Notwithstanding the restrictions set forth in Section 11.2.A or any other
provision of this Agreement, the General Partner Entity shall not engage in any
merger (including, without limitation, a triangular merger), consolidation or
other combination with or into another Person, sale of all or substantially all
of its assets or any reclassification, recapitalization or other change in
outstanding Shares (other than a change in par value, or from par value to no
par value, or as a result of a subdivision or combination as described in the
definition of Conversion Factor) (each, an “Extraordinary Transaction”), unless,
in connection with such Extraordinary Transaction:

 

(1)                                 the General Partner shall have obtained
Partnership Approval of the Extraordinary Transaction, as set forth below, if
(x) the Extraordinary Transaction would result in the Partners receiving
consideration for their Partnership Units pursuant to clause (2) below and the
General Partner Entity is required to seek the approval of its common
shareholders of the Extraordinary Transaction (“Shareholder Approval”) in a
shareholder vote (a “Shareholder Vote”), or (y) the General Partner Entity would
be required to obtain Shareholder Approval of the Extraordinary Transaction but
for the fact that a Tender Offer shall have been accepted with respect to a
sufficient number of Shares to permit consummation of the Extraordinary
Transaction without Shareholder Approval, and

 

(2)                                 all Partners either will receive, or will
have the right to receive, for each Partnership Unit cash, securities or other
property in the same form as, and equal in amount to the product of the
Conversion Factor and the greatest amount of, the cash, securities or other
property paid to a holder of Shares, if any, corresponding to such Partnership
Unit in consideration of one such Share at any time during the period from and
after the date on which the Extraordinary Transaction is consummated; provided,
however, that if in connection with the Extraordinary Transaction, a purchase,
tender or exchange offer (a “Tender Offer”) shall have been made to and accepted
by the holders of the percentage required for the approval of the merger under
the organizational documents of the General Partner Entity, each holder of
Partnership Units shall receive, or shall have the right to receive, the
greatest amount of cash, securities, or other property which such holder would
have received had it exercised the Redemption Right and received Shares in
exchange for its Partnership Units immediately prior to the expiration of such
purchase, tender or exchange offer and had thereupon accepted such purchase,
tender or exchange offer.

 

C.                                    Partnership Approval.  As used above,
“Partnership Approval” means Consent of the Limited Partners holding Voting
Units representing a Voting Percentage Interest that equals or exceeds, as
applicable, either the percentage of (x) the Shares outstanding or (y) the
Shares cast in the Shareholder Vote ((x) or (y), as applicable, the “Required
Denominator Shares”) required to be voted in favor of the Extraordinary
Transaction in the Shareholder Vote, provided that, for purposes of determining
whether Partnership Approval has been obtained, the Voting Percentage Interest
of Limited Partners consenting to the Extraordinary Transaction shall

 

62

--------------------------------------------------------------------------------


 

be calculated as follows:  Such Voting Percentage Interest shall be equal to the
sum of (i) the Voting Percentage Interest of the Voting Units held by Limited
Partners consenting to the Extraordinary Transaction (excluding for this purpose
any Partnership Units held by (1) the General Partner or the General Partner
Entity, (2) any Person of which the General Partner or the General Partner
Entity directly or indirectly owns or controls more than fifty percent (50%) of
either the voting interests or economic interests and (3) any Person directly or
indirectly owning or controlling more than fifty percent (50%) of the
outstanding voting interests of the General Partner or the General Partner
Entity (collectively, the “Excluded Units”)), plus (ii) the product of (1) the
Voting Percentage Interest attributable to the Excluded Units, multiplied by
(2) either (x) the percentage of the Required Denominator Shares voted in favor
of the Extraordinary Transaction by the General Partner Entity’s shareholders in
the Shareholder Vote to obtain Shareholder Approval, or (y) in the event a
Tender Offer shall have been accepted with respect to a sufficient number of
Shares to permit consummation of the Extraordinary Transaction without
Shareholder Approval, the percentage of outstanding Shares with respect to which
such Tender Offer shall have been accepted.

 

D.                                    Except with Consent of the Outside Limited
Partners or pursuant to an Extraordinary Transaction effected pursuant to
Section 11.2.B above, the General Partner shall not enter into an agreement or
other arrangement providing for or facilitating the creation of a general
partner of the Partnership other than the General Partner, unless the successor
general partner (i) is a direct or indirect controlled Affiliate of the General
Partner, and (ii) executes and delivers a counterpart to this Agreement in which
such successor general partner agrees to be fully bound by all of the terms and
conditions contained herein that are applicable to the General Partner.

 

E.                                     Notwithstanding the restrictions set
forth in Sections 11.2.A, 11.2.D and 12.1.A, or any other provision of this
Agreement, JBG SMITH Properties GP LLC is expressly authorized, in its sole
discretion, to transfer its Partnership Interests (including its General
Partnership Interest) to JBG SMITH Properties, whether by contribution, merger,
consolidation, dissolution or otherwise, and JBG SMITH Properties shall be
admitted as successor General Partner effective upon such transfer.

 

Section 11.3                             Limited Partners’ Rights to Transfer.

 

A.                                    General.  Except as provided in
Section 11.3.B or in connection with the exercise of a Redemption Right pursuant
to Section 8.6, no Limited Partner shall transfer all or any portion of its
Partnership Interest to any transferee without the written consent of the
General Partner, which consent may be withheld in its sole and absolute
discretion; provided, however, that if a Limited Partner is subject to
Incapacity, such Incapacitated Limited Partner may transfer all or any portion
of its Partnership Interest;

 

B.                                    Transfers to Affiliates.  Subject to
Sections 11.3.E, 11.3.F, 11.3.G, 11.4, 11.5 and 11.6, a Limited Partner (other
than the General Partner and the General Partner Entity, in their capacities as
a Limited Partner) may transfer all or any portion of its Partnership Interest
to any of its Affiliates, all without obtaining the consent of the General
Partner.

 

63

--------------------------------------------------------------------------------


 

C.                                    Incapacitated Limited Partners.  If a
Limited Partner is subject to Incapacity, the executor, administrator, trustee,
committee, guardian, conservator or receiver of such Limited Partner’s estate
shall have all the rights of a Limited Partner, but not more rights than those
enjoyed by other Limited Partners for the purpose of settling or managing the
estate and such power as the Incapacitated Limited Partner possessed to transfer
all or any part of its interest in the Partnership.  The Incapacity of a Limited
Partner, in and of itself, shall not dissolve or terminate the Partnership.

 

D.                                    Permitted Transfers. Subject to Sections
11.3.E, 11.3.F, 11.3.G, 11.4, 11.5 and 11.6, a Limited Partner (other than the
General Partner and the General Partner Entity, in their capacities as a Limited
Partner) may transfer, with or without the consent of the General Partner, all
or a portion of its Partnership Interest (i) in the case of a Limited Partner
who is an individual, to a member of his Immediate Family, any trust formed for
the benefit of himself and/or members of his Immediate Family, or any
partnership, limited liability company, joint venture, corporation or other
business entity comprised only of himself and/or members of his Immediate Family
and entities the ownership interests in which are owned by or for the benefit of
himself and/or members of his Immediate Family, (ii) in the case of a Limited
Partner which is a trust, to the beneficiaries of such trust, (iii) in the case
of a Limited Partner which is a partnership, limited liability company, joint
venture, corporation or other business entity to which Partnership Units were
transferred pursuant to clause (i) above, to its partners, owners or
shareholders, as the case may be, who are members of the Immediate Family of or
are actually the Person(s) who transferred Partnership Units to it pursuant to
clause (i) above, (iv) in the case of a Limited Partner which acquired
Partnership Units as of the date hereof and which is a partnership, limited
liability company, joint venture, corporation or other business entity, to its
partners, owners, shareholders or Affiliates thereof, as the case may be, or the
Persons owning the beneficial interests in any of its partners, owners or
shareholders or Affiliates thereof (it being understood that this clause
(iv) will apply to all of each Person’s Partnership Interests whether the
Partnership Units relating thereto were acquired on the date hereof or
hereafter), (v) in the case of a Limited Partner which is a partnership, limited
liability company, joint venture, corporation or other business entity other
than any of the foregoing described in clause (iii) or (iv), in accordance with
the terms of any agreement between such Limited Partner and the Partnership
pursuant to which such Partnership Interest was issued, (vi) pursuant to a gift
or other transfer without consideration, (vii) pursuant to applicable laws of
descent or distribution, (viii) to another Limited Partner, and (ix) pursuant to
a grant of security interest or other encumbrance thereof effectuated in a bona
fide pledge transaction with a bona fide financial institution as a result of
the exercise of remedies related thereto, subject to the provisions of
Section 11.3.G hereof.  A trust or other entity will be considered formed “for
the benefit” of a Partner’s Immediate Family even though some other Person has a
remainder interest under or with respect to such trust or other entity.

 

E.                                     No Transfers Violating Securities Laws. 
Without limiting the generality of Section 11.3.A hereof, the General Partner
may prohibit any transfer by a Limited Partner of its Partnership Interest if,
in the opinion of legal counsel to the Partnership, such transfer would require
filing of a registration statement under the Securities Act or Exchange Act or
would otherwise violate any federal or state securities laws or regulations
applicable to the Partnership or the Partnership Units.

 

64

--------------------------------------------------------------------------------


 

F.                                      No Transfers Affecting Tax Status of
Partnership.  No transfer of Partnership Units by a Limited Partner (including a
redemption or exchange pursuant to Section 8.6 hereof) may be made to any Person
if (i) in the opinion of legal counsel for the Partnership, it could result in
the Partnership being treated as an association taxable as a corporation for
federal income tax purposes or would result in a termination of the Partnership
for federal income tax purposes (except as a result of the redemption or
exchange for Shares of all Partnership Units held by all Limited Partners other
than the General Partner or the General Partner Entity or any Subsidiary of
either the General Partner or the General Partner Entity or pursuant to a
transaction not prohibited under Section 11.2 hereof), (ii) in the opinion of
legal counsel for the Partnership, it would adversely affect the ability of the
General Partner Entity or the General Partner (as applicable) to continue to
qualify as a REIT or would subject the General Partner Entity or the General
Partner (as applicable) to any additional taxes under Section 857 or
Section 4981 of the Code, (iii) such transfer would cause the Partnership to
become, with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in Section 3(14) of ERISA) or a “disqualified
person” (as defined in Section 4975(e) of the Code), (iv) such transfer would,
in the opinion of legal counsel for the Partnership, cause any portion of the
assets of the Partnership to constitute assets of any employee benefit plan
pursuant to Department of Labor Regulations Section 2510.3-101, (v) such
transfer would subject the Partnership to regulation under the Investment
Company Act of 1940, as amended, the Investment Advisors Act of 1940, as
amended, or the fiduciary responsibility provisions of ERISA, or (vi) such
transfer (x) is effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code, (y) otherwise could cause the Partnership to be
treated as a “publicly traded partnership” within the meaning of
Section 7704(b) of the Code and the regulations promulgated thereunder, or
(z) is not described in one of the Safe Harbors; provided, however, that this
clause (vi) shall cease to apply after the end of the Applicable Year if (1) the
classification of the Partnership as a “publicly traded partnership” within the
meaning of Section 7704(b) of the Code and the regulations promulgated
thereunder could not reasonably be expected to cause the Partnership to be
taxable as a corporation for federal income tax purposes and (2) the General
Partner receives an opinion of nationally recognized counsel at the beginning of
the relevant taxable year (i.e., the first taxable year after the end of the
Applicable Year) to the effect that, based on its actual and proposed methods of
operation, the Partnership will meet the gross income requirements of
Section 7704(c)(2) with respect to such taxable year, which opinion will be
subject to customary exceptions, assumptions and qualifications and based on
customary representations contained in an officer’s certificate from the
Partnership, executed by a person with the knowledge necessary to make the
representations contained therein.

 

G.                                    No Transfers to Holders of Nonrecourse
Liabilities.  No pledge or transfer of any Partnership Units may be made to a
lender to the Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability without the consent of the General
Partner, in its sole and absolute discretion; provided, that as a condition to
such consent the lender will be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Redemption
Amount any Partnership Units in which a security interest is held simultaneously
with the time at which such lender would be deemed to be a partner in the
Partnership for purposes of allocating liabilities to such lender under
Section 752 of the Code.

 

65

--------------------------------------------------------------------------------


 

H.                                   Register.  The General Partner shall keep a
register for the Partnership on which the transfer, pledge or release of
Partnership Units shall be shown and pursuant to which entries shall be made to
effect all transfers, pledges or releases as required by the applicable sections
of Article 8 of the Uniform Commercial Code, as amended, in effect in the State
of Delaware.  The General Partner shall (i) place proper entries in such
register clearly showing each transfer and each pledge and grant of security
interest and the transfer and assignment pursuant thereto, such entries to be
endorsed by the General Partner, and (ii) maintain the register and make the
register available for inspection by all of the Partners and their pledgees at
all times during the term of this Agreement.  Nothing herein shall be deemed a
consent to any pledge or transfer otherwise prohibited under this Agreement.

 

Section 11.4                             Substituted Limited Partners.

 

A.                                    Consent of General Partner.  No Limited
Partner shall have the right to substitute a transferee as a Limited Partner in
his or its place (including any transferees permitted by Section 11.3). The
General Partner shall, moreover, have the right to consent to the admission of a
transferee of the interest of a Limited Partner pursuant to this Section 11.4 as
a Substituted Limited Partner, which consent may be given or withheld by the
General Partner in its sole and absolute discretion.  The General Partner’s
failure or refusal to permit a transferee of any such interests to become a
Substituted Limited Partner shall not give rise to any cause of action against
the Partnership, the General Partner or any Partner. A Person shall be admitted
to the Partnership as a Substituted Limited Partner only upon the aforementioned
consent of the General Partner and the furnishing to the General Partner of
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 2.4 hereof and (ii) such other documents of
the General Partner in order to effect such Person’s admission as a Substituted
Limited Partner. The admission of any Person as a Substituted Limited Partner
shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership, following the consent of
the General Partner to such admission.  The General Partner hereby grants its
consent to the admission as a Substituted Limited Partner to any bona fide
financial institution that loans money or otherwise extends credit to a holder
of Partnership Units and thereafter becomes the owner of such Partnership Units
pursuant to the exercise by such financial institution of its rights under a
pledge of such Partnership Units granted in connection with such loan or
extension of credit.

 

B.                                    Rights of Substituted Limited Partner.  A
transferee who has been admitted as a Substituted Limited Partner in accordance
with this Article XI shall have all the rights and powers and be subject to all
the restrictions and liabilities of a Limited Partner under this Agreement.

 

C.                                    Amendment and Restatement of the Partner
Registry.  Upon the admission of a Substituted Limited Partner, the General
Partner shall amend and restate the Partner Registry to reflect the name,
address, Capital Account, number of Partnership Units, and Percentage Interest
of such Substituted Limited Partner and to eliminate or adjust, if necessary,
the name, address, Capital Account, number of Partnership Units and Percentage
Interest of the predecessor of such Substituted Limited Partner.

 

66

--------------------------------------------------------------------------------


 

Section 11.5                             Assignees.

 

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee as a Substituted Limited Partner, as
described in Section 11.4, such transferee shall be considered an Assignee for
purposes of this Agreement.  An Assignee shall be deemed to have had assigned to
it, and shall be entitled to receive distributions from the Partnership and the
share of Net Income, Net Losses, Recapture Income, and any other items, gain,
loss, deduction and credit of the Partnership attributable to the Partnership
Interest assigned to such transferee, but shall not be deemed to be a holder of
a Partnership Interest for any other purpose under this Agreement, and shall not
be entitled to vote such Partnership Interest in any matter presented to the
Limited Partners for a vote (such Partnership Interest being deemed to have been
voted on such matter in the same proportion as all other Partnership Interest
held by Limited Partners are voted). In the event any such transferee desires to
make a further assignment of any such Partnership Interest, such transferee
shall be subject to all of the provisions of this Article XI to the same extent
and in the same manner as any Limited Partner desiring to make an assignment of
his or its Partnership Interest.

 

Section 11.6                             General Provisions.

 

A.                                    Withdrawal of Limited Partner.  No Limited
Partner may withdraw from the Partnership other than as a result of a permitted
transfer of all of such Limited Partner’s Partnership Interest in accordance
with this Article XI and the transferee of such Partnership Interest being
admitted to the Partnership as a Substituted Limited Partner or pursuant to
redemption of all of its Partnership Units, or the acquisition thereof by the
General Partner Entity, under Section 8.6.

 

B.                                    Termination of Status as Limited Partner. 
Any Limited Partner who shall transfer all of its Partnership Interest in a
transfer permitted pursuant to this Article XI or pursuant to redemption of all
of its Partnership Units under Section 8.6 hereof shall cease to be a Limited
Partner upon the admission of all Assignees of such Partnership Interest as
Substituted Limited Partners. Similarly, any Limited Partner who shall transfer
all of its Partnership Units pursuant to a redemption of all of its Partnership
Units, or the acquisition thereof by the General Partner Entity, under
Section 8.6 shall cease to be a Limited Partner.

 

C.                                    Timing of Transfers.  Transfers pursuant
to this Article XI may only be made upon ten (10) Business Days prior notice to
the General Partner, unless the General Partner otherwise agrees.

 

D.                                    Allocations.  If any Partnership Interest
is transferred during any quarterly segment of the Partnership’s fiscal year in
compliance with the provisions of this Article XI or redeemed or transferred
pursuant to Section 8.6 on any day other than the first day of a Partnership
Year, then Net Income, Net Losses, each item thereof and all other items
attributable to such interest for such Partnership Year shall be divided and
allocated between the transferor Partner and the transferee Partner by taking
into account their varying interests during the Partnership Year in accordance
with Section 706(d) of the Code and the corresponding Regulations, using the
interim closing of the books method (unless the General Partner, in its sole and
absolute discretion, elects to adopt a daily, weekly, or a monthly proration
period, in

 

67

--------------------------------------------------------------------------------


 

which event Net Income, Net Losses, each item thereof and all other items
attributable to such interest for such Partnership Year shall be prorated based
upon the applicable method selected by the General Partner).  Solely for
purposes of making such allocations, at the discretion of the General Partner,
each of such items for the calendar month in which the transfer or redemption
occurs shall be allocated to the Person who is a Partner as of midnight on the
last day of said month.  All distributions attributable to such Partnership
Interest with respect to which the Partnership Record Date is before the date of
such transfer, assignment or redemption shall be made to the transferor Partner
or the Redeeming Partner, as the case may be, and, in the case of a transfer or
assignment other than a redemption, all distributions thereafter attributable to
such Partnership Interest shall be made to the transferee Partner.

 

E.                                     Additional Restrictions.  Notwithstanding
anything to the contrary herein, and in addition to any other restrictions on
transfer herein contained, including without limitation the provisions of this
Article XI, in no event may any transfer or assignment of a Partnership Interest
by any Partner (including pursuant to Section 8.6 hereof) be made without the
express consent of the General Partner, in its sole and absolute discretion,
(i) to any person or entity who lacks the legal right, power or capacity to own
a Partnership Interest; (ii) in violation of applicable law; (iii) of any
component portion of a Partnership Interest, such as the Capital Account, or
rights to distributions, separate and apart from all other components of a
Partnership Interest; (iv) if in the opinion of legal counsel to the Partnership
such transfer would cause a termination of the Partnership for U.S. federal or
state income tax purposes (except as a result of the redemption or exchange for
Shares of all Partnership Units held by all Limited Partners other than the
General Partner, or pursuant to a transaction not prohibited under Section 11.2
hereof); (v) if in the opinion of counsel to the Partnership, such transfer
would cause the Partnership to cease to be classified as a partnership for U.S.
federal income tax purposes (except as a result of the redemption or exchange
for Shares of all Partnership Units held by all Limited Partners other than the
General Partner, or pursuant to a transaction not prohibited under Section 11.2
hereof); (vi) if such transfer would cause the Partnership to become, with
respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in Section 3(14) of ERISA) or a “disqualified
person” (as defined in Section 4975(c) of the Code); (vii) if such transfer
would, in the opinion of counsel to the Partnership, cause any portion of the
assets of the Partnership to constitute assets of any employee benefit plan
pursuant to Department of Labor Regulations Section 2510.1-101; (viii) if such
transfer requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (ix) if such transfer is
effectuated through an “established securities market” or a “secondary market”
(or the substantial equivalent thereof) within the meaning of Section 7704 of
the Code or such transfer causes the Partnership to become a “publicly traded
partnership,” as such term is defined in Section 469(k)(2) or Section 7704(b) of
the Code; (x) if such transfer subjects the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or the
Employee Retirement Income Security Act of 1974, each as amended; (xi) if such
transfer could adversely affect the ability of the General Partner Entity or the
General Partner (as applicable) to remain qualified as a REIT; or (xii) if in
the opinion of legal counsel for the Partnership, such transfer would adversely
affect the ability of the General Partner Entity or the General Partner (as
applicable) to continue to qualify as a REIT or subject the General Partner
Entity or the General Partner (as applicable) to any additional taxes under
Section 857 or Section 4981 of the Code.

 

68

--------------------------------------------------------------------------------


 

F.                                      Avoidance of “Publicly Traded
Partnership” Status.  The General Partner shall (a) use commercially reasonable
efforts (as determined by it in its sole discretion exercised in good faith) to
monitor the transfers of interests in the Partnership to determine (i) if such
interests are being traded on an “established securities market” or a “secondary
market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Partnership being unable to qualify for at least one of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”) and (b) take such steps as it believes are commercially
reasonable and appropriate (as determined by it in its sole discretion exercised
in good faith) to prevent any trading of interests or any recognition by the
Partnership of transfers made on such markets and, except as otherwise provided
herein, to insure that at least one of the Safe Harbors is met; provided,
however, that this clause (b) shall cease to apply after the end of the
Applicable Year if (1) the classification of the Partnership as a “publicly
traded partnership” within the meaning of Section 7704(b) of the Code and the
regulations promulgated thereunder could not reasonably be expected to cause the
Partnership to be taxable as a corporation for federal income tax purposes and
(2) the General Partner receives an opinion of nationally recognized counsel at
the beginning of the relevant taxable year (i.e., the first taxable year after
the end of the Applicable Year) to the effect that, based on its actual and
proposed method of operation, the Partnership will meet the gross income
requirements of Section 7704(c)(2) with respect to such taxable year, which
opinion will be subject to customary exceptions, assumptions and qualifications
and based on customary representations contained in an officer’s certificate
from the Partnership, executed by a person with the knowledge necessary to make
the representations contained therein.  Pursuant to its authority under this
Section 11.6.F, if the General Partner determines that there is a reasonable
possibility that the requirement to comply with one of the Safe Harbors during
the period that clause (b) of this Section 11.6.F is in effect could result in
not all requests for redemption of Partnership Units pursuant to Section 8.6
being honored for any taxable year, then the General Partner may (but shall not
be required to) implement such measures as it determines appropriate (as
determined by it in its sole discretion exercised in good faith) to apportion
the available opportunities to redeem Partnership Units during such year in a
manner that would qualify for one or more of the Safe Harbors among those
Limited Partners desiring to redeem Partnership Units during taxable year.

 

ARTICLE XII
ADMISSION OF PARTNERS

 

Section 12.1                             Admission of Successor General Partner.

 

A successor to all of the General Partner’s General Partnership Interest
pursuant to Section 11.2 hereof who is proposed to be admitted as a successor
General Partner shall be admitted to the Partnership as the General Partner,
effective upon such transfer.  Any such successor shall carry on the business of
the Partnership without dissolution.  In each case, the admission shall be
subject to the successor General Partner’s executing and delivering to the
Partnership an acceptance of all of the terms and conditions of this Agreement
and such other documents or instruments as may be required to effect the
admission. In the case of such admission on any day other than the first day of
a Partnership Year, all items attributable to the

 

69

--------------------------------------------------------------------------------


 

General Partnership Interest for such Partnership Year shall be allocated
between the transferring General Partner and such successor as provided in
Section 11.6.D hereof.

 

Section 12.2                             Admission of Additional Limited
Partners.

 

A.                                    General.  A Person who makes a Capital
Contribution to the Partnership in accordance with this Agreement shall be
admitted to the Partnership as an Additional Limited Partner only upon
furnishing to the General Partner (i) evidence of acceptance in form
satisfactory to the General Partner of all of the terms and conditions of this
Agreement, including, without limitation, the power of attorney granted in
Section 2.4 hereof and (ii) such other documents or instruments as may be
required in the discretion of the General Partner in order to effect such
Person’s admission as an Additional Limited Partner.

 

B.                                    General Partner’s Consent.  No Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent shall be given or withheld in the General
Partner’s sole and absolute discretion.  The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the consent of the General Partner to such admission.  Regardless of
the means by which any Additional Limited Partner is admitted to the
Partnership, such Additional Limited Partner shall, automatically upon such
admission, become subject to and bound by all of the terms and conditions of
this Agreement, including, without limitation, the provisions of Section 2.4
hereof.

 

C.                                    Allocations to Additional Limited
Partners.  If any Additional Limited Partner is admitted to the Partnership on
any day other than the first day of a Partnership Year, then Net Income, Net
Losses, each item thereof and all other items allocable among Partners and
Assignees for such Partnership Year shall be allocated among such Additional
Limited Partner and all other Partners and Assignees by taking into account
their varying interests during the Partnership Year in accordance with
Section 706(d) of the Code and the corresponding Regulations, using the interim
closing of the books method (unless the General Partner, in its sole and
absolute discretion, elects to adopt a daily, weekly or monthly proration
method, in which event Net Income, Net Losses, and each item thereof would be
prorated based upon the applicable period selected by the General Partner). 
Solely for purposes of making such allocations, at the discretion of the General
Partner, each of such items for the calendar month in which an admission of any
Additional Limited Partner occurs shall be allocated among all the Partners and
Assignees including such Additional Limited Partner.  All distributions with
respect to which the Partnership Record Date is before the date of such
admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner, and all distributions thereafter shall be made to
all the Partners and Assignees including such Additional Limited Partner.

 

Section 12.3                             Amendment of Agreement and Certificate
of Limited Partnership.

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment and restatement of the Partner
Registry) and, if required by law, shall prepare and

 

70

--------------------------------------------------------------------------------


 

file an amendment to the Certificate and may for this purpose exercise the power
of attorney granted pursuant to Section 2.4 hereof.

 

ARTICLE XIII
DISSOLUTION AND LIQUIDATION

 

Section 13.1                             Dissolution.

 

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement.  Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution.  The Partnership shall
dissolve, and its affairs shall be wound up, upon the first to occur of any of
the following (each a “Liquidating Event”) :

 

(i)                                     an event of withdrawal of the General
Partner, as defined in the Act (other than an event of Bankruptcy), unless,
(a) at the time of the occurrence of such event there is at least one remaining
general partner of the Partnership who is hereby authorized to and does carry on
the business of the Partnership, or (b) within ninety (90) days after such event
of withdrawal a Majority in Interest of the remaining Partners (or such greater
percentage as may be required by the Act and determined in accordance with the
Act) Consent in writing to continue the business of the Partnership and to the
appointment, effective as of the date of withdrawal, of a substitute General
Partner;

 

(ii)                                  from and after the date of this Agreement
through December 31, 2067, an election to dissolve the Partnership made by the
General Partner with the Consent of a Majority in Interest;

 

(iii)                               on or after January 1, 2068, an election to
dissolve the Partnership made by the General Partner, in its sole and absolute
discretion;

 

(iv)                              entry of a decree of judicial dissolution of
the Partnership pursuant to the provisions of the Act;

 

(v)                                 ninety (90) days after the sale of all or
substantially all of the assets and properties of the Partnership for cash or
for marketable securities; or

 

(vi)                              a final and nonappealable judgment is entered
by a court of competent jurisdiction ruling that the General Partner is bankrupt
or insolvent, or a final and nonappealable order for relief is entered by a
court with appropriate jurisdiction against the General Partner, in each case
under any federal or state bankruptcy or insolvency laws as now or hereafter in
effect, unless prior to or within ninety days after of the entry of such order
or judgment a Majority in Interest of the remaining Partners Consent in writing
to continue the business of the Partnership and to the appointment, effective as
of a date prior to the date of such order or judgment, of a substitute General
Partner.

 

71

--------------------------------------------------------------------------------


 

Section 13.2                             Winding Up.

 

A.                                    General.  Upon the occurrence of a
Liquidating Event, the Partnership shall continue solely for the purposes of
winding up its affairs in an orderly manner, liquidating its assets, and
satisfying the claims of its creditors and Partners.  No Partner shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs.  The General Partner (or,
in the event there is no remaining General Partner, any Person elected by a
Majority in Interest of the Limited Partners (the “Liquidator”)) shall be
responsible for overseeing the winding up and dissolution of the Partnership and
shall take full account of the Partnership’s liabilities and property and the
Partnership property shall be liquidated as promptly as is consistent with
obtaining the fair value thereof, and the proceeds therefrom (which may, to the
extent determined by the General Partner, include equity or other securities of
the General Partner or any other entity) shall be applied and distributed in the
following order:

 

(1)                                 First, in satisfaction of all of the
Partnership’s debts and liabilities to creditors other than the Partners
(whether by payment or the making of reasonable provision for payment thereof);

 

(2)                                 Second, to the payment and discharge of all
of the Partnership’s debts and liabilities to the General Partner;

 

(3)                                 Third, to the payment and discharge of all
of the Partnership’s debts and liabilities to the other Partners;

 

(4)                                 Fourth, to the holders of Partnership
Interests of any class or series that is entitled to any preference in
distribution upon liquidation in accordance with the rights of any such class or
series of Partnership Interests (and, within each such class or series, to each
holder thereof pro rata based on its Percentage Interest in such class); and

 

(5)                                 The balance, if any, to the General Partner
and Limited Partners in accordance with their Capital Accounts, after giving
effect to all contributions, distributions, and allocations for all periods.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII, other than reimbursement of
its expenses as provided in Section 7.4.

 

B.                                    Deferred Liquidation.  Notwithstanding the
provisions of Section 13.2.A hereof which require liquidation of the assets of
the Partnership, but subject to the order of priorities set forth therein, if
prior to or upon dissolution of the Partnership the Liquidator determines that
an immediate sale of part or all of the Partnership’s assets would be
impractical or would cause undue loss to the Partners, the Liquidator may, in
its sole and absolute discretion, defer for a reasonable time the liquidation of
any assets except those necessary to satisfy liabilities of the Partnership
(including to those Partners as creditors) and/or distribute to the Partners, in
lieu of cash, as tenants in common and in accordance with the provisions of
Section 13.2.A hereof, undivided interests in such Partnership assets as the
Liquidator deems not suitable for liquidation.  Any such distributions in kind
shall be made only if, in the good faith

 

72

--------------------------------------------------------------------------------


 

judgment of the Liquidator, such distributions in kind are in the best interest
of the Partners, and shall be subject to such conditions relating to the
disposition and management of such properties as the Liquidator deems reasonable
and equitable and to any agreements governing the operation of such properties
at such time.  The Liquidator shall determine the fair market value of any
property distributed in kind using such reasonable method of valuation as it may
adopt.

 

C.                                    Deferred Liquidation.  In the discretion
of the Liquidator, a pro rata portion of the distributions that would otherwise
be made to the General Partner and Limited Partners pursuant to this
Article XIII may be:

 

(1)                                 distributed to a trust established for the
benefit of the General Partner and Limited Partners for the purposes of
liquidating Partnership assets, collecting amounts owed to the Partnership, and
paying any contingent or unforeseen liabilities or obligations of the
Partnership or the General Partner arising out of or in connection with the
Partnership. The assets of any such trust shall be distributed to the General
Partner and Limited Partners from time to time, in the reasonable discretion of
the Liquidator, in the same proportions as the amount distributed to such trust
by the Partnership would otherwise have been distributed to the General Partner
and Limited Partners pursuant to this Agreement; or

 

(2)                                 withheld or escrowed to provide a reasonable
reserve for Partnership liabilities (contingent or otherwise) and to reflect the
unrealized portion of any installment obligations owed to the Partnership;
provided, that such withheld or escrowed amounts shall be distributed to the
General Partner and Limited Partners in the manner and order of priority set
forth in Section 13.2.A as soon as practicable.

 

Section 13.3                             Compliance with Timing Requirements of
Regulations.

 

Subject to Section 13.4 below, in the event the Partnership is “liquidated”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions
shall be made pursuant to this Article XIII to the General Partner and Limited
Partners who have positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2).  If any Partner has a deficit balance in his or
its Capital Account (after giving effect to all contributions, distributions and
allocations for all taxable years, including the year during which such
liquidation occurs), such Partner shall have no obligation to make any
contribution to the capital of the Partnership with respect to such deficit, and
such deficit shall not be considered a debt owed to the Partnership or to any
other Person for any purpose whatsoever.

 

Section 13.4                             Deemed Distribution and Recontribution.

 

Notwithstanding any other provision of this Article XIII, in the event the
Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged and the Partnership’s affairs shall not be wound
up.  Instead, for federal income tax purposes and for purposes of maintaining
Capital

 

73

--------------------------------------------------------------------------------


 

Accounts pursuant to Exhibit B hereto, the Partnership shall be deemed to have
contributed all Partnership property and liabilities to a new limited
partnership in exchange for an interest in such new limited partnership and
immediately thereafter, the Partnership will be deemed to liquidate by
distributing interests in the new limited partnership to the Partners.

 

Section 13.5                             Rights of Limited Partners.

 

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise expressly provided in
this Agreement, no Limited Partner shall have priority over any other Limited
Partner as to the return of its Capital Contributions, distributions, or
allocations.

 

Section 13.6                             Notice of Dissolution.

 

In the event a Liquidating Event occurs or an event occurs that would, but for
provisions of an election or objection by one or more Partners pursuant to
Section 13.1, result in a dissolution of the Partnership, the General Partner
shall, within thirty (30) days thereafter, provide written notice thereof to
each of the Partners and to all other parties with whom the Partnership
regularly conducts business (as determined in the discretion of the General
Partner) and shall publish notice thereof in a newspaper of general circulation
in each place in which the Partnership regularly conducts business (as
determined in the discretion of the General Partner).

 

Section 13.7                             Termination of Partnership and
Cancellation of Certificate of Limited Partnership.

 

Upon the completion of the winding up of the Partnership and liquidation of its
assets, as provided in Section 13.2 hereof, the Partnership shall be terminated
by filing a certificate of cancellation with the Secretary of State of the State
of Delaware, canceling all qualifications of the Partnership as a foreign
limited partnership in jurisdictions other than the State of Delaware and taking
such other actions as may be necessary to terminate the Partnership.

 

Section 13.8                             Reasonable Time for Winding Up.

 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof, in order to minimize any losses otherwise attendant upon
such winding-up, and the provisions of this Agreement shall remain in effect
among the Partners during the period of liquidation.

 

Section 13.9                             Waiver of Partition.

 

Each Partner hereby waives any right to partition of the Partnership property.

 

Section 13.10                      Liability of Liquidator.

 

The Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.7 hereof.

 

74

--------------------------------------------------------------------------------


 

ARTICLE XIV
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

Section 14.1                             Amendments.

 

A.                                    General.  Amendments to this Agreement may
be proposed only by the General Partner.  Following such proposal (except an
amendment pursuant to Section 14.1.B below), the General Partner shall submit
any proposed amendment to the Limited Partners and shall seek the written vote
of the Partners on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that it may deem appropriate.  For
purposes of obtaining a written vote, the General Partner may require a response
within a reasonable specified time, but not less than fifteen (15) days, and
failure to respond in such time period shall constitute a vote which is
consistent with the General Partner’s recommendation with respect to the
proposal. Except as otherwise provided in this Agreement, a proposed amendment
shall be adopted and be effective as an amendment hereto if it is approved by
the General Partner and it receives the Consent of a Majority in Interest.

 

B.                                    Amendments Not Requiring Limited Partner
Approval.  Subject to Section 14.1.C and 14.1.D, the General Partner shall have
the power, without the Consent of the Limited Partners, to amend this Agreement
as may be required to reflect any changes to this Agreement that the General
Partner deems necessary or appropriate in its sole discretion.  Without
limitation, the General Partner shall have the power, without the Consent of the
Limited Partners, to amend this Agreement as may be required to facilitate or
implement any of the following purposes:

 

(i)                                     to add to the obligations of the General
Partner or surrender any right or power granted to the General Partner or any
Affiliate of the General Partner for the benefit of the Limited Partners;

 

(ii)                                  to reflect the issuance of additional
Partnership Units or the admission, substitution, termination, or withdrawal of
Partners in accordance with this Agreement;

 

(iii)                               to set forth or amend the designations,
rights (including redemption rights that differ from those specified in
Section 8.6), powers, duties, and preferences of Partnership Units issued
pursuant to Section 4.2.A hereof;

 

(iv)                              to reflect a change that is of an
inconsequential nature and does not adversely affect the Limited Partners in any
material respect, or to cure any ambiguity or correct any provision in this
Agreement not inconsistent with law or with other provisions;

 

(v)                                 to reflect such changes as are reasonably
necessary for the General Partner to maintain its status as a REIT, including
changes which may be necessitated due to a change in applicable law (or an
authoritative interpretation thereof) or a ruling of the IRS;

 

(vi)                              to include provisions in this Agreement that
may be referenced in any rulings, regulations, notices, announcements, or other
guidance regarding the federal income tax treatment of compensatory partnership
interests issued and made effective after the date

 

75

--------------------------------------------------------------------------------


 

hereof or in connection with any elections that the General Partner determines
to be necessary or advisable in respect of any such guidance. Any such amendment
may include, without limitation, (a) a provision authorizing or directing the
General Partner to make any election under the such guidance, (b) a covenant by
the Partnership and all of the Partners to agree to comply with the such
guidance, (c) an amendment to the capital account maintenance provisions and the
allocation provisions contained in this Agreement so that such provisions comply
with (I) the provisions of the Code and the Regulations as they apply to the
issuance of compensatory partnership interests and (II) the requirements of such
guidance and any election made by the General Partner with respect thereto,
including, a provision requiring “forfeiture allocations” as appropriate. Any
such amendments to this Agreement shall be binding upon all Partners; and

 

(vii)                           to satisfy any requirements, conditions, or
guidelines contained in any order, directive, opinion, ruling or regulation of a
federal or state agency or contained in federal or state law.

 

The General Partner shall notify the Limited Partners when any action under this
Section 14.1.B is taken.

 

C.                                    Amendments Requiring Certain Limited
Partner Approval.  Notwithstanding Sections 14.1.A and 14.1.B hereof, this
Agreement shall not be amended with respect to any Partner adversely affected
without the Consent of such Partner adversely affected if such amendment would
(i) convert a Limited Partner’s interest in the Partnership into a General
Partnership Interest; (ii) modify the limited liability of a Limited Partner in
a manner adverse to such Limited Partner; (iii) impose on the Limited Partners
any obligation to make additional Capital Contributions to the Partnership;
(iv) alter or modify Article V or Article XIII (including the related
definitions) or the rights of such Partner to receive distributions pursuant to
such Articles, or Article VI (including the related definitions) or the
allocations specified in Article VI (except as permitted pursuant to
Section 4.2, Section 5.6, Section 6.2 and Section 14.1.B(iii) hereof), in each
case in a manner adverse to such Partner; (v) alter or modify Section 8.6
(including the related definitions), including the Redemption Right and Shares
Amount as set forth in Section 8.6, in a manner adverse to such Partner (except
as permitted in Section 8.6.E); (vi) cause the termination of the Partnership
prior to the time set forth in Section 2.5 or 13.1; or (vii) amend this
Section 14.1.C; provided, however, that for the avoidance of doubt, Consent of a
majority of the holders of Formation Units shall be required for any amendment
or action that disproportionately and adversely affects holders of Formation
Units (including without limitation any amendments to or impacting Sections
6.1.E.2, 6.1.F and 6.1.G) and Consent of a majority of the LTIP Unitholders
shall be required for any amendment or action that disproportionately and
adversely affects holders of LTIP Units. Any amendment consented to by any
Partner shall be effective as to that Partner, notwithstanding the absence of
such Consent by any other Partner. For the avoidance of doubt, any amendment
that would require the Consent of Partners adversely affected pursuant to this
Section 14.1.C shall be effective with respect to all Partners who are not
adversely affected thereby without the Consent of such Partners.

 

D.                                    Other Amendments Requiring Limited Partner
Approval.  Notwithstanding Section 14.1.A or Section 14.1.B hereof, the General
Partner shall not amend Sections 4.2.A, 4.2.B, 7.5, 7.6, 11.2, 11.3, 14.1.D or
14.2 without the Consent of the Outside Limited Partners.

 

76

--------------------------------------------------------------------------------


 

E.                                     Amendment and Restatement of the Partner
Registry Not An Amendment.  Notwithstanding anything in this Article XIV or
elsewhere in this Agreement to the contrary, any amendment and restatement of
the Partner Registry by the General Partner to reflect events or changes
otherwise authorized or permitted by this Agreement, whether pursuant to
Section 7.1.A(20) hereof or otherwise, shall not be deemed an amendment of this
Agreement and may be done at any time and from time to time, as necessary by the
General Partner without the Consent of the Limited Partners.

 

F.                                      Amendment by Merger.  In the event that
the Partnership participates in any merger (including a triangular merger),
consolidation or combination with another entity in a transaction not otherwise
prohibited by this Agreement and as a result of such merger, consolidation or
combination this Agreement is to be amended (or a new agreement for a limited
partnership or limited liability company, as applicable, is to be adopted for
the surviving entity) and any of the Limited Partners will hold equity interests
in the continuing or surviving entity, then any such amendments to this
Agreement (or changes from this Agreement reflected in the new agreement for the
surviving entity) that would have required the consents provided in
Section 14.1.C and 14.1.D shall require such consents.

 

Section 14.2                             Meetings of the Partners.

 

A.                                    General.  Meetings of the Partners may be
called only by the General Partner.  The call shall state the nature of the
business to be transacted.  Notice of any such meeting shall be given to all
Partners not less than seven (7) days nor more than thirty (30) days prior to
the date of such meeting; provided that a Partner’s attendance at any meeting of
Partners shall be deemed a waiver of the foregoing notice requirement with
respect to such Partner (except where such attendance is to object to the
holding of such meeting).  Partners may vote in person or by proxy at such
meeting.  Whenever the vote or Consent of Partners is permitted or required
under this Agreement, such vote or Consent may be given at a meeting of Partners
or may be given in accordance with the procedure prescribed in Section 14.1.A
above.  Except as otherwise expressly provided in this Agreement, the Consent of
holders of a Majority in Interest shall control.

 

B.                                    Actions Without a Meeting.  Except as
otherwise expressly provided by this Agreement, any action required or permitted
to be taken at a meeting of the Partners may be taken without a meeting if a
written consent setting forth the action so taken is signed by a Majority in
Interest (or such other percentage as is expressly required by this Agreement). 
Such consent may be in one instrument or in several instruments, and shall have
the same force and effect as a vote of a Majority in Interest (or such other
percentage as is expressly required by this Agreement).  Such consent shall be
filed with the General Partner.  An action so taken shall be deemed to have been
taken at a meeting held on the effective date so certified.

 

C.                                    Proxy.  Each Limited Partner may authorize
any Person or Persons to act for such Limited Partner by proxy on all matters in
which a Limited Partner is entitled to participate, including waiving notice of
any meeting, or voting or participating at a meeting.  Every proxy must be
signed by the Limited Partner or his or its attorney-in-fact.  No proxy shall be
valid after the expiration of eleven (11) months from the date thereof unless
otherwise provided in the proxy.  Every proxy shall be revocable at the pleasure
of the Limited Partner

 

77

--------------------------------------------------------------------------------


 

executing it, such revocation to be effective upon the Partnership’s receipt of
written notice of such revocation from the Limited Partner executive such proxy.

 

D.                                    Conduct of Meeting.  Each meeting of
Partners shall be conducted by the General Partner or such other Person as the
General Partner may appoint pursuant to such rules for the conduct of the
meeting as the General Partner or such other Person deems appropriate. Without
limitation, meetings of Partners may be conducted in the same manner as meetings
of the shareholders of the General Partner.

 

E.                                     Record Date.  The General Partner may
set, in advance, the Partnership Record Date for the purpose of determining the
Partners (i) entitled to Consent to any action, (ii) entitled to receive notice
of or vote at any meeting of the Partners or (iii) in order to make a
determination of Partners for any other proper purpose. Such date, in any case,
(x) shall not be prior to the close of business on the day the Partnership
Record Date is fixed and shall be not more than ninety (90) days and, in the
case of a meeting of the Partners, not less than ten (10) days, before the date
on which the meeting is to be held or Consent is to be given and (y) shall be,
with respect to the determination of the existence of Partnership Approval, the
record date established by the General Partner Entity for the approval of its
shareholders for the event constituting an Extraordinary Transaction.  If no
record date is fixed, the record date for the determination of Partners entitled
to notice of or to vote at a meeting of the Partners shall be at the close of
business on the day on which the notice of the meeting is sent, and the record
date for any other determination of Partners shall be the effective date of such
Partner action, distribution or other event. When a determination of the
Partners entitled to vote at any meeting of the Partners has been made as
provided in this section, such determination shall apply to any adjournment
thereof.

 

ARTICLE XV
GENERAL PROVISIONS

 

Section 15.1                             Addresses and Notice.

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to such Partner or
Assignee at the address set forth in the Partner Registry or such other address
of which such Partner or Assignee shall notify the General Partner in writing. 
Notwithstanding the foregoing, the General Partner may elect to deliver any such
notice, demand, request or report by e-mail or by any other electronic means, in
which case such communication shall be deemed given or made one day after being
sent.

 

Section 15.2                             Titles and Captions.

 

All article or section titles or captions in this Agreement are for convenience
only.  They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof.  Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

 

78

--------------------------------------------------------------------------------


 

Section 15.3                             Pronouns and Plurals.

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

Section 15.4                             Further Action.

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 15.5                             Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 15.6                             Creditors; Other Third Parties.

 

Other than as expressly set forth herein with regard to any Indemnitee, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership or other third party having
dealings with the Partnership, it being understood and agreed that the
provisions of this Agreement shall be solely for the benefit of, and may be
enforced solely by, the parties hereto and their respective successors and
assigns.

 

Section 15.7                             Waiver.

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute a waiver of any such
breach or any other covenant, duty, agreement or condition.

 

Section 15.8                             Counterparts.

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart.  Each party shall become bound by this Agreement immediately upon
affixing his or its signature hereto.

 

Section 15.9                             Applicable Law.

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.

 

79

--------------------------------------------------------------------------------


 

Section 15.10                      Invalidity of Provisions.

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 15.11                      Entire Agreement.

 

This Agreement and all Exhibits attached hereto (which Exhibits are incorporated
herein by reference as if fully set forth herein) contains the entire
understanding and agreement among the Partners with respect to the subject
matter hereof and supersedes any prior written or oral understandings or
agreements among them with respect thereto.

 

Section 15.12                      No Rights as Shareholders.

 

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as shareholders of the
General Partner Entity or the General Partner (if different), including, without
limitation, any right to receive dividends or other distributions made to
shareholders of the General Partner Entity or the General Partner (if different)
or to vote or to consent or receive notice as shareholders in respect to any
meeting of shareholders for the election of directors of the General Partner
Entity or the General Partner (if different) or any other matter.

 

Section 15.13                      Limitation to Preserve REIT Status.

 

To the extent that any amount paid or credited to the General Partner or the
General Partner Entity or its officers, directors, employees or agents pursuant
to Section 7.4 or Section 7.7 hereof would constitute gross income to the
General Partner Entity or the General Partner (if it is to be qualified as a
REIT) for purposes of Section 856(c)(2) or 856(c)(3) of the Code (a “General
Partner Payment”) then, notwithstanding any other provision of this Agreement,
the amount of such General Partner Payments for any fiscal year shall not exceed
the lesser of:

 

(i)                                     an amount equal to the excess, if any,
of (a) 5% of the General Partner Entity’s or the General Partner’s (if it is to
be qualified as a REIT) total gross income (but not including the amount of any
General Partner Payments) for the fiscal year over (b) the amount of gross
income (within the meaning of Section 856(c)(2) of the Code) derived by the
General Partner Entity or the General Partner (if it is to be qualified as a
REIT) from sources other than those described in subsections (A) through (H) of
Section 856(c)(2) of the Code (but not including the amount of any General
Partner Payments); or

 

(ii)                                  an amount equal to the excess, if any of
(a) 25% of the General Partner Entity’s or the General Partner’s (if it is to be
qualified as a REIT) total gross income (but not including the amount of any
General Partner Payments) for the fiscal year over (b) the amount of gross
income (within the meaning of Section 856(c)(3) of the Code) derived by the
General Partner Entity or the General Partner (if it is to be qualified as a
REIT) from sources other than those described in subsections (A) through (I) of
Section 856(c)(3) of the Code (but not including the amount of any General
Partner Payments);

 

80

--------------------------------------------------------------------------------


 

provided, however, that General Partner Payments in excess of the amounts set
forth in subparagraphs (i) and (ii) above may be made if the General Partner
Entity or the General Partner (if it is to be qualified as a REIT), as a
condition precedent, obtains an opinion of tax counsel that the receipt of such
excess amounts would not adversely affect the General Partner Entity’s or the
General Partner’s (if it is to be qualified as a REIT) ability to qualify as a
REIT.  To the extent General Partner Payments may not be made in a year due to
the foregoing limitations, such General Partner Payments shall carry over and be
treated as arising in the following year, provided, however, that such amounts
shall not carry over for more than five years, and if not paid within such five
year period, shall expire; provided, further, that (i) as General Partner
Payments are made, such payments shall be applied first to carry over amounts
outstanding, if any, and (ii) with respect to carry over amounts for more than
one Partnership Year, such payments shall be applied to the earliest Partnership
Year first.

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the General Partner has executed this Agreement as of the
date first written above.

 

 

JBG SMITH PROPERTIES

 

 

 

 

 

 

 

By:

/s/ Stephen W. Theriot

 

 

Name:

Stephen W. Theriot

 

 

Title:

Chief Financial Officer

 

[Signature Page to JBG SMITH Properties LP Partnership Agreement]

 

--------------------------------------------------------------------------------